










































Qualified Retirement Plan and Trust
Defined Contribution Basic Plan Document 03








--------------------------------------------------------------------------------


TABLE OF CONTENTS








DEFINITIONS
1
2009RMD
1
ACP TEST SAFE HARBOR MATCHING CONTRIBUTIONS
1
ACTUAL CONTRIBUTION PERCENTAGE (ACP)
1
ACTUAL DEFERRAL PERCENTAGE (ADP)
1
ADOPTING EMPLOYER
1
ADOPTION AGREEMENT
1
ADP TEST SAFE HARBOR CONTRIBUTIONS
1
ALTERNATE PAYEE
1
ANNUAL ADDITIONS
1
ANNUITY STARTING DATE
2
AUTOMATIC CONTRIBUTION ARRANGEMENT (ACA)
2
BASIC MATCHING CONTRIBUTIONS
2
BASIC PLAN DOCUMENT
2
BENEFICIARY
2
BREAK IN ELIGIBILITY SERVICE
2
BREAK IN VESTING SERVICE
2
CATCH-UP CONTRIBUTIONS
2
CODE
3
COMPENSATION
3
CONTINGENT BENEFICIARY
7
CONTRIBUTING PARTICIPANT
7
CONTRIBUTION PERCENTAGE
7
CONTRIBUTION PERCENTAGE AMOUNTS
7
CUSTODIAN
7
DEDUCTIBLE EMPLOYEE CONTRIBUTIONS
7
DEEMED SEVERANCE FROM EMPLOYMENT
7
DEFINED CONTRIBUTION DOLLAR LIMITATION
7
DESIGNATED BENEFICIARY
7
DETERMINATION DATE
7
DETERMINATION PERIOD
8
DIFFERENTIAL WAGE PAYMENT
8
DIRECT ROLLOVER
8
DIRECTED TRUSTEE
8
DISABILITY
8
DISCRETIONARY TRUSTEE
8
DISTRIBUTION CALENDAR YEAR
8
DOMESTIC RELATIONS ORDER
8
EARLIEST RETIREMENT AGE
8
EARLY RETIREMENT AGE
9
EARNED INCOME
10
EFFECTIVE DATE
10
ELAPSED TIME - Means
10







#4200 (Vanguard) (4/2014)                i                     ©2014 Ascensus
Inc.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




ELECTION PERIOD
11
ELECTIVE DEFERRALS
11
ELIGIBLE AUTOMATICE CONTRIBUTION ARRANAGMENT (EACA)
11
ELIGIBILITY COMPUTATION PERIOD
11
ELIGIBLE EMPLOYEE
11
ELIGIBLE EMPLOYER FOR SIMPLE 401(k) PLAN
12
ELIGIBLE PARTICIPANT
12
ELIGIBLE RETIREMENT PLAN
12
ELIGIBLE ROLLOVER DISTRIBUTION
12
EMPLOYEE
13
EMPLOYER
13
EMPLOYER CONTRIBUTION
13
EMPLOYER MONEY PURCHASE PENSION CONTRIBUTION
13
EMPLOYER PREVAILING WAGE CONTRIBUTION
13
EMPLOYER PROFIT SHARING CONTRIBUTION
13
EMPLOYMENT COMMENCEMENT DATE
13
ENHANCED MATCHING CONTRIBUTIONS
14
ENTRY DATES
14
ERISA
14
EXCESS AGGREGATE CONTRIBUTIONS
14
EXCESS ANNUAL ADDITIONS
14
EXCESS CONTRIBUTIONS
14
EXCESS ELECTIVE DEFERRALS
14
EXTENDED 2009 RMD
14
FIDUCIARY
15
FORFEITURE
15
FUND
15
HIGHEST AVERAGE COMPENSATION
15
HIGHLY COMPENSATED EMPLOYEE
15
HOURS OF SERVICE -
15
INDIRECT ROLLOVER
16
INDIVIDUAL ACCOUNT
16
INITIAL PERIOD
16
INITIAL PLAN DOCUMENT
16
INSURER
16
INVESTMENT FIDUCIARY
17
INVESTMENT FUND
17
KEY EMPLOYEE
17
LEASED EMPLOYEE
17
LIFE EXPECTANCY
17
LIMITATION YEAR
18
MASTER OR PROTOTYPE PLAN
18
MATCHING CONTRIBUTION
18







#4200 (Vanguard) (4/2014)                ii                     ©2014 Ascensus
Inc.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




MAXIMUM PERMISSIBLE AMOUNT
18
MONTHS OF ELIGIBILITY SERVICE
19
NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS
19
NORMAL RETIREMENT AGE
19
OWNER-EMPLOYEE
19
PARTICIPANT
19
PARTICIPANT’S BENEFIT
19
PARTICIPATING EMPLOYER
19
PERMISSIVE AGGREGATION GROUP
19
PERIOD OF SERVICE
19
PERIOD OF SEVERANCE
20
PLAN
20
PLAN ADMINISTRATOR
20
PLAN SEQUENCE NUMBER
20
PLAN YEAR
20
PRE-AGE 35 WAIVER
20
PRE-TAX ELECTIVE DEFERRALS
20
PRESENT VALUE
21
PRIMARY BENEFICIARY
21
PRIOR PLAN DOCUMENT
21
PROJECTED ANNUAL BENEFIT
21
PROTOTYPE DOCUMENT SPONSOR
21
QACA ACP TEST SAFE HARBOR MATCHING CONTRIBUTIONS
21
QACA ADP TEST SAFE HARBOR CONTRIBUTIONS
21
QACA BASIC MATCHING CONTRIBUTIONS
21
QACA ENHANCED MATCHING CONTRIBUTIONS
21
QACA SAFE HARBOR CONTRIBUTIONS
21
QACA SAFE HARBOR NONELECTIVE CONTRIBUTIONS
21
QUALIFIED AUTOMATIC CONTRIBUTION ARRANGEMENT (QACA)
21
QUALIFIED DOMESTIC RELATIONS ORDER
22
QUALIFIED ELECTION
22
QUALIFIED JOINT AND SURVIVOR ANNUITY
23
QUALIFIED MATCHING CONTRIBUTIONS
23
QUALIFIED NONELECTIVE CONTRIBUTIONS
23
QUALIFIED OPTIONAL SURVIVOR ANNUITY
23
QUALIFIED PRERETIREMENT SURVIVOR ANNUITY
23
QUALIFYING CONTRIBUTING PARTICIPANT
23
QUALIFYING EMPLOYER SECURITY(IES)
23
QUALIFYING PARTICIPANT
24
RECIPIENT
24
RELATED EMPLOYER
24
REQUIRED AGGREGATION GROUP
24
REQUIRED BEGINNING DATE
24







#4200 (Vanguard) (4/2014)                iii                     ©2014 Ascensus
Inc.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




ROTH ELECTIVE DEFERRALS
25
ROTH IRA
25
SAFE HARBOR CODA
25
SAFE HARBOR CONTRIBUTIONS
25
SAFE HARBOR NONELECTIVE CONTRIBUTIONS
25
SELF-EMPLOYED INDIVIDUAL
25
SEPARATE FUND
25
SEVERANCE FROM EMPLOYMENT
26
SEVERANCE FROM SERVICE DATE
26
SIMPLE 401(k) YEAR
26
SIMPLE IRA
26
SPOUSE
26
STRAIGHT LIFE ANNUITY
26
TAXABLE WAGE BASE
26
TERMINATION OF EMPLOYMENT
26
TOP-HEAVY PLAN
26
TRADITIONAL IRA
26
TRUSTEE
26
VALUATION DATE
26
VESTED
26
VESTED ACCOUNT BALANCE
27
YEAR OF ELIGIBILITY SERVICE
27
YEAR OF VESTING SERVICE
27
SECTION ONE. EFFECTIVE DATES
27
SECTION TWO. ELIGIBILITY REQUIREMENTS
27
2.01 ELIGIBILITY TO PARTICIPATE
27
2.02 PLAN ENTRY
28
2.03 TRANSFER TO OR FROM AN INELIGIBLE CLASS
28
2.04 RETURN AS AP ARTICIPANT AFTER A BREAK IN ELIGIBILITY SERVICE
28
2.05 DETERMINATIONS UNDER THIS SECTION
29
2.06 TERMS OF EMPLOYMENT
29
SECTION THREE. CONTRIBUTIONS
29
3.01 ELECTIVE DEFERRALS
29
3.02 MATCHING CONTRIBUTIONS
37
3.03 SAFE HARBOR CODA
38
3.04 EMPLOYER CONTRIBUTIONS
39
3.05 QUALIFIED NONELECTIVE CONTRIBUTIONS
52
3.06 QUALIFIED MATCHING CONTRIBUTIONS
53
3.07 ROLLOVER CONTRIBUTIONS
53
3.08 TRANSFER CONTRIBUTIONS
54
3.09 DEDUCTIBLE EMPLOYEE CONTRIBUTIONS
54
3.1 NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS
54
3.11 OTHER LIMITATIONS ON SIMPLE 401(K) CONTRIBUTIONS
54







#4200 (Vanguard) (4/2014)                iv                     ©2014 Ascensus
Inc.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




3.12 LIMITATION ON ALLOCATIONS
54
3.13 ACTUAL DEFERRAL PERCENTAGE TEST (ADP)
56
3.14 ACTUAL CONTRIBUTION PERCENTAGE TEST (ACP)
59
SECTION FOUR. VESTING AND FORFEITURES
62
4.01 DETERMINING THE VESTED PORTION OF PARTICIPANT INDIVIDUAL ACCOUNTS
62
4.02 100 PERCENT VESTING OF CERTAIN CONTRIBUTIONS
66
4.03 FORFEITURES AND VESTING OF MATCHING CONTRIBUTIONS
66
4.04 FORFEITURES OF QACA ADP TEST SAFE HARBOR CONTRIBUTIONS AND QACA ACP TEST
SAFE HARBOR MATCHING CONTRIBUTIONS
66
SECTION FIVE. DISTRIBUTIONS AND LOANS TO PARTICIPANTS
67
5.01 DISTRIBUTIONS
67
5.02 FORM OF DISTRIBUTION TO A PARTICIPANT
75
5.03 DISTRIBUTIONS UPON THE DEATH OF A PARTICIPANT
75
5.04 FORM OF DISTRIBUTION TO BENEFICIARIES
76
5.05 REQUIRED MINIMUM DISTRIBUTION REQUIREMENTS
77
5.06 ANNUITY CONTRACTS
82
5.07 DISTRIBUTIONS IN-KIND
82
5.08 PROCEDURE FOR MISSING PARTICIPANTS OR BENEFICIARIES
82
5.09 CLAIMS PROCEDURES
83
5.1 JOINT AND SURVIVOR ANNUITY REQUIREMENTS
83
5.11 LIABILITY FOR WITHHOLDING ON DISTRIBUTIONS
86
5.12 DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS
86
5.13 DISTRIBUTION OF EXCESS CONTRIBUTIONS
86
5.14 DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS
87
5.15 RECHARACTERIZATION
88
5.16 LOANS TO PARTICIPANTS
88
SECTION SIX. DEFINITIONS
90
SECTION SEVEN. MISCELLANEOUS
90
7.01 THE FUND
90
7.02 INDIVIDUAL ACCOUNTS
90
7.03 POWERS AND DUTIES OF THE PLAN ADMINISTRATOR
92
7.04 EXPENSES AND COMPENSATION
93
7.05 INFORMATION FROM EMPLOYER
94
7.06 PLAN AMENDMENTS
94
7.07 PLAN MERGER OR CONSOLIDATION
96
7.08 PERMANENCY
96
7.09 METHOD AND PROCEDURE FOR TERMINATION
96
7.1 CONTINUANCE OF PLAN BY SUCCESSOR EMPLOYER
97
7.11 FAILURE OF PLAN QUALIFICATION
97
7.12 GOVERNING LAWS AND PROVISIONS
97
7.13 STATE COMMUNITY PROPERTY LAWS
97
7.14 HEADINGS
97







#4200 (Vanguard) (4/2014)                v                     ©2014 Ascensus
Inc.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




7.15 GENDER AND NUMBER
97
7.16 STANDARD OF FIDUCIARY CONDUCT
97
7.17 GENERAL UNDERTAKING OF ALL PARTIES
97
7.18 AGREEMENT BINDS HEIRS, ETC.
98
7.19 DETERMINATION OF TOP-HEAVY STATUS
98
7.2 INALIENABILITY OF BENEFITS
100
7.21 BONDING
100
7.22 INVESTMENT AUTHORITY
100
7.23 PROCEDURES AND OTHER MATTERS REGARDING DOMESTIC RELATIONS ORDERS
105
7.24 INDEMNIFICATION OF PROTOTYPE DOCUMENT SPONSOR
106
7.25 MILITARY SERVICE
106
7.26 MULTIPLE EMPLOYER PLAN
107
SECTION EIGHT. TRUSTEE AND CUSTODIAN 95
109
8.01 FINANCIAL ORGANIZATION AS CUSTODIAN
109
8.02 TRUSTEE
111
8.03 NO OBLIGATION TO QUESTION DATA
120
8.04 DEGREE OF CARE- LIMITATIONS OF LIABILITY
120
8.05 MISCELLANEOUS
121
SECTION NINE. ADOPTING EMPLOYEE SIGNATURE105
121

    










#4200 (Vanguard) (4/2014)                vi                     ©2014 Ascensus
Inc.





--------------------------------------------------------------------------------






QUALIFIED RETIREMENT PLAN AND TRUST
Defined Contribution Basic Plan Document 03
DEFINITIONS
When used in the Plan with initial capital letters, the following words and
phrases will have the meanings set forth below unless the context indicates that
other meanings are intended.

2009RMD
Mean is a required minimum distribution that would have been distributed to a
Participant or Beneficiary for 2009 but for the enactment of Code section
401(a)(9)(H).

ACP TEST SAFE HARBOR MATCHING CONTRIBUTIONS
Means Matching Contributions described in Plan Section 3.01(F) or Plan Section
3.03(B).

ACTUAL CONTRIBUTION PERCENTAGE (ACP)
Means the average of the Contribution Percentages of the Eligible Participants
in a group of either Highly Compensated Employees or non-Highly Compensated
Employees.

ACTUAL DEFERRAL PERCENTAGE (ADP)
Means, for a specified group of Participants (either Highly Compensated
Employees or non-Highly Compensated Employees) for a Plan Year, the average of
the ratios (calculated separately for each Participant in such group) of 1) the
amount of Employer Contributions actually paid to the Fund on behalf of such
Participant for the Plan Year to 2) the Participant’s Compensation for such Plan
Year. For purposes of calculating the ADP, Employer Contributions on behalf of
any Participant will include: 1) any Elective Deferrals (other than Catch-up
Contributions or Elective Deferrals subsequently distributed as a permissible
withdrawal) made pursuant to the Participant’s salary deferral election or
pursuant to automatic Elective Deferral enrollment, if applicable (including
Excess Elective Deferrals of Highly Compensated Employees), but excluding a)
Excess Elective Deferrals of Participants who are non-Highly Compensated
Employees that arise solely from Elective Deferrals made under the Plan or plans
of this Employer and b) Elective Deferrals that are taken into account in the
Actual Contribution Percentage test (provided the ADP test is satisfied both
before and after exclusion of these Elective Deferrals); and 2) if elected by
the Employer, Qualified Nonelective Contributions and/or Qualified Matching
Contributions. For purposes of computing Actual Deferral Percentages, an
Employee who would be a Participant but for the failure to make Elective
Deferrals will be treated as a Participant on whose behalf no Elective Deferrals
are made.

ADOPTING EMPLOYER
Means any corporation, sole proprietor, or other entity named in the Adoption
Agreement and any successor who by merger, consolidation, purchase, or otherwise
assumes the obligations of the Plan.

ADOPTION AGREEMENT
Means the document executed by the Adopting Employer through which it adopts the
Plan and trust and thereby agrees to be bound by all terms and conditions of the
Plan and trust.

ADP TEST SAFE HARBOR CONTRIBUTIONS
Means any Basic Matching Contributions, Enhanced Matching Contributions, and
Safe Harbor Nonelective Contributions under either the Safe Harbor CODA
provisions or the QACA provisions.

ALTERNATE PAYEE
Means any Spouse, former Spouse, child, or other dependent of a Participant who
is recognized by a Domestic Relations Order as having a right to receive all, or
a portion of, the benefits payable under the Plan with respect to such
Participant.

ANNUAL ADDITIONS
Means the sum of the following amounts credited to a Participant for the
Limitation Year:
i
Employer Contributions;





#4200 (Vanguard) (4/2014)                1                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





ii
Nondeductible Employee Contributions;

iii
Forfeitures;

iv
amounts allocated to an individual medical account, as defined in Code section
415(1)(2), that is part of a pension or annuity plan maintained by the Employer,
and amounts derived from contributions paid or accrued that are attributable to
post-retirement medical benefits, allocated to the separate account of a key
employee (as defined in Code section 419A(d)(3)), under a welfare benefit fund
(as defined in Code section 419(e)), maintained by the Employer;

v
amounts allocated under a simplified employee pension plan;

vi
Excess Contributions (including amounts recharacterized); and

vii
Excess Aggregate Contributions.


ANNUITY STARTING DATE
Means the first day of the first period for which an amount is paid as an
annuity or in any other form.

AUTOMATIC CONTRIBUTION ARRANGEMENT (ACA)
Means a Plan whereby certain Employees are automatically enrolled as
Contributing Participants as described in Plan Section 3.01.

BASIC MATCHING CONTRIBUTIONS
Means Matching Contributions made pursuant to the Safe Harbor CODA formula
described in Adoption Agreement Section Three, in an amount equal to (i) 100
percent of the amount of the Employee’s Elective Deferrals that do not exceed
three-percent of the Employee’s Compensation for the Plan Year, plus (ii) 50
percent of the amount of the Employee’s Elective Deferrals that exceed
three-percent of the Employee’s Compensation but that do not exceed five-percent
of the Employee’s Compensation, if applicable.

BASIC PLAN DOCUMENT
Means this prototype Plan and trust document.

BENEFICIARY
Means the individual(s) or entity(ies) designated pursuant to Plan Section Five.

BREAK IN ELIGIBILITY SERVICE
Means a 12-consecutive month period that coincides with an Eligibility
Computation Period during which an Employee fails to complete more than 500
Hours of Service (or such lesser number of Hours of Service specified in the
Adoption Agreement for this purpose) or such period specified in the Elapsed
Time definition, if applicable.

BREAK IN VESTING SERVICE
Means a Plan Year (or other vesting computation period described in the
definition of Year of Vesting Service) during which an Employee fails to
complete more than 500 Hours of Service (or such lesser number of Hours of
Service specified in the Adoption Agreement for this purpose) or such period
specified in the Elapsed Time definition, if applicable.

CATCH-UP CONTRIBUTIONS
Means Elective Deferrals made pursuant to Plan Section Three that are in excess
of an otherwise applicable Plan limit and that are made by Participants who are
age 50 or older by the end of their taxable year. An otherwise applicable Plan
limit is a limit in the Plan that applies to Elective Deferrals without regard
to Catch-up Contributions, such as the limits on Annual Additions, the dollar
limitation on Elective Deferrals under Code section 402(g) (not counting
Catch-up Contributions), the limit imposed by the Actual Deferral Percentage
(ADP) test under Code section 401(k)(3), or any other allowable limit imposed by
the Employer. Catch-up Contributions for a Participant for a taxable year may
not exceed (1) the dollar limit on Catch-up Contributions under Code section
414(v)(2)(B)(i) for the taxable year or (2) when added to other Elective
Deferrals, an amount that would enable the Employer to satisfy other statutory
or regulatory requirements (e.g., income tax withholding, FICA and FUTA
withholding). The dollar limit on Catch-up Contributions in Code section
414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002, increasing by
$1,000 for each year thereafter up to $5,000 for taxable years beginning in 2006
and later years. After 2006, the $5,000 limit will be adjusted by the




#4200 (Vanguard) (4/2014)                2                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Secretary of the Treasury for cost-of-living increases under Code section
414(v)(2)(C). Any such adjustments will be in multiples of$500. Different limits
apply to Catch-up Contributions under SIMPLE 401(k) Plans.



CODE
Means the Internal Revenue Code of 1986 as amended from time to time.

COMPENSATION
A.    General Definition - The following definition of Compensation will apply.
As elected by the Adopting Employer in the Adoption Agreement (and if no
election is made, W-2 wages will apply), Compensation will mean one of the
following:
1.    W-2 wages - Compensation is defined as information required to be reported
under Code sections 6041, 6051, and 6052 (wages, tips, and other compensation as
reported on Form W-2). Compensation is further defined as wages within the
meaning of Code section 3401(a) and all other payments of compensation to an
Employee by the Employer (in the course of the Employer’s trade or business) for
which the Employer is required to furnish the Employee a written statement under
Code sections 6041(d), 6051(a)(3), and 6052. Compensation must be determined
without regard to any rules in Code section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code section
3401(a)(2)).
2.    3401(a) wages -Compensation is defined as wages within the meaning of Code
section 3401(a), for the purposes of income tax withholding at the source but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code section
3401(a)(2)).
3.    415 safe-harbor compensation.
a.    The term Compensation includes:
i.    Wages, salaries, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan, to the extent that the amounts are includible in
gross income (or to the extent amounts would have been received and includible
in gross income but for an election under Code sections 125(a), 132(f)(4),
402(e)(3), 402(h)(l)(B), 402(k), or 457(b)). These amounts include, but are not
limited to, commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan as described in Treasury Regulation section 1.62-2(c).
ii.    In the case of an Employee who is an Employee within the meaning of Code
section 401(c)(l) and regulations promulgated under Code section 40l(c)(l), the
Employee’s earned income (as described in Code section 40l(c)(2) and regulations
promulgated under Code section 401(c)(2)), plus amounts deferred at the election
of the Employee that would be includible in gross income but for the rules of
Code sections 402(e)(3), 402(h)(l)(B), 402(k), or 457(b).
iii.    Amounts described in Code section 104(a)(3), 105(a), or 105(h), but only
to the extent that these amounts are includible in the gross income of the
Employee.
iv.    Amounts paid or reimbursed by the Employer for moving expenses incurred
by an Employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Employee
under Code section 217.
v.    The value of a nonstatutory option (that is an option other than a
statutory option as defined in Treasury Regulation section 1.421- l(b)) granted
to an Employee by the Employer, but only to the extent that the value of the
option is includible in the gross income of the Employee for the taxable year in
which granted.
vi.    The amount includible in the gross income of an Employee upon making the
election described in Code section 83(b).
vii.    Amounts that are includible in the gross income of an Employee under the
rules of Code sections 409A or 457(f)(l )(A) or because the amounts are
constructively received by the Employee.




#4200 (Vanguard) (4/2014)                3                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





b.    The term Compensation does not include:


i.    Contributions (other than elective contributions described in Code
sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in Code section 408(k) or a simple retirement account described in
Code section 408(p), and whether or not qualified) to the extent that the
contributions are not includible in the gross income of the Employee for the
taxable year in which contributed. In addition, any distributions from a plan of
deferred compensation (whether or not qualified) are not considered as
Compensation for Code section 415 purposes, regardless of whether such amounts
are includible in the gross income of the Employee when distributed.
ii.    Amounts realized from the exercise of a nonstatutory option (that is an
option other than a statutory option as defined in Treasury Regulation section
1.421-l(b)), or when restricted stock or other property held by an Employee
either becomes freely transferable or is no longer subject to a substantial risk
of forfeiture (see Code section 83 and regulations promulgated under Code
section 83).
iii.    Amounts realized from the sale, exchange, or other disposition of stock
acquired under a statutory stock option (as defined in Treasury Regulation
section 1.421-l(b)).
iv.    Other amounts that receive special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts that are described in Code section 125).
v.    Other items of remuneration that are similar to any of the items listed in
paragraphs (b)(i) through (b)(iv) above.
For any Self-Employed Individual covered under the Plan, Compensation will mean
Earned Income.
B.    Determination Period And Other Rules - Unless otherwise elected in the
Adoption Agreement or required by law or regulation, where an Employee becomes
an eligible Participant on any date after the first day of the applicable
Determination Period, Compensation will include only that Compensation paid to
the Employee during the portion of the Determination Period in which they were
an eligible Participant, unless otherwise required by either the Code or ERISA
(e.g., full year compensation used in the calculation of the minimum allocation
in a Top-Heavy Plan). In addition, if an Employee either becomes or ceases to be
a member of an ineligible class of Employees, Compensation will include only
that Compensation paid to the Employee during the portion of the Determination
Period in which they were an eligible Participant. Except as otherwise provided
in this Plan (e.g., continued coverage of disabled Participants), Compensation
received by an Employee during a Determination Period in which the Employee does
not perform services for the Employer will be disregarded.
Unless otherwise elected in the Adoption Agreement, Compensation will include a)
any amount that is contributed by the Employer pursuant to a salary reduction
agreement and that is not includible in the gross income of the Employee under
Code sections 125, 132(f)(4), 402(e)(3), 402(h)(l) (B), or 403(b); b)
compensation deferred under an eligible deferred compensation plan within the
meaning of Code section 457(b) (deferred compensation plans of state and local
governments and tax-exempt organizations); and c) employee contributions (under
government plans) described in Code section 414(h)(2) but will not include
deemed Code section 125 compensation.
For purposes of applying the limitations of Plan Section 3.12, Compensation for
a Limitation Year is the Compensation actually paid or made available in gross
income during such Limitation Year. Notwithstanding the preceding sentence,
Compensation for a Participant who is permanently and totally disabled (as
defined in Code section 22(e)(3)) is the Compensation such Participant would
have received for the Limitation Year if the Participant had been paid at the
rate of Compensation paid immediately before becoming permanently and totally
disabled. Compensation paid or made available during such Limitation Year will
include any elective deferral (as defined in Code section 402(g)(3)) and any
amount that is contributed or deferred by the Employer at the election of the
Employee and that is not includible in the gross income of the Employee by
reason of Code sections 125, 132(f), or 457.
If elected by the Employer in the Adoption Agreement, amounts under Code section
125 include any amounts not available to a Participant in cash in lieu of group
health coverage (deemed Code section 125 compensation). An amount will be
treated as an amount under Code section 125 only if the Employer does not
request or collect information regarding the Participants’ other health coverage
as part of the enrollment process for the health plan.




#4200 (Vanguard) (4/2014)                4                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Payments made after Severance from Employment will be either included or
excluded from Compensation within the meaning of Compensation as described in
Part A of the definition of Compensation in the Plan’s Definition section,
depending on the category of such payments. Whether or not such payment is
included or excluded is based on the definition below and the elections made by
the Employer in the Adoption Agreement. Such payments, if included, must meet
the following requirements:
1.    Payments described in paragraph (2) below will be included in the
definition of Compensation (within the meaning of Compensation as described in
Part A of this definition of Compensation). In addition, unless otherwise
elected in the Adoption Agreement, payments described in paragraphs (3) and (4)
below will be excluded from the definition of Compensation (within the meaning
of Compensation as described in Part A of this definition of Compensation). If
the Adopting Employer elects in the Adoption Agreement to include compensation
described in paragraphs (3) or (4) or both, such payments must also meet the
following requirements:
a.    Those amounts are paid by the later of 1) 2½ months after Severance from
Employment with the Employer maintaining the Plan or 2) the end of the
Limitation Year that includes the date of Severance from Employment with the
Employer maintaining the Plan; and
b.    Those amounts would have been included in the definition of Compensation
if they were paid before the Employee’s Severance from Employment with the
Employer maintaining the Plan.
A governmental plan (as defined in Code section 414(d)) may provide for the
substitution of the calendar year in which the Severance from Employment with
the Employer maintaining the Plan occurs for the Limitation Year in which the
Severance from Employment with the Employer maintaining the Plan occurs.
2.    Regular Pay. An amount is described in this paragraph (2) if
a.    The payment is regular compensation for services during the Employee’s
regular working hours, or compensation for services outside the Employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and
b.    The payment would have been paid to the Employee prior to a Severance from
Employment if the Employee had continued in employment with the Employer.
3.    Leave Cashouts. An amount is described in this paragraph (3) if
a.    The payment is for unused accrued bona fide sick, vacation, or other
leave, but only if the Employee would have been able to use the leave if
employment had continued.
4.    Deferred Compensation. An amount is described in this paragraph (4) if
a.    The payment is an amount received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment with the Employer and only to the extent that the payment is
includible in the Employee’s gross income.
5.    Other post-severance payments. Any payment that is not described in
paragraph (2), (3), or (4) above is not considered Compensation under paragraph
(1) above if paid after Severance from Employment with the Employer maintaining
the Plan, even if it is paid within the time period described in paragraph (1)
above. Thus, Compensation does not include severance pay, or parachute payments
within the meaning of Code section 280G(b)(2), if they are paid after Severance
from Employment with the Employer maintaining the Plan, and does not include
post- severance payments under a nonqualified unfunded deferred compensation
plan unless the payments would have been paid at that time without regard to the
Severance from Employment. Any payments not described above are not considered
Compensation if paid after Severance from Employment, even if they are paid
within 2½ months following Severance from Employment, except for payments to an
individual who does not currently perform services for the Employer by reason of
qualified military service (within the meaning of Code section 414(u)(l)) to the
extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.
C.    Compensation for ADP, ACP, and Code section 401(a)(4) Testing-Compensation
for purposes of ADP, ACP, and Code section 401(a)(4) testing will be W-2 wages
unless another definition of Compensation is elected on the Adoption Agreement
for allocation and other general purposes or another definition is required by
law or regulation. Notwithstanding the preceding, a Plan Administrator has the
option from year to year to use a different definition of Compensation for
testing purposes provided the definition of Compensation satisfies Code section
414(s) and the corresponding regulations. In addition, for the Plan Year in
which an Employee enters the Plan, the Employee’s Compensation that is taken
into




#4200 (Vanguard) (4/2014)                5                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





account for purposes of ADP, ACP, and Code section 401(a)(4) testing maybe
limited to the Employee’s Compensation from the Entry Date on which the Employee
became a Participant in the Plan, applicable to the particular type of
contribution.
D.    Limits On Compensation - The annual Compensation of each Participant taken
into account in determining allocations will not exceed $200,000, as adjusted
for cost-of-living increases in accordance with Code section 40l(a)(17)(B).
Annual Compensation means Compensation during the Plan Year or such other
consecutive 12-month period over which Compensation is otherwise determined
under the Plan (Determination Period). The cost-of-living adjustment in effect
for the calendar year applies to annual Compensation for the Determination
Period that begins with or within such calendar year.
If a Determination Period consists of fewer than 12 months, the annual
Compensation limit is an amount equal to the otherwise applicable annual
Compensation limit multiplied by a fraction, the numerator of which is the
number of months in the short Determination Period, and the denominator of which
is 12.
If Compensation for any prior Determination Period is taken into account in
determining an Employee’s allocations or benefits for the current Determination
Period, the Compensation for such prior Determination Period is subject to the
applicable annual Compensation limit in effect for that prior period.
E.    SIMPLE 401(k) Rules - Notwithstanding anything in this Plan to the
contrary, if an Eligible Employer has established a SIMPLE 401(k) plan,
Compensation means, for purposes of the definition of Eligible Employer and for
purposes of Plan Sections 3.01(I) and 3.02, the sum of the wages, tips, and
other compensation from the Employer subject to federal income tax withholding
(as described in Code section 6051(a)(3)) and the Employee’s Elective Deferral
contributions made under this or any other 401(k) plan, and, if applicable,
elective deferrals under a Code section 408(p) SIMPLE IRA plan, a SARSEP plan, a
Code section 403(b) annuity contract, and compensation deferred under a Code
section 457 plan, required to be reported by the Employer on Form W-2 (as
described in Code section 6051(a)(8)). Compensation also includes amounts paid
for domestic service (as described in Code section 3401(a)(3)). For
Self-Employed Individuals, Compensation means net earnings from self-employment
determined under Code section 1402(a) before subtracting any contributions made
under this Plan on behalf of the individual. The provisions of the Plan
implementing the limit on Compensation under Code section 401(a)(l 7) apply to
the Compensation in Plan Sections 3.01(1) and 3.02.
F.    Safe Harbor CODA Rules - Notwithstanding anything in this Plan to the
contrary, if an Adopting Employer has elected in the Adoption Agreement to apply
the Safe Harbor CODA provisions to this Plan, Compensation means Compensation as
defined in this Definitions Section of the Plan and, if applicable, the
definition of Compensation for allocation and other general purposes selected in
the Adoption Agreement, except, for purposes of Plan Section 3.03, no dollar
limit, other than the limit imposed by Code section 401(a)(l 7), applies to the
Compensation of a non-Highly Compensated Employee. Specifically, Compensation
for ADP Test Safe Harbor Contributions follows the definition of Compensation
applicable to Elective Deferrals and Compensation for ACP Test Safe Harbor
Contributions follows the definition of Compensation applicable to Matching
Contributions provided such definitions are reasonable definitions within the
meaning of Treasury Regulation section l.414(s)-l(d)(2), do not discriminate in
favor of Highly Compensated Employees pursuant to Treasury Regulation section
1.414(s)-1(d)(3), and permit each Participant to elect sufficient Elective
Deferrals to receive the maximum amount of Matching Contributions (determined
using the definition of Compensation described in the preceding sentence)
available to the Participant under the Plan.
G.    Elective Deferrals - Notwithstanding anything in the Plan to the contrary,
with respect to Compensation that is paid (or would have been paid but for a
cash or deferred election) in Plan Years beginning on or after July 1, 2007, a
Participant may only make Elective Deferrals from Compensation within the
meaning of Compensation as described in Part A of this definition of
Compensation. Elective Deferrals may not be withheld from pay that is excluded
from Compensation under the Plan for Elective Deferral purposes.
H.    QACA Rules - Notwithstanding anything in this Plan to the contrary, if an
Adopting Employer has elected in the Adoption Agreement to apply the QACA
provisions to the Plan, Compensation means Compensation as defined in the
Definitions Section of the Plan and, if applicable, the definition of
Compensation for allocation and other general purposes selected in the Adoption
Agreement except, for purposes of Plan Section 3.01(F), no dollar limit, other
than the limit imposed by Code section 401(a)(l 7), applies to the Compensation
of a non-Highly Compensated Employee. Specifically, Compensation for QACA ADP
Test Safe Harbor Contributions follows the definition of Compensation applicable
to Elective Deferrals and Compensation for QACA ACP Test Safe Harbor Matching
Contributions follows the definition of Compensation applicable to Matching
Contributions provided such definitions are reasonable definitions within the
meaning of Treasury Regulation section l.414(s)-l(d)(2), do not discriminate in
favor of Highly Compensated Employees pursuant to Treasury Regulation section l
.414(s)-1(d)(3), and permit each Participant to elect to make sufficient
Elective Deferrals to receive the maximum amount of Matching Contributions
(determined using the definition of Compensation described in the preceding
sentence) available to the Participant under the Plan or any other alternative
definition permitted pursuant to rules promulgated by the IRS.
I.    Differential Wage Payments - Notwithstanding anything in this Plan to the
contrary, if the Employer chooses to provide Differential Wage Payments to
individuals who are active duty members of the uniformed services, such
individuals will be treated as Employees of the Employer making the Differential
Wage Payment and the Differential Wage Payment will be treated as Compensation
for purposes of applying the Code.




#4200 (Vanguard) (4/2014)                6                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Accordingly, Differential Wage Payments must be treated as Compensation as
described in Part A of this definition of Compensation. Differential Wage
Payments will also be treated as Compensation for contribution, allocation, and
other general Plan purposes, unless excluded from the Plan’s definition of
Compensation on the Adoption Agreement. In addition, the Plan will not be
treated as failing to meet the requirements of any provision described in Code
section 414(u)(l )(C) by reason of any contribution or benefit that is based on
Differential Wage Payments only if all Employees of the Employer (as determined
under Code sections 414(b), (c), (m), and (o)) performing service in the
uniformed services described in Code section 3401(h)(2)(A) are entitled to
receive Differential Wage Payments on reasonably equivalent terms and, if
eligible to participate in the Plan, to make contributions based on the payments
on reasonably equivalent terms applying the provisions of Code section
410(b)(3), (4), and (5). Such contributions or benefits may be taken into
account for purposes of nondiscrimination testing as long as they do not cause
the Plan to fail the nondiscrimination requirements.

CONTINGENT BENEFICIARY
Means the Beneficiary/ies named by the Participant who may succeed to the rights
of the Primary Beneficiary if there are no surviving Primary Beneficiaries and
no surviving Spouse at the time of the Participant’s death.

CONTRIBUTING PARTICIPANT
Means a Participant who has enrolled as a Contributing Participant pursuant to
either Plan Sections 3.01 or 3.10 and on whose behalf the Employer is
contributing Elective Deferrals to the Plan (or is making Nondeductible Employee
Contributions).

CONTRIBUTION PERCENTAGE
Means the ratio (expressed as a percentage) of the Participant’s Contribution
Percentage Amounts to the Participant’s Compensation for the Plan Year.

CONTRIBUTION PERCENTAGE AMOUNTS
Means the sum of the Nondeductible Employee Contributions, Matching
Contributions (other than Matching Contributions forfeited due to a permissible
withdrawal), and Qualified Matching Contributions (to the extent not taken into
account for purposes of the ADP test) made under the Plan on behalf of the
Participant for the Plan Year. Such Contribution Percentage Amounts will not
include Matching Contributions that are forfeited either to correct Excess
Aggregate Contributions or because the contributions to which they relate are
Excess Deferrals, Excess Contributions, Excess Aggregate Contributions, or
Excess Annual Additions that are distributed.
The Employer may elect, in a uniform and nondiscriminatory manner, to use either
Qualified Nonelective Contributions or Elective Deferrals, or both, in the
Contribution Percentage Amounts. Elective Deferrals may only be included in the
Contribution Percentage Amounts if the Plan passes the ADP test both before and
after the exclusion of such Elective Deferrals.

CUSTODIAN
Means an entity appointed in the Adoption Agreement (or, if applicable, in a
separate custodial agreement) by the Adopting Employer to hold the assets of the
trust as Custodian or any duly appointed successor as provided in Plan Section
8.05.

DEDUCTIBLE EMPLOYEE CONTRIBUTIONS
Means any qualified voluntary employee contributions (as defined in Code section
219(e)(2)) made after December 31, 1981, in a taxable year beginning after such
date and made for a taxable year beginning before January 1, 1987, and allowable
as a deduction under Code section 219(a) for such taxable year.

DEEMED SEVERANCE FROM EMPLOYMENT
Means an individual is deemed to cease to be an Employee for purposes of Code
section 414(u)(12)(B) during any period the individual is performing service in
the uniformed services as defined in Code section 3401(h)(2)(A).

DEFINED CONTRIBUTION DOLLAR LIMITATION
Means $40,000, as adjusted under Code section 415(d).

DESIGNATED BENEFICIARY
Means the individual who is designated by the Participant as the Beneficiary of
the Participant’s interest under the Plan and who is the designated Beneficiary
under Code section 401(a)(9) and Treasury Regulation section 1.401(a)(9)-4.

DETERMINATION DATE




#4200 (Vanguard) (4/2014)                7                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Means for any Plan Year after the first Plan Year, the last day of the preceding
Plan Year. For the first Plan Year of the Plan, Determination Date means the
last day of that year.

DETERMINATION PERIOD
Means, except as provided elsewhere in this Plan, the Plan Year unless the
Adopting Employer has selected another period in the Adoption Agreement.

DIFFERENTIAL WAGE PAYMENT
Means a payment defined in Code section 3401(h)(2) that is made by the Employer
to an individual performing service in the uniformed services.

DIRECT ROLLOVER
Means a payment by the Plan to the Eligible Retirement Plan specified by the
Recipient (or, if necessary pursuant to Plan Section 5.01(B)(l), an individual
retirement account (IRA) under Code sections 408(a), 408(b), or 408A (for Roth
Elective Deferrals), as selected by the Adopting Employer in the Adoption
Agreement).

DIRECTED TRUSTEE
Means the Trustee that is designated as the Directed Trustee in the Adoption
Agreement. The Directed Trustee will be responsible for investing the Fund and
performing the responsibilities of the Trustee set forth in the Plan in
accordance with specific instructions provided by the Adopting Employer or the
Plan Administrator (or Participant or Beneficiary) in accordance with
instructions (either in writing or in any other form permitted by rules
promulgated by the IRS or DOL) from one of the foregoing.

DISABILITY
Unless the Adopting Employer has elected a different definition in the Adoption
Agreement or as otherwise provided in the Plan, Disability means the inability
to engage in any substantial, gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months. The permanence and degree of such impairment will be
supported by medical evidence satisfactory to the Plan Administrator.

DISCRETIONARY TRUSTEE
Means a Trustee that is designated as a Discretionary Trustee in the Adoption
Agreement and enters into an agreement with the Adopting Employer whereby the
Trustee and not the Adopting Employer will select the appropriate investments
for the Fund in accordance with the Plan’s funding policy statement or will
perform such other tasks identified in such agreement between the Trustee and
Adopting Employer.

DISTRIBUTION CALENDAR YEAR
Means a calendar year for which a minimum distribution is required. For
distributions beginning before the Participant’s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year that
contains the Participant’s Required Beginning Date. For distributions beginning
after the Participant’s death, the first Distribution Calendar Year is the
calendar year in which distributions are required to begin pursuant to Plan
Section 5.05(D). The required minimum distribution for the Participant’s first
Distribution Calendar Year will be made on or before the Participant’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that Distribution Calendar Year.

DOMESTIC RELATIONS ORDER
Means any judgment, decree, or order (including approval of a property
settlement agreement) that:
a.
relates to the provision of child support, alimony payments, or marital property
rights to a spouse, former spouse, child, or other dependent of a Participant,
and

b.
is made pursuant to state domestic relations law (including applicable community
property laws).


EARLIEST RETIREMENT AGE




#4200 (Vanguard) (4/2014)                8                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Means, for purposes of the Qualified Joint and Survivor Annuity provisions of
the Plan, the earliest date on which, under the Plan, the Participant could
elect to receive retirement benefits.

EARLY RETIREMENT AGE
Means the age and years of service, if applicable, specified in the Adoption
Agreement. The Plan will not have an Early Retirement Age if none is specified
in the Adoption Agreement.




#4200 (Vanguard) (4/2014)                9                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






EARNED INCOME
Means the net earnings from self-employment in the trade or business with
respect to which the Plan is established, for which personal services of the
individual are a material income-producing factor. Net earnings will be
determined without regard to items not included in gross income and the
deductions allocable to such items. Net earnings are reduced by contributions by
the Employer to a qualified plan to the extent deductible under Code section
404.
Net earnings will be determined with regard to the deduction allowed to the
Employer by Code section 164(f).
For purposes of applying the limitations of Code section 415, in the case of an
Employee who is an Employee within the meaning of Code section 40l(c)(l) and
regulations promulgated under Code section 401(c)(l), the Employee’s earned
income (as described in Code section 401(c)(2) and regulations promulgated under
Code section 401(c)(2)), will include amounts deferred at the election of the
Employee that would be includible in gross income but for the rules of Code
sections 402(e)(3), 402(h)(l)(B), 402(k), or 457(b).

EFFECTIVE DATE
Means the date the Plan (or amendment or restatement of the Plan) becomes
effective as indicated in the Adoption Agreement. Notwithstanding the preceding,
unless otherwise provided in this Basic Plan Document, the Effective Date of
mandatory Plan changes resulting from the Pension Protection Act of2006 (PPA)
and other legislative and regulatory guidance not previously included in the
Plan will be the later of the original Effective Date of the Plan or the first
day the legislative or regulatory change became effective. For optional changes
made available by PPA and other legislative and regulatory guidance, the
Effective Date will be the date the Plan began to operate in accordance with
such optional change, as indicated by a Plan amendment if a written amendment
was required for such change.

ELAPSED TIME - Means
A.    Special Rules Where Elapsed Time Method is Being Used- If elected by the
Adopting Employer in the Adoption Agreement, the Elapsed Time method of
determining service will apply. When this definition applies, for purposes of
determining an Employee’s initial or continual eligibility to participate in the
Plan or the Vested Interest in the Participant’s Individual Account balance
derived from Employer Contributions, an Employee will receive credit for all
Periods of Service. An Employee will also receive credit for any Period of
Service of less than 12 consecutive months. Fractional periods of a year will be
expressed in terms of months or days.
The definition of Break in Service in this Elapsed Time definition will replace
the definitions of Break in Eligibility Service and Break in Vesting Service
found in the Definitions Section of the Plan.
Break in Service is a Period of Severance of at least 12 consecutive months.
In the case of an individual who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence will not constitute a Break in Service. For
purposes of this Elapsed Time definition, an absence from work for maternity or
paternity reasons means an absence 1) by reason of the pregnancy of the
individual, 2) by reason of the birth of a child of the individual, 3) by reason
of the placement of a child with the individual in connection with the adoption
of such child by such individual, or 4) for purposes of caring for such child
for a period beginning immediately following such birth or placement.
Each Qualifying Participant will share in Employer Contributions for the Periods
of Service beginning on the date the Employee commences participation under the
Plan and ending on the first day of a Period of Severance or the date on which
such Employee is no longer a member of an eligible class of Employees.
If the Employer is a member of an affiliated service group (under Code section
414(m)), a controlled group of corporations (under Code section 414(b)), a group
of trades or businesses under common control (under Code section 414(c)), or any
other entity required to be aggregated with the Employer pursuant to Code
section 414(o), service will be credited for any employment for any period of
time for any other member of such group. Service will also be credited for any
individual required under Code section 414(n) or Code section 414(o) to be
considered an Employee of any Employer aggregated under Code sections 414(b),
(c), or (m).




#4200 (Vanguard) (4/2014)                10                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Changes In Methods of Crediting Service - The Plan may be amended to change the
method of crediting service between the Hours of Service method of determining
service and the Elapsed Time method provided each Employee with respect to whom
the method of crediting service is afforded the protection described in Treasury
Regulation section 1.410(a)-7(g) and other applicable rules promulgated by the
IRS.

ELECTION PERIOD
Means the period that begins on the first day of the Plan Year in which the
Participant attains age 35 and ends on the date of the Participant’s death. If a
Participant separates from service before the first day of the Plan Year in
which age 35 is attained, with respect to the account balance as of the date of
separation, the Election Period will begin on the date of separation.

ELECTIVE DEFERRALS
Means any Employer Contributions made either as a Pre-Tax Elective Deferral or,
effective on or after January 1, 2006, as a Roth Elective Deferral to the Plan
at the election of the Participant or pursuant to automatic Elective Deferral
enrollment, in lieu of cash compensation, and will include contributions made
pursuant to a salary reduction agreement. With respect to any taxable year, a
Participant’s Elective Deferrals are the sum of all Employer contributions made
on behalf of such Participant pursuant to an election to defer under any
qualified cash or deferred arrangement as described in Code section 401(k), any
simplified employee pension plan cash or deferred arrangement as described in
Code section 408(k)(6), any SIMPLE IRA Plan described in Code section 408(p),
any plan as described under Code section 501(c)(18), or any Employer
contributions made on the behalf of a Participant for the purchase of an annuity
contract under Code section 403(b) pursuant to a salary reduction agreement.
Elective Deferrals will not include any deferrals properly distributed as Excess
Annual Additions. In addition, Elective Deferrals will not include contributions
made to the Plan as Elective Deferrals under an EACA or QACA that are
subsequently distributed from the Plan in accordance with the permissible
withdrawal provisions found in Plan Section 5.01(A)(2).
No Participant will be permitted to have Elective Deferrals made under this
Plan, or any other qualified plan maintained by the Employer, during any taxable
year of the Participant, in excess of the dollar limitation contained in Code
section 402(g) in effect at the beginning of such taxable year. Elective
Deferrals under an EACA or QACA that are subsequently distributed from the Plan
in accordance with the permissible withdrawal provisions found in Plan Section
5.01(A)(2) will not be included for purposes of calculating the dollar
limitation contained in Code section 402(g). In the case of a Participant age 50
or over by the end of the taxable year, the dollar limitation described in the
preceding sentence is increased by the amount of Elective Deferrals that can be
Catch-up Contributions. The dollar limitation contained in Code section 402(g)
is $10,500 for taxable years beginning in 2000 and 2001, increasing to $11,000
for taxable years beginning in 2002, and increasing by $1,000 for each year
thereafter up to $15,000 for taxable years beginning in 2006 and later years.
After 2006, the $15,000 limit will be adjusted by the Secretary of the Treasury
for cost-of-living increases under Code section 402(g)(4). Any adjustments will
be in multiples of $500.

ELIGIBLE AUTOMATIC CONTRIBUTION ARRANGEMENT (EACA)
Means an Eligible Automatic Contribution Arrangement, as described in Code
section 414(w) and this Plan, where Employees are automatically enrolled as
Contributing Participants in the Plan.

ELIGIBILITY COMPUTATION PERIOD
Means, with respect to an Employee’s initial Eligibility Computation Period, the
12-consecutive month period commencing on the Employee’s Employment Commencement
Date. Unless otherwise elected in the Adoption Agreement, the Employee’s
subsequent Eligibility Computation Periods will be the Plan Year commencing with
the Plan Year beginning during the Employee’s initial Eligibility Computation
Period. An Employee will not be credited with a Year of Eligibility Service
before the end of the 12-consecutive month period regardless of when during such
period the Employee completes the required number of Hours of Service.
Eligibility Computation Period will not apply if the Elapsed Time method of
determining service applies for eligibility purposes.

ELIGIBLE EMPLOYEE
Means, if the Employer has adopted a SIMPLE 401(k) Plan, any Employee who is
entitled to make Elective Deferrals under the terms of the Plan. Notwithstanding
the preceding, if the Employer has elected to apply the Safe Harbor CODA or the
QACA provisions of the Plan, Eligible Employee means an Employee that has met
the eligibility criteria, if any, for Safe Harbor Contributions and is eligible
to make Elective Deferrals under the Plan for any part of the Plan Year or who
would be eligible to make Elective Deferrals but for a suspension due to a
distribution described in Plan Section 5.01(C)(2) or because of statutory
limitations, such as Code sections 402(g) and 415.




#4200 (Vanguard) (4/2014)                11                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






ELIGIBLE EMPLOYER FOR SIMPLE 401(k) PLAN
Means, with respect to any SIMPLE 401(k) Year, an Employer that had no more than
100 Employees who received at least $5,000 of Compensation, or such lesser
amount indicated in the Adoption Agreement, from the Employer for the preceding
SIMPLE 401(k) Year and is therefore eligible to establish a SIMPLE 401(k) Plan.
In applying the preceding sentence, all Employees of controlled groups of
corporations under Code section 414(b), all Employees of trades or businesses
(whether incorporated or not) under common control under Code section 414(c),
all Employees of affiliated service groups under Code section 414(m), and Leased
Employees required to be treated as the Employer’s Employees under Code section
414(n), are taken into account.
An Eligible Employer that adopts a SIMPLE 401(k) and that fails to be an
Eligible Employer for any subsequent SIMPLE 401(k) Year is treated as an
Eligible Employer for the two SIMPLE 401(k) Years following the last SIMPLE
401(k) Year for which the Employer was an Eligible Employer. If the failure is
due to any acquisition, disposition, or similar transaction involving an
Eligible Employer, the preceding sentence applies only if the provisions of Code
section 410(b)(6)(C)(i) are satisfied.

ELIGIBLE PARTICIPANT
Means any Employee who is eligible to make a Nondeductible Employee Contribution
or an Elective Deferral (if the Employer takes such contributions into account
in the calculation of the Contribution Percentages), or to receive a Matching
Contribution (including Forfeitures) or a Qualified Matching Contribution.
If a Nondeductible Employee Contribution is required as a condition of
participation in the Plan, any Employee who would be a Participant in the Plan
if such Employee made such a contribution will be treated as an Eligible
Participant on behalf of whom no Nondeductible Employee Contributions are made.

ELIGIBLE RETIREMENT PLAN
Means, for purposes of the Direct Rollover provisions of the Plan, an individual
retirement account described in Code sections 408(a) or 408A, an individual
retirement annuity described in Code section 408(b), an annuity plan described
in Code section 403(a), an annuity contract described in Code section 403(b), an
eligible plan under Code section 457(b) that is maintained by a state, political
subdivision of a state, or an agency or instrumentality of a state or political
subdivision of a state (and that agrees to separately account for amounts
transferred into such plan from this Plan), or a qualified plan described in
Code section 40l(a) that accepts the Recipient’s Eligible Rollover Distribution.
The definition of Eligible Retirement Plan will also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
Alternate Payee under a Qualified Domestic Relations Order, as defined in Code
section 4l 4(p).
If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account, an Eligible Retirement Plan
with respect to such portion will include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.

ELIGIBLE ROLLOVER DISTRIBUTION
Means any distribution of all or any portion of the balance to the credit of the
Recipient, except that an Eligible Rollover Distribution does not include
a.
any distribution that is one of a series of substantially equal periodic
payments (paid at least annually) made for the life (or Life Expectancy) of the
Recipient or the joint lives (or joint life expectancies) of the Recipient and
the Recipient’s Designated Beneficiary, or for a specified period of ten years
or more;

b.
any distribution to the extent such distribution is required under Code section
40l(a)(9);

c.
the portion of any other distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities);

d.
any hardship distribution described in Plan Section 5.01(C)(2);

e.
any other distribution(s) that is reasonably expected to total less than $200
during a year; and





#4200 (Vanguard) (4/2014)                12                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





f.
contributions made to the Plan as Elective Deferrals under an EACA or QACA that
are subsequently distributed from the Plan as permissible withdrawals.

For distributions made after December 31, 200 I, a portion of a distribution
will not fail to be an Eligible Rollover Distribution merely because the portion
consists of after-tax employee contributions that are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code section 408(a) or (b), or a Roth
individual retirement account or annuity described in Code Section 408A (a Roth
IRA), or to a qualified defined contribution plan described in Code section
40l(a) or 403(a) that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution that is
includible in gross income and the portion of such distribution that is not so
includible.
Notwithstanding the preceding and unless otherwise elected in a plan amendment
addressing Code section 40l(a)(9)(H), solely for purposes of applying the Direct
Rollover distribution provisions of the Plan, 2009 RMDs and Extended 2009 RMDs
distributed for 2009 were treated as Eligible Rollover Distributions.

EMPLOYEE
Means any person employed by an Employer maintaining the Plan or by any other
employer required to be aggregated with such Employer under Code sections
414(b), (c), (m), or (o).
The term Employee will also include any Leased Employee deemed to be an Employee
of any Employer described in the previous paragraph as provided in Code sections
4 l 4(n) or (o).
The term Employee will also include individuals providing qualified military
service who are treated as reemployed for purposes of applying the rules under
Code sections 40l(a)(37) and 414(u).

EMPLOYER
Means the Adopting Employer, Participating Employers, and all Related Employers
of the Adopting Employer who are not specifically excluded on the Adoption
Agreement. A partnership is considered to be the Employer of each of the
partners and a sole proprietorship is considered to be the Employer of a sole
proprietor.

EMPLOYER CONTRIBUTION
Means the amount contributed by the Employer each year as determined under this
Plan. The term Employer Contribution will include Elective Deferrals made to the
Plan unless such contributions are intended to be excluded for purposes of
either the Plan or any act under the Code, ERISA, or any additional rules,
regulations, or other pronouncements promulgated by either the IRS or DOL.

EMPLOYER MONEY PURCHASE PENSION CONTRIBUTION
Means an Employer Contribution made pursuant to the Money Purchase Pension Plan
Adoption Agreement Section titled “Employer Money Purchase Pension
Contributions.” The Employer must make Employer Money Purchase Pension
Contributions without regard to current or accumulated earnings or profits.

EMPLOYER PREVAILING WAGE CONTRIBUTION
Means an Employer Contribution made pursuant to the Adoption Agreement Section
titled “Employer Prevailing Wage Contributions.” The Employer may make Employer
Prevailing Wage Contributions without regard to current or accumulated earnings
or profit.

EMPLOYER PROFIT SHARING CONTRIBUTION
Means an Employer Contribution made pursuant to the Adoption Agreement Section
titled “Employer Profit Sharing Contributions.” Unless otherwise elected in the
Adoption Agreement, the Employer may make Employer Profit Sharing Contributions
without regard to current or accumulated earnings or profits.

EMPLOYMENT COMMENCEMENT DATE
Means, with respect to an Employee, the date such Employee first performs an
Hour of Service for the Employer.




#4200 (Vanguard) (4/2014)                13                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






ENHANCED MATCHING CONTRIBUTIONS
Means Matching Contributions described in Code section 40l(k)(12)(B)(iii) and
made pursuant to the Safe Harbor CODA formula elected by the Employer in the
Adoption Agreement.

ENTRY DATES
Means the first day of the Plan Year and the first day of the seventh month of
the Plan Year coinciding with or following the date the Employee satisfies the
eligibility requirements of Plan Section 2.01 for the applicable contribution
source, unless the Adopting Employer has specified different dates in the
Adoption Agreement. Additionally, if this is an initial adoption of the Plan by
the Employer, the initial Effective Date will also be considered an Entry Date.

ERISA
Means the Employee Retirement Income Security Act of 1974 as amended from time
to time.

EXCESS AGGREGATE CONTRIBUTIONS
Means, with respect to any Plan Year, the excess of
a.
the aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over

b.
the maximum Contribution Percentage Amounts permitted by the ACP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages, beginning with
the highest of such percentages).

Such determination will be made after first determining Excess Elective
Deferrals pursuant to the definition provided herein and then determining Excess
Contributions pursuant to the definition provided herein.

EXCESS ANNUAL ADDITIONS
Means the excess of the Participant’s Annual Additions for the Limitation Year
over the Maximum Permissible Amount.

EXCESS CONTRIBUTIONS
Means, with respect to any Plan Year, the excess of
a.
the aggregate amount of Employer Contributions actually taken into account in
computing the ADP of Highly Compensated Employees for such Plan Year, over

b.
the maximum amount of such contributions permitted by the ADP test (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Employees in order of the ADPs, beginning with the highest of such percentages).


EXCESS ELECTIVE DEFERRALS
Means those Elective Deferrals that either 1) are made during the Participant’s
taxable year and exceed the dollar limitation under Code section 402(g)
(increased, if applicable, by the dollar limitation on Catch-up Contributions
defined in Code section 414(v)) for such year; or 2) are made during a calendar
year and exceed the dollar limitation under Code section 402(g) (increased, if
applicable, by the dollar limitation on Catch-up Contributions defined in Code
section 414(v)) for the Participant’s taxable year beginning in such calendar
year, counting only Elective Deferrals made under this Plan and any other plan,
contract, or arrangement maintained by the Employer. Excess Elective Deferrals
will be treated as Annual Additions under the Plan, unless such amounts are
distributed no later than the first April 15 following the close of the
Participant’s taxable year.

EXTENDED 2009 RMD
Means one or more payments in a series of substantially equal distributions
(that include the 2009 RMD) made at least annually and expected to last for the
life (or life expectancy) of the Participant and the Participant’s Designated
Beneficiary, or for a period of at least 10 years.




#4200 (Vanguard) (4/2014)                14                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






FIDUCIARY
Means a person who exercises any discretionary authority or control with respect
to management of the Plan, renders investment advice as defined in ERISA section
3(21), or has any discretionary authority or responsibility regarding the
administration of the Plan. Such persons either may be appointed by the Adopting
Employer, Plan Administrator, or Investment Fiduciary, as applicable, or deemed
to be fiduciaries as a result of their actions.

FORFEITURE
Means that portion of a Participant’s Individual Account derived from Employer
Contributions that the Participant is not entitled to receive (i.e., the
nonvested portion).

FUND
Means the Plan assets received and held by the Trustee for which it serves as
Trustee (or Custodian, if applicable) for the Participants’ exclusive benefit.

HIGHEST AVERAGE COMPENSATION
Means the average compensation for the three consecutive years of service with
the Employer that produces the highest average.

HIGHLY COMPENSATED EMPLOYEE
Means any Employee who 1) was a five-percent owner at any time during the year
or the preceding year, or 2) for the preceding year had Compensation from the
Employer in excess of $80,000 and, if elected by the Adopting Employer in the
Adoption Agreement, was in the top-paid group for the preceding year. The
$80,000 amount is adjusted at the same time and in the same manner as under Code
section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.
For this purpose the applicable year of the Plan for which a determination is
being made is called a determination year and the preceding 12- month period is
called a look-back year unless the Adopting Employer has made a calendar year
data election in the Adoption Agreement. If a calendar year data election is
made, the look-back year will be the calendar year ending within the Plan Year
for purposes of determining who is a Highly Compensated Employee (other than as
a five-percent owner).
A highly compensated former employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for that
determination year, in accordance with Treasury Regulation section 1.414(q)-1T,
A-4, Notice 97-45 and any subsequent guidance issued by the IRS.
The determination of who is a Highly Compensated Employee, including but not
limited to the determinations of the number and identity of Employees in the
top-paid group and the Compensation that is considered, will be made in
accordance with Code section 414(q) and the corresponding regulations. Adoption
Agreement elections to include or exclude items from Compensation that are
inconsistent with Code section 414(q) will be disregarded for purposes of
determining who is a Highly Compensated Employee.

HOURS OF SERVICE - Means

General Rules for Crediting Hours of Service
1.
Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours will be credited to the
Employee for the computation period in which the duties are performed.

2.
Each hour for which an Employee is paid, or entitled to payment, by the Employer
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty, or leave of absence. No more than 501 Hours of Service will
be credited under this paragraph for any single continuous period (whether or
not such period occurs in a single computation period). Hours under this
paragraph will be calculated and credited pursuant to Labor Regulation Section
2530.200b-2, that is incorporated herein by this reference.

3.
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer. The same Hours of Service will not be
credited both under paragraph (1) or paragraph (2), as the case may be, and
under this paragraph (3). These hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement, or payment is made.





#4200 (Vanguard) (4/2014)                15                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





4.
Solely for purposes of determining whether a Break in Eligibility Service or a
Break in Vesting Service has occurred in a computation period (the computation
period for purposes of determining whether a Break in Vesting Service has
occurred is the Plan Year or other vesting computation period described in the
definition of a Year of Vesting Service (Period of Service, if applicable)), an
individual who is absent from work for maternity or paternity reasons will
receive credit for the Hours of Service that would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight Hours of Service per day of such absence. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence 1) by reason of the pregnancy of the individual, 2) by
reason of a birth of a child of the individual, 3) by reason of the placement of
a child with the individual in connection with the adoption of such child by
such individual, or 4) for purposes of caring for such child for a period
beginning immediately following such birth or placement. The Hours of Service
credited under this paragraph will be credited 1) in the Eligibility Computation
Period or Plan Year or other vesting computation period described in the
definition of a year of service in which the absence begins if the crediting is
necessary to prevent a Break in Eligibility Service or a Break in Vesting
Service in the applicable period, or 2) in all other cases, in the following
Eligibility Computation Period or Plan Year or other vesting computation period
described in the definition of a year of service.

5.
Hours of Service will be credited for employment with other members of an
affiliated service group (under Code section 414(m)), a controlled group of
corporations (under Code section 414(b)), or a group of trades or businesses
under common control (under Code section 414(c)) of which the Adopting Employer
is a member, and any other entity required to be aggregated with the Employer
pursuant to Code section 414(o) and the corresponding regulations.

Hours of Service will also be credited for any individual considered an Employee
for purposes of this Plan under Code sections 414(n) or 414(o) and the
corresponding regulations.
6.
Where the Employer maintains the plan of a predecessor employer, service for
such predecessor employer will be treated as service for the Employer. If the
Employer does not maintain the plan of a predecessor employer, service for such
predecessor employer will not be treated as service for the Employer unless
specifically elected in the Adoption Agreement.

7.
The above method for determining Hours of Service may be altered as specified in
the Adoption Agreement.

8.
Hours of Service will apply unless the Adopting Employer has indicated in the
Adoption Agreement that a method other than Hours of Service will be used for
determining service.


INDIRECT ROLLOVER
Means a rollover contribution received by this Plan from an Employee that
previously received a distribution from this Plan or another plan rather than
having such amount directly rolled over to this Plan from the distributing plan.

INDIVIDUAL ACCOUNT
Means the account established and maintained under this Plan for each
Participant in accordance with Plan Section 7.02(A).

INITIAL PERIOD
Means the period for each Eligible Employee that begins on the date the Eligible
Employee first participates in the QACA and ends on the last day of the Plan
Year that starts after the date the Eligible Employee first participates in the
QACA.

INITIAL PLAN DOCUMENT
Means the plan document that initially established the Plan.

INSURER
Means an insurance company that issues one or more annuity contracts or
insurance policies under the Plan. In the event of any conflict between the
terms of the Plan and the terms of an annuity contract or insurance policy
issued under the Plan by the Insurer, the terms of the Plan will control. Where
appropriate, references to the Trustee throughout the Plan will apply to an
Insurer.




#4200 (Vanguard) (4/2014)                16                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






INVESTMENT FIDUCIARY
Means the person, including but not limited to the Adopting Employer, a Trustee
with full trust powers, any Individual Trustee(s), or any investment manager, as
applicable, that under the terms of the Plan is vested with the responsibility
and authority to select investment options for the Plan and to direct the
investment of the assets of the Fund. If no Investment Fiduciary is designated,
the Plan Administrator will be the Investment Fiduciary. In no event will a
Custodian or a Directed Trustee be an Investment Fiduciary for any purpose
whatsoever.

INVESTMENT FUND
Means a subdivision of the Fund established pursuant to Plan Section 7.01(B).

KEY EMPLOYEE
Means, for Plan Years beginning after December 31, 2001, any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the Determination Date is an officer of the Employer and whose
annual compensation is greater than $130,000 (as adjusted under Code section
416(i)(l) for Plan Years beginning after December 31, 2002), a five-percent
owner of the Employer, or a one- percent owner of the Employer who has annual
compensation of more than $150,000. Unless otherwise elected in the Adoption
Agreement, for Plan Years beginning on or after January 1, 2001, Compensation
will also include elective amounts that are not includible in the gross income
of the Employee by reason of Code section 132(f)(4).
In determining whether a plan is top-heavy for Plan Years beginning before
January 1, 2002, Key Employee means any Employee or former Employee (including
any deceased Employee) who at any time during the five-year period ending on the
Determination Date, is an officer of the Employer having annual compensation
that exceeds 50 percent of the dollar limitation under Code section
415(b)(l)(A), an owner (or considered an owner under Code section 318) of one of
the ten largest interests in the Employer if such Participant’s compensation
exceeds 100 percent of the dollar limitation under Code section 415(c)(l)(A), a
five-percent owner of the Employer, or a one-percent owner of the Employer who
has annual compensation of more than $150,000. Annual compensation means
compensation as defined in Part A of the definition of Compensation in this
Definition section, but including amounts contributed by the Employer pursuant
to a salary reduction agreement that are excludable from the Employee’s gross
income in Code sections 125, 402(e)(3), 402(h)(l)(B) or 403(b). The
determination period is the Plan Year containing the Determination Date and the
four preceding Plan Years.
The determination of who is a Key Employee will be made in accordance with Code
section 416(i)(l) and the corresponding Treasury Regulations.

LEASED EMPLOYEE
Means any person (other than an Employee of the recipient Employer) who,
pursuant to an agreement between the recipient Employer and any other person
(“leasing organization”), has performed services for the recipient Employer (or
for the recipient Employer and related persons determined in accordance with
Code section 414(n)(6)) on a substantially full-time basis for a period of at
least one year, and such services are performed under primary direction or
control by the recipient Employer. Contributions or benefits provided to a
Leased Employee by the leasing organization that are attributable to services
performed for the recipient Employer will be treated as provided by the
recipient Employer.
A Leased Employee will not be considered an Employee of the recipient if 1) such
Leased Employee is covered by a money purchase pension plan providing a) a
nonintegrated employer contribution rate of at least ten-percent of
compensation, as defined in Part A of the definition of Compensation in this
Definition section, but including amounts contributed pursuant to a salary
reduction agreement, that are excludable from the Leased Employee’s gross income
under Code sections 125, 402(e)(3), 402(h)(l)(B), or 403(b), b) immediate
participation, and c) full and immediate vesting; and 2) Leased Employees do not
constitute more than 20 percent of the recipient’s non-Highly Compensated
Employee work force.

LIFE EXPECTANCY
Means life expectancy as computed by using the Single Life Table in Treasury
Regulation section l.401(a)(9)-9, Q&A I.




#4200 (Vanguard) (4/2014)                17                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






LIMITATION YEAR
Means the Plan Year, unless the Adopting Employer has selected another
12-consecutive month period in the Adoption Agreement. All qualified plans
maintained by the Employer must use the same Limitation Year. If the Limitation
Year is amended to a different 12-consecutive month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made.
If a Plan is terminated effective as of a date other than the last day of the
Plan’s Limitation Year, the Plan is treated as if the Plan was amended to change
its Limitation Year. As a result of this deemed amendment, the Code section
415(c)(l)(A) dollar limit must be prorated under the short Limitation Year
rules.

MASTER OR PROTOTYPE PLAN
Means a plan, the form of which is the subject of a favorable opinion letter
from the IRS.

MATCHING CONTRIBUTION
Means an Employer Contribution made to this or any other defined contribution
plan on behalf of a Participant on account of an Elective Deferral or a
Nondeductible Employee Contribution made by such Participant under a plan
maintained by the Employer. Notwithstanding the preceding, if the Adopting
Employer has elected to apply the Safe Harbor CODA or Qualified Automatic
Contribution Arrangement provisions of the Plan, Matching Contributions means
contributions made by the Employer on account of an Eligible Employee’s Elective
Deferrals. For Plan Years beginning on or after January 1, 1998, Matching
Contributions made by self-employed Participants (as defined in Code section
40l(c)) will not be treated as Elective Deferrals

MAXIMUM PERMISSIBLE AMOUNT
Means the maximum Annual Addition that may be contributed or allocated to a
Participant’s Individual Account under the Plan for any Limitation Year.
For Limitation Years beginning before January I, 2002, the Maximum Permissible
Amount will not exceed the lesser of
a.
the Defined Contribution Dollar Limitation, or

b.
25 percent of the Participant’s Compensation for the Limitation Year.

For Limitation Years beginning on or after January 1, 2002, except for Catch-up
Contributions, the Maximum Permissible Amount will not exceed the lesser of
a.
$40,000, as adjusted for cost-of-living increases under Code section 415(d), or

b.
100 percent of the Participant’s Compensation (within the meaning of
Compensation as described in Part A of the definition of Compensation in this
Definition section) for the Limitation Year.

The compensation limitation referred to in (b) will not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code section 40l(h) or 419A(f)(2)) that is otherwise treated as an
Annual Addition.
If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12-consecutive month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:
Number of months in the short Limitation Year
12




#4200 (Vanguard) (4/2014)                18                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






MONTHS OF ELIGIBILITY SERVICE
Means the consecutive months period, as specified in the Adoption Agreement,
beginning on the Employee’s date of hire during which an Employee completes at
least the number of Hours of Service specified in the Adoption Agreement, if
applicable. The method used to determine the Months of Eligibility Service must
be administered in a uniform and nondiscriminatory manner. Employees do not
complete the Months of Eligibility Service until they complete the required
number of Hours of Service and reach the end of the consecutive month period.

NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS
Means any contribution, other than Roth Elective Deferrals, made to the Plan by
or on behalf of a Participant that is included in the Participant’s gross income
in the year in which made and that is maintained under a separate account to
which earnings and losses are allocated.

NORMAL RETIREMENT AGE
Means the age specified in the Adoption Agreement. If the Employer enforces a
mandatory retirement age, the Normal Retirement Age is the lesser of that
mandatory age or the age specified in the Adoption Agreement. If no age is
specified in the Adoption Agreement, the Normal Retirement Age will be age 59½
if the Plan is a profit sharing plan or age 62 if the Plan is a money purchase
pension plan.

OWNER-EMPLOYEE
Means an individual who is a sole proprietor or who is a partner owning more
than ten-percent of either the capital or the profits interest of the
partnership.

PARTICIPANT
Means any Employee or former Employee of the Employer who has met the Plan’s age
and service requirements, has entered the Plan, and who is or may become
eligible to receive a benefit of any type from this Plan or whose Beneficiary
may be eligible to receive any such benefit.

PARTICIPANT’S BENEFIT
Means the Participant’s Individual Account as of the last Valuation Date in the
calendar year immediately preceding the Distribution Calendar Year (valuation
calendar year) increased by the amount of any contributions made and allocated
or Forfeitures allocated to the Participant’s Individual Account as of dates in
the valuation calendar year after the Valuation Date and decreased by
distributions made in the valuation calendar year after the Valuation Date. The
Participant’s Benefit for the valuation calendar year includes any amounts
rolled over or transferred to the Plan either in the valuation calendar year or
in the Distribution Calendar Year if distributed or transferred in the valuation
calendar year.

PARTICIPATING EMPLOYER
Means an employer who is not a Related Employer of the Adopting Employer and who
executes a corporate resolution. An employer who is a Related Employer of a
Participating Employer but not of the Adopting Employer will not be considered a
Participating Employer unless it also executes a corporate resolution.

PERMISSIVE AGGREGATION GROUP
Means the Required Aggregation Group of plans plus any other plan or plans of
the Employer that, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Code sections 40l(a)(4) and
410.

PERIOD OF SERVICE
Means the aggregate of all time periods beginning on the Employee’s date of hire
or rehire and ending on the date a Break in Service begins. The first day of
employment or reemployment is the first day the Employee performs an Hour of
Service. If the Plan is using the Elapsed Time method of determining eligibility
service, this definition of Period of Service will replace the definitions of
Year of Eligibility Service found in this Definitions Section of the Plan. If
the Plan is using the Elapsed Time method of determining vesting service, this
definition of Period of Service will replace the definition of and Year of
Vesting Service found in this Definitions Section of the Plan.




#4200 (Vanguard) (4/2014)                19                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






PERIOD OF SEVERANCE
Means a continuous period of time during which the Employee is not employed by
the Employer. Such period begins on the Severance from Service Date.

PLAN
Means the prototype defined contribution plan adopted by the Employer that is
intended to satisfy the requirements of Code section 401 and ERISA section 501.
The Plan consists of this Basic Plan Document, the corresponding Adoption
Agreement, and any attachments or amendments, as completed and signed by the
Adopting Employer, including any amendment provisions adopted prior to the
Effective Date of the Plan that are not superseded by the provisions of this
restated Plan.

PLAN ADMINISTRATOR
The Adopting Employer will be the Plan Administrator unless the managing body of
the Adopting Employer designates a person or persons other than the Adopting
Employer as the Plan Administrator and so notifies the Trustee (or Custodian, if
applicable). The managing body of the Adopting Employer may also appoint a
successor Plan Administrator. The Adopting Employer will also be the Plan
Administrator if the person or persons so designated ceases to be the Plan
Administrator and a successor Plan Administrator is not appointed. The Adopting
Employer may establish an administrative committee that will carry out the Plan
Administrator’s duties. Members of the administrative committee may allocate the
Plan Administrator’s duties among themselves. If the managing body of the
Adopting Employer designates a person or persons other than the Adopting
Employer as Plan Administrator, such person or persons will serve at the
pleasure of the Adopting Employer and will serve pursuant to such procedures as
such managing body may provide. Each such person will be bonded as may be
required by law. The term Plan Administrator will include any person authorized
to perform the duties of the Plan Administrator and properly identified to the
Trustee or Custodian as such.
Where the Adopting Employer dies, becomes incapacitated, or is otherwise unable
to fulfill its duties, and neither the Adopting Employer nor the managing body
of the Adopting Employer will or can appoint a successor Plan Administrator
within a reasonable period of time thereafter, the Plan Administrator may
appoint a successor Plan Administrator. Where the Plan Administrator will not or
cannot appoint a successor Plan Administrator, a majority of Participants in the
Plan will have the authority to appoint a successor Plan Administrator but will
not be obligated to do so if engaging a majority of Participants would result in
unreasonable time, expense, or administrative burden. The Prototype Document
Sponsor will in no case be designated as the Plan Administrator. The Plan
Administrator will be a named Fiduciary of the Plan for purposes of ERISA
section 402(a), and the Plan Administrator must ensure that the authority over
the portion of the Fund subject to the trust requirements of ERISA section
403(a) is assigned to a Discretionary Trustee, a Directed Trustee (subject to
the proper and lawful directions of the Plan Administrator), or an investment
manager.

PLAN SEQUENCE NUMBER
Means the three-digit number the Adopting Employer assigned to the Plan in the
Adoption Agreement. The Plan Sequence Number identifies the number of qualified
retirement plans the Employer maintains or has maintained. The Plan Sequence
Number is 001 for the Employer’s first qualified retirement plan, 002 for the
second, etc.

PLAN YEAR
Means the 12-consecutive month period that coincides with the Adopting
Employer’s tax year or such other 12-consecutive month period as is designated
in the Adoption Agreement. Notwithstanding the preceding, a Plan Year may be a
period less than 12 months, as defined in the Adoption Agreement.

PRE-AGE 35 WAIVER
A Participant who will not yet attain age 35 as of the end of any current Plan
Year may make a special Qualified Election to waive the Qualified Preretirement
Survivor Annuity for the period beginning on the date of such election and
ending on the first day of the Plan Year in which the Participant will attain
age 35. Such election will not be valid unless the Participant receives an
explanation of the Qualified Preretirement Survivor Annuity in such terms as are
comparable to the explanation required in Plan Section 5.10(D)(l). Qualified
Preretirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant attains age 35. Any new
waiver on or after such date will be subject to the full requirements of Plan
Section 5.10.

PRE-TAX ELECTIVE DEFERRALS
Means Elective Deferrals that are not included in a Contributing Participant’s
gross income at the time deferred. Unless otherwise designated by a Contributing
Participant, if the Plan permits Roth Elective Deferrals, Elective Deferrals
will be characterized as Pre-Tax Elective Deferrals.




#4200 (Vanguard) (4/2014)                20                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






PRESENT VALUE
Unless otherwise elected in the Adoption Agreement, for purposes of establishing
the Present Value of benefits under a defined benefit plan to compute the
top-heavy ratio, any benefit will be discounted only for mortality and interest
based on the interest rate and mortality table specified for this purpose in the
defined benefit plan.

PRIMARY BENEFICIARY
Means the individual(s) or entity/ies named as a Beneficiary under the Plan who
has an unconditional right to all or a portion of a Participant’s Individual
Account upon the Participant’s death.

PRIOR PLAN DOCUMENT
Means a plan document that was replaced by adoption of this Plan document as
indicated in the Adoption Agreement.

PROJECTED ANNUAL BENEFIT
Means the annual retirement benefit (adjusted to an actuarially equivalent
Straight Life Annuity if such benefit is expressed in a form other than a
Straight Life Annuity or Qualified Joint and Survivor Annuity) to which the
Participant would be entitled under the terms of the Plan, assuming that
a.
the Participant will continue employment until Normal Retirement Age under the
Plan (or current age, if later), and

b.
the Participant’s Compensation for the current Limitation Year and all other
relevant factors used to determine benefits under the Plan will remain constant
for all future Limitation Years.


PROTOTYPE DOCUMENT SPONSOR
Means the entity specified in the Adoption Agreement that makes this prototype
plan document available to employers for adoption.

QACA ACP TEST SAFE HARBOR MATCHING CONTRIBUTIONS
Means Matching Contributions described in Plan Section 3.01(F)(3).

QACA ADP TEST SAFE HARBOR CONTRIBUTIONS
Means any QACA Basic Matching Contributions, QACA Enhanced Matching
Contributions, and QACA Safe Harbor Nonelective Contributions.

QACA BASIC MATCHING CONTRIBUTIONS
Means Matching Contributions made pursuant to the QACA formula described in
Adoption Agreement Section Three, in an amount equal to 100 percent of the
amount of the Employee’s Elective Deferrals that do not exceed one-percent of
the Employee’s Compensation for the Plan Year, plus 2) 50 percent of the amount
of the Employee’s Elective Deferrals that exceed one-percent of the Employee’s
Compensation but do not exceed six-percent of the Employee’s Compensation for
the Plan Year, if applicable.

QACA ENHANCED MATCHING CONTRIBUTIONS
Means Matching Contributions described in Code section 40l(k)(12)(B)(iii) and
made pursuant to the QACA formula elected by the Employer in the Adoption
Agreement.

QACA SAFE HARBOR CONTRIBUTIONS
Means Employer Contributions made pursuant to the QACA Safe Harbor provisions in
Plan Section 3.01(F).

QACA SAFE HARBOR NONELECTIVE CONTRIBUTIONS
Means Employer Contributions made in an amount equal to at least three-percent
of each Participant’s Compensation on behalf of each Eligible Employee, unless
otherwise specified in the Adoption Agreement. Such contributions will be made
without regard to whether a Participant makes an Elective Deferral or a
Nondeductible Employee Contribution.

QUALIFIED AUTOMATIC CONTRIBUTION ARRANGEMENT (QACA)
Means a Plan whereby Eligible Employees are automatically enrolled as
Contributing Participants in the Plan and that requires Employer Contributions
to the Plan as outlined in Plan Section 3.01(F) and Code sections 401(k)(13) and
401(m)(12) in order to be deemed to satisfy certain nondiscrimination testing
requirements.




#4200 (Vanguard) (4/2014)                21                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






QUALIFIED DOMESTIC RELATIONS ORDER
A.    In General - Means a Domestic Relations Order
1.    that creates or recognizes the existence of an Alternate Payee’s rights
to, or assigns to an Alternate Payee the right to, receive all or a portion of
the benefits payable with respect to a Participant under the Plan, and
2.    with respect to which the requirements described in the remainder of this
section are met.
B.    Specification of Facts -A Domestic Relations Order will be a Qualified
Domestic Relations Order only if the order clearly specifies
1.    the name and last known mailing address (if any) of the Participant and
the name and mailing address of each Alternate Payee covered by the order,
2.    the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined,
3.    the number of payments or period to which such order applies, and
4.    each plan to which such order applies.
C.    Additional Requirements - In addition to paragraph (B) above, a Domestic
Relations Order will be considered a Qualified Domestic Relations Order only if
such order
1.    does not require the Plan to provide any type or form of benefit, or any
option not otherwise provided under the Plan,
2.    does not require the Plan to provide increased benefits, and
3.    does not require benefit to an Alternate Payee that are required to be
paid to another Alternate Payee under another order previously determined to be
a Qualified Domestic Relations Order.
D.    Exception for Certain Payments - A Domestic Relations Order will not be
treated as failing to meet the requirements above solely because such order
requires that payment of benefits be made to an Alternate Payee
1.    on or after the date on which the Participant attains (or would have
attained) the earliest retirement age as defined in Code section 414(p)(4)(B),
2.    as if the Participant had retired on the date on which such payment is to
begin under such order, and
3.    in any form in which such benefits may be paid under the Plan to the
Participant (other than in a Qualified Joint and Survivor Annuity) with respect
to the Alternate Payee and their subsequent spouse.

QUALIFIED ELECTION
Means a waiver of a Qualified Joint and Survivor Annuity or a Qualified
Preretirement Survivor Annuity. Any waiver of a Qualified Joint and Survivor
Annuity or a Qualified Preretirement Survivor Annuity will not be effective
unless 1) the Participant’s Spouse consents to the election (either in writing
or in any other form permitted under rules promulgated by the IRS and DOL), 2)
the election designates a specific Beneficiary, including any class of
beneficiaries or any contingent beneficiaries, that may not be changed without
spousal consent (or the Spouse expressly permits designations by the Participant
without any further spousal consent), 3) the Spouse’s consent acknowledges the
effect of the election, and d) the Spouse’s consent is witnessed by a Plan
representative or notary public. Additionally, a Participant’s waiver of the
Qualified Joint and Survivor Annuity will not be effective unless the election
designates a form of benefit payment that may not be changed without spousal
consent (or the Spouse expressly permits designations by the Participant without
any further spousal consent). If it is established to the satisfaction of a Plan
representative that there is no Spouse or that the Spouse cannot be located, a
waiver by the Participant will be deemed a Qualified Election. In addition, if
the Spouse is




#4200 (Vanguard) (4/2014)                22                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





legally incompetent to give consent, the Spouse’s legal guardian, even if the
guardian is the Participant, may give consent. If the Participant is legally
separated or the Participant has been abandoned (within the meaning of local
law) and the Participant has a court order to such effect, spousal consent is
not required unless a Qualified Domestic Relations Order provides otherwise.
Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) will be effective only with respect to
such Spouse. A consent that permits designations by the Participant without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. A revocation of a prior waiver may be made by a
Participant without the consent of the Spouse at any time before the
commencement of benefits. The number of revocations will not be limited. No
consent obtained under this provision will be valid unless the Participant has
received notice as provided in Plan Section 5.10(D).

QUALIFIED JOINT AND SURVIVOR ANNUITY
Means an immediate annuity for the life of the Participant with a survivor
annuity for the life of the Spouse that is not less than 50 percent and not more
than 100 percent of the amount of the annuity that is payable during the joint
lives of the Participant and the Spouse and that is the amount of benefit that
can be purchased with the Participant’s vested account balance. The percentage
of the survivor annuity under the Plan will be 50 percent, unless a different
percentage is elected by the Adopting Employer in the Adoption Agreement.

QUALIFIED MATCHING CONTRIBUTIONS
Means Matching Contributions that are nonforfeitable when made to the Plan and
that are distributable only in accordance with the distribution provisions
(other than for hardships) applicable to Elective Deferrals.

QUALIFIED NONELECTIVE CONTRIBUTIONS
Means Employer Contributions (other than Matching Contributions, Qualified
Matching Contributions, or Employer Profit Sharing Contributions) allocated to
Participants’ Individual Accounts that the Participants may not elect to receive
in cash until distributed from the Plan; that are nonforfeitable when made to
the Plan; and that are distributable only in accordance with the distribution
provisions (other than hardships) that are applicable to Elective Deferrals.

QUALIFIED OPTIONAL SURVIVOR ANNUITY
Means an annuity I) for the life of the Participant with a survivor annuity for
the life of the Spouse that is equal to the “applicable percentage” of the
amount of the annuity that is payable during the joint lives of the Participant
and the Spouse, and 2) that is the actuarial equivalent of a single annuity for
the life of the Participant. If the survivor annuity provided by the Qualified
Joint and Survivor Annuity is less than 75 percent of the annuity payable during
the joint lives of the Participant and the Spouse, the applicable percentage is
75 percent. If the survivor annuity provided by the Qualified Joint and Survivor
Annuity is greater than or equal to 75 percent, the applicable percentage is 50
percent.

QUALIFIED PRERETIREMENT SURVIVOR ANNUITY
Means a survivor annuity for the life of the surviving Spouse of the Participant
if the payments are not less than the amounts that would be payable as a
survivor annuity under the Qualified Joint and Survivor Annuity under the Plan
in accordance with Code section 417(c).

QUALIFYING CONTRIBUTING PARTICIPANT
Means a Contributing Participant who satisfies the requirements described in
Plan Section 3.02 to be entitled to receive a Matching Contribution (and
Forfeitures, if applicable) for a Plan Year.

QUALIFYING EMPLOYER SECURITY(IES)
Means stock that is issued by the Employer and transferred to this Plan and that
is subject to the requirements of ERISA section 407 and meets the requirements
of ERISA section 407(d)(5).




#4200 (Vanguard) (4/2014)                23                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






QUALIFYING PARTICIPANT
A Participant is a Qualifying Participant and is entitled to share in the
Employer Contribution for any Plan Year if the Participant was a Participant on
at least one day during the Plan Year and satisfies any additional conditions
specified in the Adoption Agreement. If this Plan is a standardized plan, unless
the Employer specifies more favorable conditions in the Adoption Agreement, a
Participant will be a Qualifying Participant for a Plan Year if the Participant
either completes more than 500 Hours of Service (three consecutive calendar
months if the Elapsed Time method of determining service applies) during the
Plan Year or is employed on the last day of the Plan Year. The determination of
whether a Participant is entitled to share in the Employer Contribution will be
made as of the last day of each Plan Year.

RECIPIENT
Means an Employee or former Employee. In addition, the Employee’s or former
Employee’s surviving Spouse and the Employee’s or former Employee’s Spouse or
former Spouse who is the Alternate Payee under a Qualified Domestic Relations
Order, as defined in Code section 414(p), are Recipients with regard to the
interest of the Spouse or former Spouse.

RELATED EMPLOYER
Means an employer who, along with another employer, is a member of 1) a
controlled group of corporations (as defined in Code section 414(b) as modified
by Code section 415(h)), 2) a commonly controlled trade or business (as defined
in Code section 414(c) as modified by Code section 415(h)) or 3) an affiliated
service group (as defined in Code section 414(m) (and any other entity required
to be aggregated with another employer pursuant to Treasury regulations under
Code section 414(0)).

REQUIRED AGGREGATION GROUP
Means 1) each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
Determination Date or any of the four preceding Plan Years (regardless of
whether the Plan has terminated), and 2) any other qualified plan of the
Employer that enables a plan described in 1) to meet the requirements of Code
section 40l(a)(4) or 410.

REQUIRED BEGINNING DATE
Means April 1 of the calendar year following the calendar year in which the
Participant attains age 70½ or retires, whichever is later, except that benefit
distributions to a five-percent owner must commence by the April 1 of the
calendar year following the calendar year in which the Participant attains age
70½. Notwithstanding the preceding, the Required Beginning Date is one of the
following as selected by the Adopting Employer in the Adoption Agreement:
1.    the Required Beginning Date of a Participant is April 1 of the calendar
year following the calendar year in which the Participant attains age 70½;
2.    the Required Beginning Date of a Participant is April 1 of the calendar
year following the calendar year in which the Participant attains age 70½,
except that benefit distributions to a Participant (other than a five-percent
owner) with respect to benefits accrued after the later of the adoption or
effective date of an amendment to the Plan that implements the changes to the
Required Minimum Distribution rules of this Definition must commence by the
later of the April 1 of the calendar year following the calendar year in which
the Participant attains age 70½ or retires; or
3.    the Required Beginning Date of a Participant is April 1 of the calendar
year following the later of the calendar year in which the Participant attains
age 70½ or the calendar year in which the Participant retires except that
benefit distributions to a five-percent owner must commence by the April 1 of
the calendar year following the calendar year in which the Participant attains
age 70½;
a.    any Participant (other than a five-percent owner) attaining age 70½ after
1995 may elect by the April 1 of the calendar year following the year in which
the Participant attained age 70½, (or by December 31, 1997, in the case of a
Participant attaining age 70½ in 1996) to defer distributions until the calendar
year following the calendar year in which the Participant retires. An election
to defer distributions will be deemed made by a Participant who does not request
a minimum distribution by April 1 of the year following the year in which the
Participant attains age 70½.;
b.    any Participant (other than a five-percent owner) attaining age 70½ before
1997 may elect to stop distributions and recommence by April 1 of the calendar
year following the year in which the Participant retires. To satisfy the Joint
and




#4200 (Vanguard) (4/2014)                24                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Survivor Annuity Requirements described in Plan Section 5.10, the requirements
in Notice 97-75, Q&A 8, must be satisfied for any Participant who elects to stop
distributions. There is either (as elected by the Employer in the Adoption
Agreement);
i.    a new annuity starting date upon recommencement, or
ii.    no new annuity starting date upon recommencement.
A Participant is treated as a five-percent owner for purposes of this section if
such Participant is a five-percent owner as defined in Code section 416 at any
time during the Plan Year ending with or within the calendar year in which such
owner attains age 70½.
Once distributions have begun to a five-percent owner under this section, they
must continue to be distributed, even if the Participant ceases to be a five-
percent owner in a subsequent year.
If a 2009 RMD or Extended 2009 RMD was not removed from the Plan for any
Participant according to Code section 401(a)(9)(H) and the Plan was subject to
the Qualified Joint and Survivor Annuity provisions in 2009, the requirements of
IRS Notice 97-75, Q&A 8, must have been satisfied.
Unless otherwise elected in a plan amendment addressing Code section
401(a)(9)(H), no new Annuity Starting Date applied upon recommencement of RMDs
for 2010.

ROTH ELECTIVE DEFERRALS
Means Elective Deferrals that are includible in a Contributing Participant’s
gross income at the time deferred and have been irrevocably designated as Roth
Elective Deferrals by the Contributing Participant in their deferral election.

ROTH IRA
Means an individual retirement account as defined in Code section 408A.

SAFE HARBOR CODA
Means a Plan that has elected to make contributions in accordance with Plan
Section 3.03.

SAFE HARBOR CONTRIBUTIONS
Means Employer Contributions made pursuant to either the Safe Harbor CODA
provisions in Plan Section 3.03 or the QACA provisions in Plan Section 3.01(F).

SAFE HARBOR NONELECTIVE CONTRIBUTIONS
Means Employer Contributions made in an amount equal to at least three-percent
of each Participant’s Compensation on behalf of each Eligible Employee, unless
otherwise specified in the Adoption Agreement. Such contributions will be made
without regard to whether a Participant makes an Elective Deferral or a
Nondeductible Employee Contribution.

SELF-EMPLOYED INDIVIDUAL
Means an individual who has Earned Income for the taxable year from the trade or
business for which the Plan is established, including an individual who would
have had Earned Income but for the fact that the trade or business had no net
profits for the taxable year.

SEPARATE FUND
Means a subdivision of the Fund held in the name of a particular Participant or
Beneficiary representing certain assets held for that Participant or
Beneficiary.
The assets that comprise a Participant’s Separate Fund are those assets
earmarked for the Participant and also those assets subject to the Participant’s
individual direction pursuant to Plan Section 7.22(B).




#4200 (Vanguard) (4/2014)                25                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






SEVERANCE FROM EMPLOYMENT
Means when an Employee ceases to be an Employee of the Employer maintaining the
Plan. An Employee does not have a Severance from Employment if, in connection
with a change of employment, the employee’s new employer maintains such plan
with respect to the employee.

SEVERANCE FROM SERVICE DATE
Means the date the Employee ceases to be employed by the Employer, or if
earlier, the 12-month anniversary of the date on which the Employee was
otherwise first absent from service.

SIMPLE 401(k) YEAR
Means the calendar year and applies only if the Employer has adopted a SIMPLE
401(k) Plan.

SIMPLE IRA
Means an individual retirement account that satisfies the requirements of Code
sections 408(p) and 408(a).

SPOUSE
Means the Spouse or surviving Spouse of the Participant, provided that a former
Spouse will be treated as the Spouse or surviving Spouse and a current Spouse
will not be treated as the Spouse or surviving Spouse to the extent provided
under a Qualified Domestic Relations Order.

STRAIGHT LIFE ANNUITY
Means an annuity payable in equal installments for the life of the Participant
that terminates upon the Participant’s death.

TAXABLE WAGE BASE
Means, with respect to any taxable year, the contribution and benefit base in
effect in Section 230 of the Social Security Act at the beginning of the Plan
Year.

TERMINATION OF EMPLOYMENT
Means that the employment status of an Employee ceases for any reason other than
death. An Employee who does not return to work for the Employer on or before the
expiration of an authorized leave of absence from such Employer will be deemed
to have incurred a Termination of Employment when such leave ends.

TOP-HEAVY PLAN
Means a Plan determined to be a Top-Heavy Plan for any Plan Year pursuant to
Plan Section 7.19.

TRADITIONAL IRA
Means an individual retirement account as defined in Code section 408(a).

TRUSTEE
Means, if applicable, an individual, individuals, or corporation specified in
the Adoption Agreement as Trustee or any duly appointed successor as provided in
Plan Section 8.05. A corporate Trustee must be a bank, trust company, broker,
dealer, or clearing agency as defined in Labor Regulation section
2550.403(a)-1(b).

VALUATION DATE
Means the valuation date or dates as specified in the Adoption Agreement. If no
date is specified in the Adoption Agreement, the Valuation Date will be the last
day of the Plan Year and each additional date designated by the Plan
Administrator that is selected in a uniform and nondiscriminatory manner when
the assets of the Fund are valued at their then fair market value.
Notwithstanding the preceding, for purposes of calculating the top heavy ratio,
the Valuation Date will be the last day of the initial Plan Year and the last
day of the preceding Plan Year for each subsequent Plan Year.

VESTED
Means nonforfeitable, that is, an unconditional and legally enforceable claim
against the Plan that is obtained by a Participant or the Participant’s
Beneficiary to that part of an immediate or deferred benefit under the Plan that
arises from a Participant’s Years of Vesting Service.




#4200 (Vanguard) (4/2014)                26                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






VESTED ACCOUNT BALANCE
Means the aggregate value of the Participant’s Vested account balances derived
from Employer and Nondeductible Employee Contributions (including rollovers and
transfers), whether Vested before or upon death, including the proceeds of
insurance contracts, if any, on the Participant’s life. This definition will
apply to a Participant who is vested in amounts attributable to Employer
Contributions, Nondeductible Employee Contributions, or both at the time of
death or distribution.

YEAR OF ELIGIBILITY SERVICE
Means a 12-consecutive month period that coincides with an Eligibility
Computation Period during which an Employee completes at least 1,000 Hours of
Service (or such lesser number of Hours of Service specified in the Adoption
Agreement), or such period specified in the Period of Service definition, if
applicable. Employees are not credited with a Year of Eligibility Service until
they complete the required number of Hours of Service and reach the end of the
12-consecutive month period.
The Plan may be amended to change the method of crediting service between the
Hours of Service method of determining service and the Elapsed Time method
provided each Employee with respect to whom the method of crediting service is
changed is afforded the protection described in Treasury Regulation section
l.410(a)-7(g) and other applicable rules promulgated by the IRS.

YEAR OF VESTING SERVICE
Means a Plan Year during which an Employee completes at least 1,000 Hours of
Service (or such lesser number of Hours of Service specified in the Adoption
Agreement for this purpose), or such period specified in the Period of Service
definition, if applicable. Notwithstanding the preceding sentence, if the
Adopting Employer so indicates in the Adoption Agreement, vesting will be
computed by reference to the 12-consecutive month period beginning with the
Employee’s Employment Commencement Date and each successive 12-month period
commencing on the anniversaries thereof, or some other 12-consecutive month
period.
Years of Vesting Service will not include any period of time excluded from Years
of Vesting Service in the Adoption Agreement. However, if an Employee becomes
ineligible to participate in the Plan because they are no longer a member of an
eligible class of Employees, but has not incurred a Break in Vesting Service,
such Employee will continue to accumulate Years of Vesting Service.
In the event the Plan Year is changed to a new 12-month period, Employees will
receive credit for Years of Vesting Service, in accordance with the preceding
provisions of this definition, for each of the Plan Years (the old and new Plan
Years) that overlap as a result of such change.
The Plan may be amended to change the method of crediting service between the
Hours of Service method of determining service and the Elapsed Time method
provided each Employee with respect to whom the method of crediting service is
changed is afforded the protection described in Treasury Regulation section
l.410(a)-7(g) and other applicable rules promulgated by the IRS.

Section 1.    EFFECTIVE DATES
Pursuant to the DEFINITIONS Section of the Plan, the Effective Date means the
date the Plan becomes effective as indicated in the Adoption Agreement. However,
certain provisions of the Plan may have effective dates different from the Plan
Effective Date, if, for example, the Plan is amended after the Effective Date.

Section 2.    ELIGIBILITY REQUIREMENTS

2.01
ELIGIBILITY TO PARTICIPATE

Each Employee, except an Employee who belongs to a class of Employees excluded
from participation as indicated in the Adoption Agreement, will be eligible to
participate in this Plan upon satisfying the age and eligibility service
requirements specified in the Adoption Agreement. If no age is specified in the
Adoption Agreement, there will not be an age requirement. If no option for
eligibility service is selected, no eligibility service will be required.
Notwithstanding the preceding paragraph, if the Adoption Agreement does not give
Employers the option to restrict participation of certain classes of Employees,
the following Employees will be excluded from participation in the Plan.
A.
Union Employees - Employees included in a unit of Employees covered by a
collective bargaining agreement between the Employer and Employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two-





#4200 (Vanguard) (4/2014)                27                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





percent or less of the Employees who are covered pursuant to that agreement are
professionals as defined in Treasury Regulation section l.410(b)-9. For this
purpose, the term “Employee representatives” does not include any organization
in which more than half of the members are Employees who are owners, officers,
or executives of the Employer.
B.
Non-resident Aliens - Employees who are non-resident aliens (within the meaning
of Code section 7701(b)(l)(B)) who received no earned income (within the meaning
of Code section 91l(d)(2)) from the Employer that constitutes income from
sources within the United States (within the meaning of Code section 861(a)(3)).

C.
Acquired Employees - Employees who became Employees as the result of certain
acquisitions or dispositions as described under Code section 410(b)(6)(C). Such
Employees will be excluded from participation during the transition period
beginning on the date of the change in the members of the group and ending on
the last day of the first Plan Year that begins after the date of the change. A
transaction under Code section 4IO(b)(6)(C) is an asset or stock acquisition,
merger, or similar transaction involving a change in the employer of the
employees of a trade or business.

Notwithstanding the preceding, Employees who are not eligible to participate in
the Plan because of their classification as part-time, seasonal or temporary
employees, or any other employment classification that is directly or indirectly
based on the number of Hours of Service that an Employee is customarily
scheduled to work, will become eligible to participate in the Plan as of the
Entry Date coincident with or next following such Employee’s satisfaction of
1,000 Hours of Service in an Eligibility Computation Period.

2.02
PLAN ENTRY

A.
Plan Restatement - If this Plan is an amendment or restatement of a Prior Plan
Document, each Employee who was a Participant under the Prior Plan Document
before the Effective Date will continue to be a Participant in this Plan.

B.
Effective Date - If this is an initial adoption of the Plan by the Employer, an
Employee will become a Participant in the Plan as of the Effective Date if the
Employee has met the eligibility requirements of Plan Section 2.01 as of such
date. After the Effective Date, each Employee will become a Participant on the
first Entry Date coinciding with or following the date the Employee satisfies
the eligibility requirements of Plan Section 2.01 for the applicable
contribution source, unless the Adopting Employer selects retroactive Entry
Dates in the Adoption Agreement.

C.
Notification - The Plan Administrator shall notify each Employee who becomes
eligible to be a Participant under this Plan and shall furnish the Employee with
the enrollment forms or other documents that are required of Participants. Such
notification will be in writing, or in any other form permitted under rules
promulgated by the IRS or DOL. The Employee will execute such forms or documents
and make available such information as may be required in the administration of
the Plan.


2.03
TRANSFER TO OR FROM AN INELIGIBLE CLASS

If an Employee who had been a Participant becomes ineligible to participate
because they are no longer a member of an eligible class of Employees, but has
not incurred a Break in Eligibility Service, such Employee will participate
immediately following the date of reemployment upon their return to an eligible
class of Employees. If such Employee incurs a Break in Eligibility Service,
their eligibility to participate will be determined by Plan Section 2.04.
An Employee who is not a member of the eligible class of Employees will become a
Participant immediately upon becoming a member of the eligible class, provided
such Employee has satisfied the age and eligibility service requirements. Unless
otherwise elected in the Adoption Agreement, if such Employee has not satisfied
the age and eligibility service requirements as of the date they become a member
of the eligible class, such Employee will become a Participant on the first
Entry Date coinciding with or following the date they satisfy those
requirements.

2.04
RETURN AS AP ARTICIPANT AFTER A BREAK IN ELIGIBILITY SERVICE

A.
Employee Not a Participant Before Break- If an Employee incurs a Break in
Eligibility Service before satisfying the Plan’s eligibility requirements, such
Employee’s eligibility service before such Break in Eligibility Service will not
be taken into account.





#4200 (Vanguard) (4/2014)                28                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





B.
Employee a Participant Before Break- If a Participant incurs a Break in
Eligibility Service, such Participant will continue to participate in the Plan,
or, if terminated, will participate immediately following the date of
reemployment.


2.05
DETERMINATIONS UNDER THIS SECTION

The Plan Administrator will determine the eligibility of each Employee to be a
Participant. This determination will be conclusive and binding upon all persons
except as otherwise provided herein or by law.

2.06
TERMS OF EMPLOYMENT

Nothing with respect to the establishment of the Plan and trust or any action
taken with respect to the Plan, nor the fact that a common law Employee has
become a Participant will give to that Employee any right to employment or
continued employment or to grant any other rights except as specifically set
forth in this Plan document, ERISA, or other applicable law; nor will the Plan
or trust limit the right of the Employer to discharge an Employee or to
otherwise deal with an Employee without regard to the effect such treatment may
have upon the Employee’s rights under the Plan.

Section 3.    CONTRIBUTIONS

3.01
ELECTIVE DEFERRALS

Each Employee who satisfies the eligibility requirements specified in the
Adoption Agreement for making Pre-Tax Elective Deferrals and/or Roth Elective
Deferrals, if applicable, may begin making such Elective Deferrals to the Plan
by enrolling as a Contributing Participant.
A.
Requirements to Enroll as a Contributing Participant- Each Employee who
satisfies the eligibility requirements specified in the Adoption Agreement for
Elective Deferrals, may enroll as a Contributing Participant, on the first Entry
Date coinciding with or following the date the Employee satisfies the
eligibility requirements, or if applicable, the first Entry Date following the
date on which the Employee returns to the eligible class of Employees pursuant
to Plan Section 2.03. A Participant who wishes to enroll as a Contributing
Participant must deliver (either in writing or in any other form permitted by
the IRS and the DOL) a salary reduction agreement (or agreement to make
Nondeductible Employee Contributions) to the Plan Administrator except as set
forth in Plan Section 3.01(E) below. Except for occasional, bona fide
administrative considerations as set forth in the Treasury Regulations,
contributions made pursuant to such election cannot precede the earlier of 1)
the date on which services relating to the contribution are performed, and 2)
the date on which the Compensation that is subject to the election would be
payable to the Employee in the absence of an election to defer. Any limits on
Elective Deferrals designated by the Employer in Adoption Agreement Section
Three may be determined either periodically throughout the Plan Year (e.g., each
payroll period) or at the end of the Plan Year provided the determination is
made in a uniform and nondiscriminatory manner.

Notwithstanding the dates set forth in Plan Section 3.01(A) as of which a
Participant may enroll as a Contributing Participant, the Plan Administrator
will have the authority to designate, in a nondiscriminatory manner, additional
enrollment dates during the 12- month period beginning on the Effective Date (or
the date that Elective Deferrals may commence, if later) in order that an
orderly first enrollment might be completed. In addition, if the Adopting
Employer has indicated in the Adoption Agreement that Participants may make
separate deferral elections with respect to bonuses, Participants will be
afforded a reasonable period of time before the issuance of such bonuses to
elect to defer all, none, or part of them into the Plan. Such an election to
defer all or part of a bonus will be independent of any other salary reduction
agreement and will not constitute a modification to any pre-existing salary
reduction agreement. If a Plan permits both Pre-Tax and Roth Elective Deferrals
and the Participant fails to designate whether their Elective Deferrals are
Pre-Tax or Roth Elective Deferrals, the Participant will be deemed to have
designated the Elective Deferrals as Pre-Tax Elective Deferrals.
Notwithstanding anything in this Plan to the contrary, if this Plan is subject
to ERISA, the Employer shall deliver Elective Deferrals to the Trustee (or
Custodian, if applicable) as soon as such contributions can reasonably be
segregated from the general assets of the Employer. In no event, however, will
Elective Deferrals be deposited with the Trustee (or Custodian, if applicable)
later than the 15th business day of the month following the month in which the
Elective Deferrals would otherwise have been payable to a Participant in cash or
by such other deadline determined under rules promulgated by the DOL. If this
Plan is not subject to ERISA, the Employer shall deposit Elective Deferrals with
the Trustee (or Custodian, if applicable) as of such time as is required by the
IRS and DOL.




#4200 (Vanguard) (4/2014)                29                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





B.
Ceasing Elective Deferrals - Unless otherwise elected in the Adoption Agreement,
a Participant may cease Elective Deferrals (or Nondeductible Employee
Contributions) and thus withdraw as a Contributing Participant as of any such
times established by the Plan Administrator in a uniform and nondiscriminatory
manner by revoking the authorization to the Employer to make Elective Deferrals
(or Nondeductible Employee Contributions) on their behalf. A Participant who
desires to withdraw as a Contributing Participant will give notice of withdrawal
to the Plan Administrator at least 30 days (or such shorter period as the Plan
Administrator will permit in a uniform and nondiscriminatory manner) before the
effective date of withdrawal. A Participant will cease to be a Contributing
Participant upon their Termination of Employment or on account of termination of
the Plan. Notwithstanding anything in this Plan to the contrary, each Employee
who has entered into a salary reduction agreement under a SIMPLE 40 l (k) Plan
may terminate such agreement at any time during the year.

C.
Return as a Contributing Participant After Ceasing Elective Deferrals - Unless
otherwise elected in the Adoption Agreement, a Participant who has withdrawn as
a Contributing Participant (e.g., pursuant to Plan Section 3.01(B), a suspension
due to a hardship distribution, or a suspension due to a distribution on account
of a Deemed Severance from Employment) may not again become a Contributing
Participant until such times established by the Plan Administrator in a uniform
and nondiscriminatory manner.

D.
Changing Elective Deferral Amounts - A Contributing Participant or a Participant
who has met the eligibility requirements in the Adoption Agreement, but who has
never made an affirmative election regarding Elective Deferrals (or
Nondeductible Employee Contributions), may complete a new or modify an existing
salary reduction agreement (or agreement to make Nondeductible Employee
Contributions) to increase or decrease (within the limits placed on Elective
Deferrals or Nondeductible Employee Contributions in the Adoption Agreement) the
amount of their Compensation deferred into the Plan or change the type of their
future Elective Deferrals (Roth or Pre-Tax), if applicable. Unless otherwise
elected in the Adoption Agreement, such modification may be made as of such
times established by the Plan Administrator in a uniform and nondiscriminatory
manner. A modification that results in the amount of the Participant’s
Compensation being deferred into the Plan being zero (0) will be considered a
cessation of deferrals under the Plan. A Contributing Participant who desires to
make such a modification will complete and deliver (either in writing or in any
other form permitted by the IRS and the DOL) a new salary reduction agreement
(or agreement to make Nondeductible Employee Contributions to the Plan
Administrator). The Plan Administrator may prescribe such uniform and
nondiscriminatory rules as it deems appropriate to carry out the terms of this
Plan Section 3.01(D).

E.
Automatic Contribution Arrangements and Eligible Automatic Contribution
Arrangements

1.
Automatic Contribution Arrangement (ACA) - Each Employee who satisfies the
eligibility requirements specified in the Adoption Agreement for Elective
Deferrals will be given a reasonable opportunity to enroll as a Contributing
Participant. Notwithstanding the preceding, if the Adopting Employer so elected
in the Adoption Agreement, the Employer will make ACA contributions as Elective
Deferrals on behalf of those Employees who are eligible to participate and,
unless otherwise elected in the Adoption Agreement, who are hired on or after
the Effective Date and in accordance with such uniform policy as the Employer
may use to determine whether a Participant has made a timely affirmative
election to defer at a rate, including zero percent, that is less than the rate
selected in the Adoption Agreement. Elective Deferrals for such Employee will
continue at the rate specified in the Adoption Agreement until 1) the Employee
provides the Employer a salary reduction agreement (either in writing or in any
other form permitted under rules promulgated by the IRS and the DOL) to the
contrary, or unless 2) the Employer reduces, ceases, or suspends Elective
Deferrals made on behalf of Employees so as not to exceed the limits of the Code
and other rules promulgated by the IRS (e.g., Code sections 40l(a)(17), 402(g),
and 415 or to comply with Treasury Regulation section 1.401(k)-3(c)(v)(B)), or
3) Elective Deferrals are increased in accordance with Plan Section 3.01(E)(3).
Unless otherwise elected in the Adoption Agreement or as otherwise indicated in
rules promulgated by the IRS, Elective Deferrals made to the Plan pursuant to
the ACA provisions will be





#4200 (Vanguard) (4/2014)                30                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





subject to any other Plan rules otherwise applicable to Elective Deferrals.
Unless otherwise elected in the Adoption Agreement, the initial default
contribution rate will be three-percent and the Elective Deferrals will be
pre-tax Elective Deferrals.
An Employer who adopts the ACA provisions will comply with the notice
requirements described in item 4 below.
An Employer who adopts the ACA provisions as described in this Plan Section
3.01(E)(l) will establish uniform and nondiscriminatory procedures designed to
ensure that all Employees who are eligible to participate or Contributing
Participants are provided with an effective opportunity to make or modify their
salary deferral elections. Such procedures will include, but are not limited to,
the means by which notice will be provided to each Employee or Contributing
Participant of their right to complete a salary reduction agreement specifying a
different amount or percentage of Compensation (including no Compensation) to be
contributed to the Plan and a reasonable period of time for completing such a
salary reduction agreement.
2.
Eligible Automatic Contribution Arrangement IBACA) - Each Employee who satisfies
the eligibility requirements specified in the Adoption Agreement for Elective
Deferrals will be given a reasonable opportunity to enroll as a Contributing
Participant. Notwithstanding the preceding, if the Adopting Employer so elected
in the Adoption Agreement, the Employer will make EACA contributions as Elective
Deferrals on behalf of those Employees who are eligible to participate and,
unless otherwise elected in the Adoption Agreement, who are hired on or after
the Effective Date and in accordance with such uniform policy as the Employer
may use to determine whether a Participant has made a timely affirmative
election to defer at a rate, including zero percent, that is less than the rate
selected in the Adoption Agreement. The rate selected must be applied uniformly
except as otherwise provided in Treasury Regulation section 1.414(w)-l(b)(2) and
will continue at the rate specified in the Adoption

Agreement until 1) the Employee provides the Employer a salary reduction
agreement (either in writing or in any other form permitted under rules
promulgated by the IRS and the DOL) to the contrary, or unless 2) the Employer
reduces, ceases, or suspends Elective Deferrals made on behalf of Employees so
as not to exceed the limits of the Code and other rules promulgated by the IRS
(e.g., Code sections 401(a)(l 7), 402(g), and 415 or to comply with Treasury
Regulation section 1.40l(k)-3(c)(v)(B)) or 3) Elective Deferrals are increased
in accordance with Plan Section 3.01(E)(3). Unless otherwise elected in the
Adoption Agreement or as otherwise indicated in rules promulgated by the IRS,
Elective Deferrals made to the Plan pursuant to the EACA provisions will be
subject to any other Plan rules otherwise applicable to Elective Deferrals.
Unless otherwise elected in the Adoption Agreement, the initial default
contribution rate will be three-percent and the Elective Deferrals will be
pre-tax Elective Deferrals.
An Employer who adopts the EACA provisions described in this Plan Section
3.01(E)(2) will establish uniform and nondiscriminatory procedures designed to
ensure that all Employees who are eligible to participate or Contributing
Participants are provided with an effective opportunity to make and modify their
salary deferral elections. Such procedures will include, but are not be limited
to, the means by which notice will be provided to each Employee or Contributing
Participant of the right to complete a salary reduction agreement specifying a
different amount or percentage of Compensation (including no Compensation) to be
contributed to the Plan, and a reasonable period for completing such a salary
reduction agreement.
An Employer who adopts the EACA provisions will comply with the election period
and notice requirements described in items 4 and 5 below.
An Employer who makes EACA contributions as Elective Deferrals on behalf of
those Employees who are eligible to participate and who are designated in the
Adoption Agreement, if applicable, will be deemed to have affected those
Employees for purposes of the EACA notice requirements. Participants with salary
deferral agreements will be deemed to be affected for purposes of the EACA
notice requirements where the Employer makes EACA




#4200 (Vanguard) (4/2014)                31                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





contributions as Elective Deferrals on behalf of those current Employees
designated in the Adoption Agreement. As a result, Participants with salary
deferral agreements must also be provided with a notice pursuant to the EACA
notice requirements described in item 4 below.
3.
Increase of Automatic Elective Deferral - If the Adopting Employer so elects in
the Adoption Agreement, the Elective Deferral percentage or amount for
Contributing Participants who are automatically enrolled pursuant to the ACA and
EACA Plan provisions will be adjusted automatically by the Employer in the
increments and time periods stated in the Adoption Agreement.

4.
Notice Requirement

a.
ACA -A comprehensive notice of the Employee’s rights and obligations under the
Plan, written in a manner calculated to be understood by the average Employee,
will be provided to affected Participants within a reasonable period of time
before the date which the ACA becomes effective and before each subsequent Plan
Year pursuant to rules promulgated by the IRS or DOL.

b.
EACA -A comprehensive notice of the Employee’s rights and obligations under the
Plan, written in a manner calculated to be understood by the average Employee
which meets the content requirements of Code section 414(w)(4) and its
associated regulations and other guidance, will be provided to affected
Participants within a reasonable period of time before the start of the first
Plan Year in which the EACA provisions become effective and before each
subsequent Plan Year. The notice will accurately describe (1) the amount of the
default Elective Deferrals that will be made on the Employee’s behalf, (b) the
Employee’s right to elect to have a different Elective Deferral withheld
including the right to not make Elective Deferrals at all, and (c) how Elective
Deferral will be invested if the Employee does not provide investment
instructions. A period of 30 to 90 days before the beginning of the Plan Year is
deemed to be a reasonable period. Whether a different period is reasonable will
be determined based on all of the relevant facts and circumstances. If a Plan
has an eligibility period of less than 30 days (e.g., immediate eligibility),
the Plan can provide the notice to Participants when they become eligible. If
notice cannot be provided on or before the Employee’s eligibility date, it will
be deemed timely if it is provided as soon as practicable after that date and
before the pay date for the payroll period in which the Employee becomes
eligible. In such case, the Employee must be allowed to defer from Compensation
earned beginning on the date the Employee enters the Plan.

Notwithstanding the preceding, the Employer may change these notice requirements
pursuant to rules promulgated by the IRS or DOL.
5.
EACA Election Periods - In addition to any other election periods provided under
the Plan, each Employee who is eligible to participate may make or modify a
deferral election during a reasonable period of time immediately following
receipt of the notice described above. Notwithstanding the preceding, the
Employer may change the election periods described above pursuant to rules
promulgated by the IRS or DOL.

6.
EACA Reset Rule - An Employee for whom no Compensation is automatically withheld
and contributed to the Plan as an Elective Deferral for an entire Plan Year,
pursuant to the EACA provisions, will be treated as a new Employee for purposes
of determining the appropriate Elective Deferral rate, and the availability of
permissible withdrawals.





#4200 (Vanguard) (4/2014)                32                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





F.
Qualified Automatic Contribution Arrangement (QACA)- If the Adopting Employer
has elected the QACA option in the Adoption Agreement, and if these QACA
provisions are followed for the Plan Year, then any provisions relating to the
ADP Test described in Code section 40l(k)(3) or the ACP Test described in Code
section 401(m)(2) will not apply. To the extent that any other provision of the
Plan is inconsistent with the provisions of this Plan Section 3.01(F), the
provisions of this section will apply. If the Adopting Employer so provides in
the Adoption Agreement, the QACA Safe Harbor Contributions will be made to the
defined contribution plan indicated in the Adoption Agreement and not to this
Plan. However, even though another plan is listed in the Adoption Agreement,
such contributions will be made to this Plan unless 1) each Eligible Employee
under this Plan is also eligible under the other plan, and 2) the other plan has
the same Plan Year as this Plan. Provided the QACA notice provided by the
Employer also satisfies the requirements specified in Plan Section
3.01(E)(4)(b), the Plan will be an EACA as well as a QACA.

1.
Elective Deferrals - If elected in the Adoption Agreement, the Employer will
make QACA contributions as Elective Deferrals to the Plan on behalf of those
Eligible Employees as designated in the Adoption Agreement and in accordance
with such uniform policy as the Employer may use to determine whether a
Participant has made a timely affirmative election to defer at a rate, including
zero percent, that is different from the rates selected for this QACA. The rates
selected must be applied uniformly except as otherwise provided in Treasury
Regulation section 1.40l(k)-30)(2). Unless otherwise elected in the Adoption
Agreement, the initial default contribution rate will be three-percent and the
Elective Deferrals will be pre-tax Elective Deferrals.

An Employer who adopts the QACA provisions will establish uniform and
nondiscriminatory procedures designed to ensure that all Eligible Employees or
Contributing Participants are provided with an effective opportunity to make and
modify their salary deferral election. Such procedures will include, but not be
limited to, the means by which the notice will be provided to each Eligible
Employee or Contributing Participant of the right to complete a salary reduction
agreement specifying a different amount or percentage of Compensation (including
no Compensation) to be contributed to the Plan, and a reasonable period for
completing such a salary reduction agreement.
An Employer who adopts the QACA provisions will comply with the election period
and notice requirements described in items (5) and (6) below.
2.
OACA ADP Test Safe Harbor Contributions - Unless otherwise elected in the
Adoption Agreement, in addition to the Elective Deferrals described in item 1,
above, the Employer will make QACA ADP Test Safe Harbor Contributions to the
Plan according to the QACA Basic Matching Contributions definition on behalf of
each Eligible Employee. The proper QACA ADP Test Safe Harbor Contribution
amount, including the Compensation used, the time frame over which the
Compensation is determined, and any dollar limit applied, may be determined by
the Employer at any time during a Plan Year, including, but not limited to, such
time as such contributions are delivered to the Trustee (or Custodian, if
applicable) or at the end of the Plan Year, provided the amount of the
contributions is determined in a uniform and nondiscriminatory manner. If the
Employer makes QACA ADP Test Safe Harbor Contributions to the Plan based on
Compensation earned during a portion of the Determination Period (e.g., on a
payroll basis), the Employer may, at its discretion, re-calculate the Matching
Contribution based on the Compensation earned over the Determination Period,
provided such “true-up” is provided in a uniform and non-discriminatory manner.

The Employer may make QACA ADP Test Safe Harbor Contributions at the same time
as it contributes Elective Deferrals or at any other time as permitted by law
and regulations. Such QACA ADP Test Safe Harbor Contributions will satisfy the
ADP and ACP testing requirements of the Plan, provided such contributions are
the only Matching Contributions and nonelective contributions made to the Plan,
in accordance with Code sections 40l(k:)(13) and




#4200 (Vanguard) (4/2014)                33                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





401(m)(l2). QACA ADP Test Safe Harbor Contributions will be made to the
designated Employees, and will be Vested according to the vesting schedule
selected by the Employer, as indicated in the Adoption Agreement. QACA Safe
Harbor Nonelective Contributions cannot be made with regard to permitted
disparity rules under Code section 401(1). Notwithstanding the preceding, the
Employer may reduce, cease, or suspend Elective Deferrals made on behalf of
Eligible Employees so as not to exceed the limits of Code sections 401(a)(17),
402(g), and 415, or to comply with Treasury Regulation section
l.401(k)-3(c)(6)(v)(B).
3.
OACA ACP Test Safe Harbor Matching Contributions - In addition to the Elective
Deferrals described in item 1, above, and the QACA ADP Test Safe Harbor
Contributions described in item 2, above, the Employer will make QACA ACP Test
Safe Harbor Matching Contributions, if any, indicated in the Adoption Agreement
on behalf of each Eligible Employee. Such additional contributions are not
required. The Employer may make QACA ACP Test Safe Harbor Matching Contributions
at the same time that it contributes Elective Deferrals or at any other time as
permitted by law and regulation. The proper QACA ACP Test Safe Harbor Matching
Contribution amount, including the Compensation used, the time frame over which
the Compensation is determined, and any dollar limit applied, may be determined
by the Employer at any time during a Plan Year, including, but not limited to,
such time as such contributions are delivered to the Trustee (or Custodian, if
applicable) or at the end of the Plan Year provided the amount of the
contributions is determined in a uniform and nondiscriminatory manner. If the
Employer makes QACA ACP Test Safe Harbor Matching Contributions to the Plan
based on Compensation earned during a portion of the Determination Period (e.g.,
on a payroll basis), the Employer may, at its discretion, re-calculate the
Matching Contribution based on the Compensation earned over the Determination
Period, provided such “true-up” is provided in a uniform and non-discriminatory
manner.

If the Employer has elected to make ACP Test Safe Harbor Contributions only when
needed to use Forfeitures timely, the ACP Test Safe Harbor Contributions will be
allocated in a manner that matches each Contributing Participant’s Elective
Deferrals that do not exceed a permissible percentage of the Contributing
Participant’s Compensation for the Plan Year. If the Employer makes QACAACP Test
Safe Harbor Matching Contributions, such contributions will satisfy the ACP safe
harbor requirements of Code section 401(m) (l2), provided that they do not
exceed statutory limits of Code sections 401(k:)(13) and 401(m)(12) as described
in the Adoption Agreement. Matching Contributions made to the Plan that exceed
the limits of Code sections 40l(k:)(13) and 401(m)(12) will subject the Plan to
ACP testing.
4.
OACA Elective Deferral Increases - Unless otherwise elected in the Adoption
Agreement, QACA rate increases will not occur during the Initial Period. Unless
otherwise elected in the Adoption Agreement, after the Initial Period, rate
increases will occur on the first day of each Plan Year at a rate of one-percent
per year until a maximum of six-percent is reached. If the Adopting Employer so
elects in the Adoption Agreement, the Elective Deferral percentage or amount for
Contributing Participants who are not automatically enrolled under the QACA
provisions will be adjusted automatically by the Employer in the increments and
time periods stated in the Adoption Agreement. In addition to the preceding, the
Plan Administrator, in a uniform and nondiscriminatory manner, may establish
operational procedures to enable all Contributing Participants, including those
who are not automatically enrolled as Contributing Participants pursuant to the
QACA provisions, to elect to have their Elective Deferrals automatically
increased.

An Employer who adopts the QACA Elective Deferral increase feature described in
this Plan Section 3.01(F)(4) will establish uniform and nondiscriminatory
procedures designed to ensure that each Contributing Participant is




#4200 (Vanguard) (4/2014)                34                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





provided an effective opportunity to make and modify their salary deferral
election such that QACA Elective Deferral increases will not apply to such
Participant.
Such procedures include, but are not limited to, the means by which notice will
be provided to each Contributing Participant of their right to complete a salary
reduction agreement discontinuing QACA Elective Deferral increases and a
reasonable period of time for completing such a salary reduction agreement.
5.
OACA Notice Requirement-A comprehensive notice of the Employee’s rights and
obligations under the Plan, written in a manner calculated to be understood by
the average Eligible Employee which meets the content requirements of Code
section 401(k:)(13) and its associated regulations and other guidance, will be
provided to affected Participants within a reasonable period of time before the
start of the first Plan Year in which the QACA provisions become effective and
before each subsequent Plan Year. In addition to the requirements found in
Treasury Regulation section l.401(k)-3(d), the notice will accurately describe
(1) the amount of the default Elective Deferrals that will be made on the
Employee’s behalf, (b) the Employee’s right to elect to have a different
Elective Deferral withheld including the right to not make Elective Deferrals at
all, and (c) how Elective Deferral will be invested if the Employee does not
provide investment instructions. A period of30 to 90 days before the beginning
of the Plan Year is deemed to be a reasonable period. Whether a different period
is reasonable will be determined based on all of the relevant facts and
circumstances. If a Plan has an eligibility period of less than 30 days (e.g.,
immediate eligibility), the Plan can provide the notice to Participants when
they become eligible. If notice cannot be provided on or before the Employee’s
eligibility date, it will be deemed timely if it is provided as soon as
practicable after that date and before the pay date for the payroll period in
which the Employee becomes eligible. In such case, the Employee must be allowed
to defer from Compensation earned beginning on the date the Employee enters the
Plan.

Notwithstanding the preceding, the Employer may change these notice requirements
pursuant to rules promulgated by the IRS or DOL.
Notwithstanding the preceding, the Employer will also satisfy the QACA notice
requirements of this Plan Section 3.01(F)(5) if the Employer provides a
contingent notice that would otherwise satisfy the requirements in the preceding
paragraph except that, in lieu of specifying the amount of QACA Safe Harbor
Nonelective Contribution, the notice states that the Employer will determine
during the Plan Year whether to make a QACA Safe Harbor Nonelective
Contribution. If a contingent notice is provided and the Employer decides to
make a QACA Safe Harbor Nonelective Contribution the Employer must deliver a
follow-up notice to each Eligible Employee no later than 30 days (or any other
reasonable period) before the last day of the Plan Year notifying the Employee
of the QACA Safe Harbor Nonelective Contribution, and must execute all necessary
Plan amendments. !fan Employer fails to provide a follow-up notice, no QACA Safe
Harbor Nonelective Contribution will be required, and the Plan will not qualify
as a QACA for that year. The Plan may qualify as a QACA for subsequent years
following proper notice and contributions.
6.
OACA Election Periods - In addition to any other election periods provided under
the Plan, each Eligible Employee may make or modify a deferral election during a
reasonable period of time immediately following receipt of the notice described
above. Notwithstanding the preceding, the Employer may change the election
periods described above pursuant to rules promulgated by the IRS or DOL.

7.
OACA Reset Rule - An Employee for whom no Compensation is automatically withheld
and contributed to the Plan as an Elective Deferral for an entire Plan Year,
pursuant to the QACA





#4200 (Vanguard) (4/2014)                35                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





provisions, will be treated as a new Employee for purposes of determining the
appropriate Elective Deferral rate, the Initial Period, and the availability of
permissible withdrawals.
G.
Pre-Tax vs. Roth Elective Deferrals - If the Adopting Employer so elects in the
Adoption Agreement, each Employee who enrolls as a Contributing Participant may
specify whether their Elective Deferrals are to be characterized as Pre-Tax
Elective Deferrals, Roth Elective Deferrals, or a specified combination. A
Contributing Participant’s election will remain in effect until superseded by
another election. Elective Deferrals contributed to the Plan as one type, either
Roth or Pre-Tax, may not later be reclassified as the other type. A Contributing
Participant’s Roth Elective Deferrals will be deposited in the Contributing
Participant’s Roth Elective Deferral subaccount in the Plan. No contributions
other than Roth Elective Deferrals and properly attributable earnings will be
credited to each Contributing Participant’s Roth Elective Deferral account, and
gains, losses, and other credits or charges will be allocated on a reasonable
and consistent basis to such subaccount. Notwithstanding the preceding, Elective
Deferrals made pursuant to the ACA, EACA, or QACA provisions of the Plan will be
characterized as Pre-Tax Elective Deferrals unless designated as Roth Elective
Deferrals in the Adoption Agreement and will not be characterized as
Nondeductible Employee Contributions.

H.
Catch-up Contributions - Unless elected otherwise in the Adoption Agreement, all
Employees who are eligible to make Elective Deferrals under this Plan and who
are age 50 or older by the end of their taxable year will be eligible to make
Catch-up Contributions. Catch-up Contributions are not subject to the limits on
Annual Additions under Code section 415, are not counted in the ADP test, and
are not counted in determining the minimum allocation under Code section 416
(but Catch-up Contributions made in prior years are counted in determining
whether the Plan is top-heavy). Provisions in the Plan relating to Catch-up
Contributions apply to Elective Deferrals made after 2001.

I.
Elective Deferrals to a SIMPLE 401(k) Plan - Notwithstanding anything in this
Plan to the contrary, if the Employer is an Eligible Employer for SIMPLE 401(k)
Plans and has established a SIMPLE 401(k) Plan, each Eligible Employee may
deliver (either in writing or in any other form permitted by the IRS and the
DOL) a salary reduction election and have their Compensation reduced for the
SIMPLE 401(k) Year in any amount selected by the Employee subject to the
limitation described below. The Employer will make Elective Deferral
contributions to this Plan in the amount by which the Employee’s Compensation
has been reduced.

The total Elective Deferrals to a SIMPLE 401(k) Plan for any Eligible Employee
cannot exceed the limitation on Elective Deferrals in effect for the SIMPLE
401(k)Year. The limitation on Elective Deferrals to a SIMPLE 401(k) Plan is
$6,000 for 2000, $6,500 for 2001, $7,000 for 2002, and increased by $1,000 for
each SIMPLE 401(k) Year thereafter up to $10,000 for 2005 and later years. After
2005, the $10,000 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code section 408(p)(2) (E). Any such adjustments
will be in multiples of$500. Beginning in 2002, the amount of an Eligible
Employee’s Elective Deferrals permitted for a SIMPLE 401(k) Year is increased
for Employees age 50 or older by the end of the SIMPLE 401(k) Year by the amount
of allowable Catch-up Contributions. The amount of allowable Catch-up
Contributions is $500 for 2002, increasing by $500 for each year thereafter up
to $2,500 for 2006. After 2006, the $2,500 limit will be adjusted by the
Secretary of the Treasury for the cost-of-living increases under Code section
414(v)(2)(C). Catch-up Contributions are otherwise treated the same as other
Elective Deferrals.
In addition to any other election periods provided under the Plan, each Eligible
Employee in a SIMPLE 401(k) Plan may make or modify a salary reduction agreement
during the 60-day period immediately preceding each January 1.
For the SIMPLE 401(k) Year an Employee becomes eligible to make Elective
Deferral contributions under a SIMPLE 401(k) Plan, the 60-day election period
requirement described above is deemed satisfied if the Employee may make or
modify a salary reduction agreement during a 60-day period that includes either
the date the Employee becomes eligible or the day before.
J.
SIMPLE 401(k) Notice Requirements - The Employer will notify each Eligible
Employee before the 60-day election period described in Plan Section 3.01(I)
that they can complete a salary reduction agreement or modify a prior salary
reduction agreement during that period. The notification must indicate whether
the Employer will provide the three-percent Matching Contribution or a
two-percent nonelective contribution described in Plan Section 3.02.





#4200 (Vanguard) (4/2014)                36                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





K.
Automatic Increase of Elective Deferrals for Employees Who Are Not Automatically
Enrolled - If the Adopting Employer so elects in the Adoption Agreement,
automatic increases of Elective Deferrals will be initiated by the Adopting
Employer only for Employees specified in the Adoption Agreement who are not
automatically enrolled pursuant to the ACA, EACA, or QACA Plan provisions. The
Elective Deferrals will be adjusted automatically by the Employer in the
increments and time periods stated in the Adoption Agreement.

An Employer who adopts the automatic Elective Deferral increase feature
described in this Plan Section 3.01(K) will establish uniform and
nondiscriminatory procedures designed to ensure that each Contributing
Participant is provided an effective opportunity to modify their salary deferral
election such that automatic increase of Elective Deferrals will not apply to
such Employee. Such procedures will include, but are not limited to, the means
by which notice will be provided to each Employee of their right to opt out of
the automatic Elective Deferral increases and a reasonable period of time for
completing such procedure.
In addition to the preceding, the Plan Administrator may, in a uniform and
nondiscriminatory manner, establish operational procedures to enable all
Contributing Participants, including those who were not automatically enrolled
as Contributing Participants pursuant to the ACA, EACA, or QACA Plan provisions,
to elect to have their Elective Deferrals automatically increased.

3.02
MATCHING CONTRIBUTIONS

The Employer may elect to make Matching Contributions under the Plan on behalf
of Qualifying Contributing Participants as provided in the Adoption Agreement.
To be a Qualifying Contributing Participant for a Plan Year, the Participant
must make Elective Deferrals (or Nondeductible Employee Contributions, if the
Employer has agreed to match such contributions) for the Plan Year, satisfy any
age and eligibility service and other requirements that are specified for
Matching Contributions in the Adoption Agreement, and also satisfy any
additional conditions set forth in the Adoption Agreement for this purpose. The
Employer may make Matching Contributions at the same time as it contributes
Elective Deferrals or at any other time as permitted by law and regulation. The
proper Matching Contribution amount, including the Compensation used, the time
frame over which the Compensation is determined, and any dollar limit applied,
may be determined by the Employer at any time during a Plan Year, including, but
not limited to, such time as Matching Contributions are delivered to the Trustee
(or Custodian, if applicable) or at the end of the Plan Year provided the amount
of Matching Contributions is determined in a uniform and nondiscriminatory
manner. If the Employer makes Matching Contributions to the Plan based on
Compensation earned during a portion of the Determination Period (e.g., on a
payroll basis), the Employer may, at its discretion, re-calculate the Matching
Contribution based on the Compensation earned over the Determination Period,
provided such “true-up” is provided in a uniform and non-discriminatory manner.
For Plan Years beginning in 2006 (or such earlier date on which the final
regulations under Treasury Regulation section l.401(k) and l.40l(m) became
effective), Matching Contributions with respect to a non-Highly Compensated
Employee taken into account under the Actual Contribution Percentage (ACP) test
cannot exceed the greatest of 1) five-percent of Compensation, 2) the amount of
the Qualifying Contributing Participant’s Elective Deferrals, and 3) the product
of two times the plan’s representative matching rate and the Qualifying
Contributing Participant’s Elective Deferrals for a year. The ‘‘representative
matching rate,” for this purpose, is the lowest matching rate for any eligible
non-Highly Compensated Employee among a group of eligible non-Highly Compensated
Employees that consists of one-half of all non Highly Compensated Employees for
the Plan Year who make Elective Deferrals for the Plan Year (or if greater, the
lowest matching rate for all eligible non-Highly Compensated Employees in the
Plan who are employed by the Employer on the last day of the Plan Year and who
make Elective Deferrals for the Plan Year). The “matching rate” is generally the
Matching Contribution made for a Qualifying Contributing Participant, divided by
their Elective Deferrals for the year. If the matching rate is not the same for
all levels of Elective Deferrals, the matching rate is determined assuming that
a Qualifying Contributing Participant’s Elective Deferrals are equal to
six-percent of Compensation.
Notwithstanding the preceding, if an Eligible Employer has established a SIMPLE
40l(k) Plan, the Employer will contribute a Matching Contribution to the Plan on
behalf of each Employee who makes an Elective Deferral contribution as set forth
in Plan Section 3.01(1). The amount of the Matching Contribution will be equal
to the Employee’s Elective Deferral contribution up to a limit of three percent
of the Employee’s Compensation for the entire SIMPLE 401(k) Year. For any year,
instead of a Matching Contribution to a SIMPLE 401(k) Plan, however, the
Employer may elect to contribute a nonelective contribution of two-percent of
Compensation for the full SIMPLE 40l(k) Year for each Eligible Employee who
received at




#4200 (Vanguard) (4/2014)                37                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





least $5,000 of Compensation (or such lesser amount as elected by the Employer
in the Adoption Agreement) for the SIMPLE 401(k) Year.

3.03
SAFE HARBOR CODA

If the Adopting Employer has elected the Safe Harbor CODA option in the Adoption
Agreement, and if the provisions of this Plan Section 1 are followed for the
Plan Year, then any provisions relating to the ADP Test described in Code
section 40l(k)(3) or the ACP Test described in Code section 40l(m)(2) will not
apply. To the extent that any other provision of the Plan is inconsistent with
the provisions of this Plan Section 3.03, the provisions of this section will
apply. If the Adopting Employer so provides in the Adoption Agreement, the Safe
Harbor Contributions will be made to the defined contribution plan indicated in
the Adoption Agreement and not to this Plan. However, even though another plan
is listed in the Adoption Agreement, such contributions will be made to this
Plan unless I) each Eligible Employee under this Plan is also eligible under the
other plan, and 2) the other plan has the same Plan Year as this Plan.
An Employer who adopts the Safe Harbor CODA provisions will comply with the
notice requirements and election period described in items Plan Sections 3.03(C)
and (D) below.
In accordance with Treasury Regulation sections 1.401(k)-1(e)(7) and
1.401(m)-1(c)(2), it is impermissible for the Employer to use ADP and ACP
testing for a Plan Year in which it is intended for the plan, through its
written terms, to be a Code section 401(k) safe harbor plan and Code section
40l(m) safe harbor plan and the Employer fails to satisfy the requirements of
such safe harbors for the Plan Year.
A.
ADP Test Safe Harbor Contributions - Unless such contributions are otherwise
limited in the Adoption Agreement, the Employer will make the ADP Test Safe
Harbor Contributions, if any, indicated in the Adoption Agreement on behalf of
each Eligible Employee. The Employer may make ADP Test Safe Harbor Contributions
at the same time as it contributes Elective Deferrals or at any other time as
permitted by law and regulation. The proper ADP Test Safe Harbor Contribution
amount including the Compensation used, the time frame over which the
Compensation is determined, and any dollar limit applied, may be determined by
the Employer at any time during a Plan Year, including, but not limited to, such
time as ADP Test Safe Harbor Contributions are delivered to the Trustee (or
Custodian, if applicable) or at the end of the Plan Year provided the amount of
ADP Test Safe Harbor Contributions is determined in a uniform and
nondiscriminatory manner. If the Employer makes ADP Test Safe Harbor
Contributions to the Plan based on Compensation earned during a portion of the
Determination Period (e.g., on a payroll basis), the Employer may, at its
discretion, re-calculate the Matching Contribution based on the Compensation
earned over the Determination Period, provided such “true-up” is provided in a
uniform and non-discriminatory manner.

In addition, such contributions cannot be made with regard to permitted
disparity rules under Code section 401(1).
B.
ACP Test Safe Harbor Matching Contributions - In addition to the ADP Test Safe
Harbor Contributions described in the Definition Section of the Plan, the
Employer will make the ACP Test Safe Harbor Matching Contributions, if any,
indicated in the Adoption Agreement on behalf of each Eligible Employee for the
Plan Year. The Employer may make ACP Test Safe Harbor Contributions at the same
time as it contributes Elective Deferrals or at any other time as permitted by
law and regulation. The proper ACP Test Safe Harbor Contribution amount,
including the Compensation used, the time frame over which the Compensation is
determined, and any dollar limit applied, may be determined by the Employer at
any time during a Plan Year, including, but not limited to, such time as ACP
Test Safe Harbor Contributions are delivered to the Trustee (or Custodian, if
applicable) or at the end of the Plan Year provided the amount of ACP Test Safe
Harbor Contributions is determined in a uniform and nondiscriminatory manner. If
the Employer makes ACP Test Safe Harbor Matching Contributions to the Plan based
on Compensation earned during a portion of the Determination Period (e.g., on a
payroll basis), the Employer may, at its discretion, re-calculate the Matching
Contribution based on the Compensation earned over the Determination Period,
provided such “true-up” is provided in a uniform and non-discriminatory manner.

If the Employer has elected to make ACP Test Safe Harbor Contributions only when
needed to use Forfeitures timely, the ACP Test Safe Harbor Contributions will be
allocated in a manner that matches each Contributing Participant’s Elective
Deferrals that do not exceed a permissible percentage of the Contributing
Participant’s Compensation for the Plan Year. If the Employer makes ACP Test
Safe Harbor Matching Contributions, such contributions will satisfy the ACP safe




#4200 (Vanguard) (4/2014)                38                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





harbor requirements of Code section 401(m)(11), provided that they do not exceed
statutory limits of Code sections 401(k)(l2) and 401(m)(11) as described in the
Adoption Agreement. Matching Contributions made to the Plan that exceed the
limits of Code sections 401(k)(12) and 401(m)(11) will subject the Plan to ACP
testing.
C.
Notice Requirement- At least 30 days, but not more than 90 days, or any other
reasonable period before the beginning of the Plan Year (or such other times if
permitted by the IRS), the Employer will provide each Eligible Employee a
comprehensive notice of the Employee’s rights and obligations under the Plan,
written in a manner calculated to be understood by the average Eligible
Employee. If an Employee becomes eligible after the 90th day before the
beginning of the Plan Year and does not receive the notice for that reason, the
notice must be provided no more than 90 days before the Employee becomes
eligible but not later than the date the Employee becomes eligible.
Notwithstanding the preceding, the Employer may change this notice requirement
pursuant to rules promulgated by the IRS.

Notwithstanding the preceding, the Employer will also satisfy the notice
requirements of this Plan Section 3.03(C) if the Employer provides a contingent
notice that would otherwise satisfy the requirements in the preceding paragraph,
except that in lieu of specifying the amount of the ADP Test Safe Harbor
Contribution, the notice states that the Employer will determine during the Plan
Year whether to make a Safe Harbor Nonelective Contribution. If a contingent
notice is provided and the Employer decides to make a Safe Harbor Nonelective
Contribution, the Employer must deliver a follow-up notice to each Eligible
Employee no later than 30 days (or any other reasonable period) before the last
day of the Plan Year notifying them of the Safe Harbor Nonelective Contribution
and must execute all necessary Plan amendments. If an Employer fails to provide
a follow-up notice, no Safe Harbor Nonelective Contribution will be required,
and the Plan will not qualify as a Safe Harbor CODA for that year. The Plan may
qualify as a Safe Harbor CODA for subsequent years following proper notice and
contributions.
D.
Election Periods - In addition to any other election periods provided under the
Plan, each Eligible Employee may make or modify a deferral election during the
30-day period immediately following receipt of the notice described in Plan
Section 3.03(C) above. Notwithstanding the preceding, the Employer may change
the election periods described above pursuant to rules promulgated by the IRS.


3.04
EMPLOYER CONTRIBUTIONS

A.
Obligation to Contribute - Except as otherwise elected in the Adoption
Agreement, the Employer may contribute an amount to be determined from year to
year. Unless otherwise elected in the Adoption Agreement, if this Plan is a
profit sharing plan, the Employer may, in its sole discretion, make
contributions without regard to current or accumulated earnings or profits.

B.
Allocation Formula and the Right to Share in the Employer Contribution

1.
General - Unless otherwise elected in the Adoption Agreement, Employer Profit
Sharing Contributions will be allocated to all Qualifying Participants using a
pro rata allocation formula. Under the pro rata allocation formula, Employer
Profit Sharing Contributions will be allocated to the Individual Accounts of
Qualifying Participants in the ratio that each Qualifying Participant’s
Compensation for the Plan Year bears to the total Compensation of all Qualifying
Participants for the Plan Year. The Employer Contribution for any Plan Year will
be deemed allocated to each Participant’s Individual Account as of the last day
of that Plan Year. Notwithstanding the preceding, Employer Profit Sharing
Contributions and Employer Money Purchase Pension Contributions will be
allocated to the Plan on behalf of each Participant who has incurred a
Disability and who is a non-Highly Compensated Employee if so specified in the
Adoption Agreement and without regard to any allocation conditions.

Any Employer Contribution for a Plan Year must satisfy Code section 401(a)(4)
and the corresponding Treasury Regulations for such Plan Year.




#4200 (Vanguard) (4/2014)                39                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





2.
Special Rules for Integrated Plans -

a.
Excess Integrated Allocation Formula - If the Adopting Employer has selected the
excess integrated allocation formula in the Adoption Agreement, subject to the
overall permitted disparity limits, Employer Profit Sharing Contributions will
be allocated as follows (the Employer may start with Step 3 if this Plan is not
top-heavy or if the Plan is top-heavy but has already satisfied the top-heavy
contribution requirements).

Step 1.
Employer Profit Sharing Contributions will first be allocated pro rata to
Qualifying Participants in the manner described in Plan Section 3.04(B)(l). The
percent so allocated under Step 1 will not exceed three-percent of each
Qualifying Participant’s Compensation.

Step 2.
Any Employer Profit Sharing Contributions remaining after the allocation in Step
1 will be allocated to each Qualifying Participant’s Individual Account in the
ratio that each Qualifying Participant’s Compensation for the Plan Year in
excess of the integration level bears to all Qualifying Participants’
Compensation in excess of the integration level, but not in excess of
three-percent of each Qualifying Participant’s Compensation. For purposes of
this Step 2, in the case of any Qualifying Participant who has exceeded the
cumulative permitted disparity limit described below, such Qualifying
Participant’s total compensation for the Plan Year will be taken into account.

Step 3.
Any Employer Profit Sharing Contributions remaining after the allocation in Step
2 will be allocated to each Qualifying Participant’s Individual Account in the
ratio that the sum of each Qualifying Participant’s total Compensation and
Compensation in excess of the integration level bears to the sum of all
Qualifying Participants’ total Compensation and Compensation in excess of the
integration level, but not in excess of the applicable profit sharing maximum
disparity rate as described below. For purposes of this Step 3, in the case of
any Qualifying Participant who has exceeded the cumulative permitted disparity
limit described below, two times such Qualifying Participant’s total
compensation for the Plan Year will be taken into account.

Step 4.
Any Employer Profit Sharing Contributions remaining after the allocation in Step
3 will be allocated pro rata to Qualifying Participants in the manner described
in Plan Section 3.04(B)(l).

b.
Base Integrated Allocation Formula - If the Adopting Employer has selected the
base integrated allocation formula in the Adoption Agreement, subject to the
overall permitted disparity limits, Employer Profit Sharing Contributions will
be allocated as follows. The base integrated allocation formula is not available
for years in which the Plan is top-heavy. During a Plan Year in which the Plan
is top-heavy, the excess integrated allocation formula must be used. No
amendment of the Plan is required to move between the base and excess
integration formulas merely on account of the Plan’s change in top-heavy status.

Step 1.
Employer Profit Sharing Contributions will first be allocated to each Qualifying
Participant’s Individual Account in the ratio that the sum of each Qualifying
Participant’s total Compensation and Compensation in excess of the integration
level bears to the sum of all Qualifying Participants’ total Compensation and
Compensation in excess of the integration level, but not in excess of the
non-top-heavy profit sharing maximum disparity rate as described below.

Step 2.
Any Employer Profit Sharing Contributions remaining after the allocation in Step
1 will be allocated pro rata to Qualifying Participants in the manner described
in Plan Section 3.04(B)(l).

c.
Maximum Disparity Rate - If the Adopting Employer has selected the integrated
contribution or allocation formula in the Adoption Agreement, the integration
level will be defined in the Adoption





#4200 (Vanguard) (4/2014)                40                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Agreement. If the Adopting Employer has selected the integrated contribution or
allocation formula and no integration level is selected in the Adoption
Agreement, the Taxable Wage Base will be the integration level. The maximum
disparity rate will be determined in accordance with the following table.
MAXIMUM DISPARITY RATE
Integration Level
Money Purchase
Top-Heavy Profit Sharing
Non-Top-Heavy Profit Sharing
Taxable Wage Base (TWB)
5.7%
2.7%
5.7%
More than $0 but not more than 20 percent of TWB
5.7%
2.7%
5.7%
More than 20 percent of TWB but not more than 80 percent of TWB
4.3%
1.3%
4.3%
More than 80 percent of TWB but less than TWB
5.4%
2.4%
5.4%

d.
Annual overall permitted disparity limit - Notwithstanding the preceding
paragraphs, for any Plan Year that this Plan benefits any Participant who
benefits under another qualified plan or simplified employee pension, as defined
in Code section 408(k), maintained by the Employer that provides for permitted
disparity (or imputes disparity), if this is a profit sharing plan, Employer
Profit Sharing Contributions and forfeitures will be allocated to the account of
each Qualifying Participant (except that Forfeitures will be allocated to all
Participants if specified by the Adopting Employer in the Adoption Agreement) in
the ratio that such Qualifying Participant’s total Compensation bears to the
total Compensation of all Qualifying Participants. If this Plan is a money
purchase pension plan, Employer Money Purchase Pension Contributions will be
made to the account of each Qualifying Participant in an amount equal to the
excess contribution percentage multiplied by the Participant’s total
Compensation.

e.
Cumulative permitted disparity limit- Effective for Plan Years beginning on or
after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 total cumulative permitted disparity years. Total cumulative
permitted years means the number of years credited to the Participant for
allocation or accrual purposes under this Plan, or any other qualified plan or
simplified employee pension plan (whether or not terminated) ever maintained by
the Employer. For purposes of determining the Participant’s cumulative permitted
disparity limit, all years ending in the same calendar year are treated as the
same year. If the Participant has not benefited under a defined benefit or
target benefit plan for any year beginning on or after January 1, 1994, the
Participant has no cumulative disparity limit.

Compensation will mean compensation as defined in the Definition Section of the
Plan, without regard to any exclusions selected in Adoption Agreement Section
Six.
3.
Employer Prevailing Wage Contributions - If the Employer so elects in the
Adoption Agreement, Employer Prevailing Wage Contributions will be allocated to
Participants with employment covered under a government contract. Unless
otherwise elected in the Adoption Agreement, all Participants who are covered
under a government contract will be eligible to receive Employer Prevailing Wage
Contributions and such Employer Prevailing Wage Contributions will offset any
other Employer





#4200 (Vanguard) (4/2014)                41                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Profit Sharing Contributions or Employer Money Purchase Pension Plan
Contributions to which the Participants may be entitled to for the Plan Year in
which the Employer Prevailing Wage Contribution is made. There will be no
eligibility requirements and entry will be immediate for Employer Prevailing
Wage Contributions. For each Hour of Service of covered employment under a
government contract, the Employer will contribute to the Plan such amounts for
each Participant as determined by the hourly rate designated for each
Participant’s work classification on the wage determination sheet, or part
thereof, as determined by the Employer pursuant to the terms of the contracts to
which the Employer is a party and that are subject to the provisions of any
federal, state, or municipal prevailing wage law to which the Employer is a
party.
For all purposes under the Plan other than eligibility, contribution,
allocation, and vesting determinations (e.g., testing and distribution
eligibility), Employer Prevailing Wage Contributions will be designated as
follows.
i
If the Plan is a money purchase pension plan, Employer Prevailing Wage
Contributions will be designated as Employer Money Purchase Pension Plan
Contributions.

ii
If the Plan is a profit sharing plan, Employer Prevailing Wage Contributions
will be designated as Employer Profit Sharing Contributions.

iii
Unless otherwise elected in the Adoption Agreement, if the Plan is a 401(k)
profit sharing plan, Employer Prevailing Wage Contributions will be designated
as Qualified Nonelective Contributions.

4.
Minimum Coverage Test - Notwithstanding anything in the Plan to the contrary,
the Adopting Employer may use either the ratio percentage test (and the
correction option described below, if applicable) or the average benefits test
to satisfy the minimum coverage requirements. This paragraph may apply to any
nonstandardized Plan if, for any Plan Year, the Plan fails to satisfy the ratio
percentage test described in Code section 410(b)(1) as of the last day of any
such Plan Year. The ratio percentage test is satisfied if, on the last day of
the Plan Year, taking into account all Employees, or former Employees who were
employed by the Employer on any day during the Plan Year, either the Plan
benefits at least 70 percent of Employees who are not Highly Compensated
Employees or the Plan benefits a percentage of Employees who are not Highly
Compensated Employees that is at least 70 percent of the percentage of Highly
Compensated Employees benefiting under the Plan. A Participant is treated as
benefiting under the Plan for any Plan Year during which the Participant
received or is deemed to receive an allocation in accordance with Code section
1.410(b)-3(a). If the Plan fails the ratio percentage test, the Employer
Contribution for the Plan Year may be allocated to Participants in the first
class of Participants set forth below. If the Plan still fails, then the
Employer Contribution will also be allocated to individual Participants in the
order specified until the Plan satisfies the minimum coverage requirements. A
Participant, and all similarly situated participants, will be included only if
necessary to satisfy those requirements. The Participants to be included, in
order of priority, are as follows:

i
Each Participant who is still employed on the last day of the Plan Year starting
with the Participant who has completed either the highest number of Hours of
Service during the Plan Year, if the Hours of Service method of determining
service is used; or the highest number of days worked during the Plan Year, if
the Elapsed Time method of determining service is used;





#4200 (Vanguard) (4/2014)                42                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





ii
Each Participant who is not employed on the last day of the Plan Year because
the Participant has died, incurred a Disability, or attained Normal Retirement
Age;

iii
Each Participant who is not employed on the last day of the Plan Year starting
with the Participant who has completed either the highest number of Hours of
Service during the Plan Year, if the Hours of Service method of determining
service is used; or the highest number of days worked during the Plan Year, if
the Elapsed Time method of determining service is used.

If the minimum coverage test is performed after any Employer Contribution has
been allocated and the Plan fails the minimum coverage test, the Employer will
make an additional contribution to the Plan on behalf of those Participants that
are entitled thereto pursuant to items (i) through (iii) above. The amount of
the contribution for such Participants will be determined pursuant to the Plan’s
allocation formula.
5.
Special Rule for Owner-Employees - If this Plan provides contributions or
benefits for one or more Owner-Employees, contributions on behalf of any
Owner-Employee may be made only with respect to the Earned Income of such
Owner-Employee.

6.
Inclusion of Ineligible Employees - If any Employee who is not a Qualifying
Participant is erroneously treated as a Qualifying Participant during a Plan
Year, then, except as otherwise provided in Plan Section 3.04(F), the Employer
will not be eligible to receive any portion of the contribution erroneously
allocated to the Individual Account of the ineligible Employee. The Employer
must correct the inclusion of ineligible employees using any method permitted
under the Employee Plans Compliance Resolution System (EPCRS) or allowed by the
IRS or DOL under regulations or other guidance. EPCRS is currently described in
IRS Revenue Procedure 2013-12.

7.
Exclusion of Eligible Participant - If the Plan is a profit sharing plan, and if
in any Plan Year any Participant is erroneously excluded and discovery of such
exclusion is not made until after the Employer Contribution has been made and
allocated, then the Employer must contribute for the excluded Participant the
amount, including earnings thereon, that the Employer should have contributed
for the Participant. The Employer must correct the exclusion of eligible
Participants using any method permitted under EPCRS or allowed by the IRS or DOL
under regulations or other guidance. EPCRS is currently described in IRS Revenue
Procedure 2013-12.

8.
Age-Weighted Allocation Formula - If the age-weighted allocation formula is
elected in the Adoption Agreement, the total Employer Profit Sharing
Contribution will be allocated to each Qualifying Participant such that the
equivalent benefit accrual rate for each Qualifying Participant is identical.
The equivalent benefit accrual rate is the annual annuity commencing at the
Qualifying Participant’s testing age, expressed as a percentage of the
Qualifying Participant’s Compensation, which is provided from the allocation of
Employer Profit Sharing Contributions and Forfeitures for the Plan Year, using
standardized actuarial assumptions that satisfy Treasury Regulation section
1.401(a)(4)-12. The Qualifying Participant’s testing age is the later of Normal
Retirement Age or the Qualifying Participant’s current age.

a.
Unless otherwise elected in the Adoption Agreement, if the age-weighted
allocation method is selected, Employer Profit Sharing Contributions will be
allocated to the Individual Accounts of Qualifying Participants in the manner
described below.





#4200 (Vanguard) (4/2014)                43                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Step 1.
Determine each Qualifying Participant’s number of points based upon the
following formula:

Points = .01 x Compensation x allocation factor derived from the allocation
factor tables set forth in Adoption Agreement Section 10.
The pre-retirement and post-retirement interest rate used to calculate the
annual Employer Profit Sharing Contribution will be eight and a half percent.
Step 2.
Determine each Qualifying Participant’s allocation using the following formula:

Allocation
=
Points of Qualifying Participant
x
Employer Profit Sharing Contribution
Total Points of all Qualifying Participants

Step 3.
If the Plan has a uniform points allocation for Employer Profit Sharing
Contributions, make any reallocations necessary to satisfy the safe harbor
formula.

b.
If the age-weighted formula for allocations and the safe harbor requirements of
Treasury Regulation section 1.401(a)(4)-2(b)(3) are selected in the Adoption
Agreement, then, to the extent necessary, the following steps will be taken.

i
Identify the Employees of the Employer who are not Highly Compensated Employees
of such Employer who participate in the Plan, and determine the average
allocation rate for such group of Employees.

ii
Identify the Employees of the Employer who are Highly Compensated Employees of
such Employer who participate in the Plan, and determine the average allocation
rate for such group of Employees.

iii
As of the date of allocation, determine that amount by which the average
allocation rate for the group of Participants who are not Highly Compensated
Employees is less than the average allocation rate of the group of the
Participants who are Highly Compensated Employees.

iv
Lower the aggregate allocation to all of the Highly Compensated Employees by the
amount necessary to cause the average allocation rate of the Participants who
are not Highly Compensated Employees (as determined after including the amount
by which the Highly Compensated Employees’ allocation is lowered and that is
subsequently allocated to the Participants who are not Highly Compensated
Employees) to equal the average allocation rate of the Participants who are
Highly Compensated Employees (as determined after the Highly Compensated
Employees’ allocation has been lowered).

v
Reallocate the aggregate amount of the contributions after the reduction in (iv)
above to the Participants who are Highly Compensated Employees using the
allocation formula in the Adoption Agreement; provided that for purposes of this
allocation, “Qualifying Participants” will mean only those Participants who are
Highly Compensated Employees and “Employer Profit Sharing Contributions” will
mean only those contributions allocated to Participants who are Highly
Compensated Employees.

vi
Reallocate the aggregate amount of the contributions after the increase in (iv)
above to the Participants who are not Highly Compensated Employees using the
allocation formula in the





#4200 (Vanguard) (4/2014)                44                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Adoption Agreement; provided that for purposes of this allocation, “Qualifying
Participants” will mean only those Participants who are not Highly Compensated
Employees and “Employer Profit Sharing Contributions” will mean only those
contributions allocated to Participants who are not Highly Compensated
Employees.
c.
If the age-weighted formula for allocations and the general test requirements of
Treasury Regulation section 1.401(a)(4)-2(c) are selected in the Adoption
Agreement, then, to the extent necessary, the following steps will be taken for
each rate group of the Employer that fails to satisfy the rules of that section.

i
Identify the Employees of the Employer who are not Highly Compensated Employees
of such Employer who participate in the Plan and who are not part of the
applicable rate group because their allocation rates are too low, and arrange
them in order of their allocation rates from the highest to the lowest.

ii
Identify the Highly Compensated Employees who participate in the Plan and are in
the rate group and arrange them in order of their allocation rates from the
highest to the lowest.

iii
As of the date of allocation, lower the allocation of the Highly Compensated
Employee with the highest allocation rate determined in (ii) above. The
reduction will equal the amount that when added to the Individual Account of the
individual in above who has the highest allocation rate will cause that rate to
be increased to equal that of the Highly Compensated Employee with respect to
whom the rate group is constructed. As of the date of allocation, that reduction
will be added to such individual’s Individual Account.

iv
Repeat (iii) above with respect to the individual in (i) above who has the next
highest equivalent accrual rate, and continue that process with the other
individuals described in (i) above in the order of their allocation rates from
the highest to the lowest until such rules are satisfied for the rate group. If
the allocation rate of a Highly Compensated Employee is lowered under (iii)
above or this clause (iv) to the point where it is equal to that of one or more
other Highly Compensated Employees in the rate group, then any further
reductions in allocations will be apportioned between the former and latter
Highly Compensated Employees in a manner that causes their allocation rates to
be reduced by the same amount.

9.
New Comparability Formulas

a.
Allocation Group Formulas - If the Adopting Employer has selected the individual
allocation group formula in the Adoption Agreement, each Qualifying Participant
will constitute a separate allocation group for purposes of allocating Employer
Profit Sharing Contributions. If the Adopting Employer has selected the
pre-determined allocation group formula in the Adoption Agreement Qualifying
Participants will be divided into the groups specified in the Adoption
Agreement.

The Employer Profit Sharing Contribution will be allocated as follows:




#4200 (Vanguard) (4/2014)                45                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





i
The total amount of Employer Profit Sharing Contributions is allocated among the
deemed aggregated allocation groups in portions determined by the Employer. A
deemed aggregated allocation group consists of all of the separate allocation
groups that have the same allocation rate.

ii
Within each deemed aggregated allocation group, the allocated portion is
allocated to each Qualifying Participant in the ratio that such Qualifying
Participant’s Compensation bears to the total Compensation of all Qualifying
Participants in the deemed allocation group unless otherwise elected in the
Adoption Agreement.

The number of eligible non-Highly Compensated Employees to which a particular
allocation rate applies must reflect a reasonable classification of Employees.
An allocation rate is the amount of Employer Profit Sharing Contributions
allocated to a Qualifying Participant for a Plan Year, expressed as a percentage
of Compensation.
The Employer must provide the Plan Administrator or Trustee, if applicable,
written instructions describing the portion of the Employer Profit Sharing
Contribution to be allocated to each allocation group. The instructions must be
provided no later than the Employer’s tax return due date, including extensions,
for the tax year that includes the end of the Plan Year for which the allocation
is made.
If the Adopting Employer has chosen pre-determined allocation groups in the
Adoption Agreement, the allocation group to which each Qualifying Participant
belongs will be determined on a date or dates determined by the Plan
Administrator in a uniform and nondiscriminatory manner. A Qualifying
Participant is not required to be included in more than one allocation group for
a Plan Year. In the event that a Qualifying Participant is included in more than
one allocation group, the Qualifying Participant’s share of the Employer Profit
Sharing Contribution allocated to each group will be based on the Qualifying
Participant’s Compensation for the part of the Plan Year the Participant was in
the group.
If a new comparability allocation group formula is selected in the Adoption
Agreement, unless otherwise specified in the Adoption Agreement the following
provisions will apply.
Individual Allocation Groups - Each Qualifying Participant will constitute a
separate allocation group.
Pro Rata Formula - If an allocation group formula is selected, Employer Profit
Sharing Contributions will be allocated in the ratio that each Qualifying
Participant’s Compensation for the Plan Year bears to the total Compensation of
all Qualifying Participants in the applicable allocation group for the Plan
Year. The amounts so allocated will satisfy the minimum allocation gateway
requirements set forth in the Plan and will not exceed the limits imposed by
Code section 415.
Interest Rate Assumption and Mortality Table - The pre-retirement and
post-retirement interest rate assumption will be eight and a half percent and
the mortality table will be the UP-1984 Mortality Table.
Minimum Allocation Gateway - The Plan will satisfy the minimum allocation
gateway by reallocating preliminary contributions or hypothetical contributions
made to Highly Compensated Employees to non-Highly Compensated Employees so that
the allocation to each non-Highly Compensated Employee equals the lesser of 1)
the amount determined by reallocating contributions allocated to Highly
Compensated Employees to non-Highly Compensated Employees so that the allocation
to each non-Highly Compensated Employee equals at least one-third of the
allocation rate of the highest compensated Highly Compensated Employee with the
highest allocation rate in the manner as described in Plan Section
3.04(B)(10)(b) or 2) the amount determined by reallocating contributions
allocated to Highly Compensated Employees to non-Highly Compensated Employees so
that the allocation to each non-Highly Compensated Employee equals at least five
percent of the non-Highly Compensated Employee’s Compensation (if the definition
of Compensation is not within the meaning of Compensation as described in Part A
of the definition of Compensation in the Plan’s Definition section, a definition
which is within the meaning of Compensation




#4200 (Vanguard) (4/2014)                46                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





as described in Part A of the definition of Compensation in the Plan’s
Definition section will apply) in the manner as described in Plan Section
3.04(B)(10)(c).
b.
Age and/or Service Weighted Formula - If the Employer has selected the age
and/or service weighted allocation method in the Adoption Agreement the
allocation will be made based on the formula specified in the Adoption
Agreement.

A Qualifying Participant will not be considered to have accrued an Employer
Profit Sharing Contribution until the allocation meets the requirements under
Code section 401(a)(4) and its associated regulations. If a new comparability
allocation formula is selected in the Adoption Agreement, the allocation may
satisfy the general test of Treasury Regulation section 1.401(a)(4)-2 either on
a benefits or a contribution basis.
10.
Minimum Allocation Requirements for New Comparability Formulas - An Adopting
Employer that has selected a new comparability formula in the Adoption Agreement
and tests an Employer Profit Sharing Contribution on a benefits basis must
satisfy the allocation requirements in one of items a, b, or c below. Unless
otherwise elected in the Adoption Agreement, for the purposes of the preceding
sentence, an Adopting Employer must satisfy the allocation requirements in item
c so that the allocation to each non-Highly Compensated Employee equals the
lesser of the amounts described in items c(i) and c(ii) below.

a.
Broadly Available Allocation Rates - The Plan must provide an allocation that
uses broadly available allocation rates. The Plan will have broadly available
allocation rates for the Plan Year if each allocation rate under the Plan is
currently available during the Plan Year to a group of Employees that satisfies
the requirements under Code section 410(b) (without regard to the average
benefit percentage test of Treasury Regulation section 1.410(b)-5) and as
otherwise specified in Treasury Regulation section 1.401(a)(4)-8(b)(1)(iii).

b.
Gradually Increasing Allocation Formula - The Plan must provide an allocation
based on the age and/or service allocation formula in the Adoption Agreement
that satisfies the requirements to be gradually increasing age and/or service
formula under Treasury Regulation section l.401(a)(4)-8(b)(l)(iv).

c.
Minimum Allocation Gateway - The Plan must provide a benefit under the
allocation method selected in the Adoption Agreement that satisfies one of the
following minimum allocation gateway tests by making the appropriate selections
in the Adoption Agreement, if applicable.

The Plan satisfies a minimum allocation gateway for a plan that is not a
combination of permissively aggregated defined contribution and defined benefit
plans if it otherwise satisfies Treasury Regulation section
l.401(a)(4)-8(b)(l)(vi). The Plan will satisfy such gateway if it meets one of
the two following formulas.
i
One-Third Approach - Each non-Highly Compensated Employee who is eligible to
participate has an allocation rate that is at least one-third of the allocation
rate of the Highly Compensated Employee with the highest allocation rate. For
purposes of determining this allocation rate, such allocation rate will equal
the quotient of the Employer Profit Sharing Contribution allocated to a
Participant divided by the Participant’s Compensation.

If a selection is made in the Adoption Agreement to satisfy a minimum allocation
gateway and to reallocate hypothetical contributions from Highly Compensated
Employees to non-Highly Compensated Employees




#4200 (Vanguard) (4/2014)                47                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





in order to provide each non- Highly Compensated Employee with an allocation
rate that is equal to at least one-third of the allocation rate of the Highly
Compensated Employee with the highest allocation rate, then, to the extent
necessary, the following steps will be taken.
•
Identify the Employees of the Employer who participate in the Plan who are
non-Highly Compensated Employees of such Employer and arrange them in order of
their allocation rates from the highest to the lowest.

•
Identify the Highly Compensated Employees of the Employer who participate in the
Plan and arrange them in order of their allocation rates from the highest to the
lowest.

•
As of the date of allocation, lower the allocation to the Highly Compensated
Employee with the highest allocation rate determined in (B) above. The reduction
will equal the lesser of 1) the amount necessary so that the non-Highly
Compensated Employee with the lowest allocation rate receives an allocation
equal to one-third of the allocation rate of the Highly Compensated Employee
with the highest allocation rate, or 2) the amount which would cause such Highly
Compensated Employee’s allocation rate to equal the allocation rate of the
Highly Compensated Employee with the next highest allocation rate. As of the
date of allocation, that reduction will be added to the Individual Account of
the non-Highly Compensated Employee described in 1) above.

•
Repeat the procedures in (C) above until all non-Highly Compensated Employees
have an allocation rate equal to at least one-third of the allocation rate of
the Highly Compensated Employee with the highest allocation rate. If the
allocation rate of a Highly Compensated Employee is lowered under (C) above or
this clause (D) to the point where it is equal to that of the Highly Compensated
Employees with the next highest allocation rate, then any further reductions in
allocations will be apportioned between the former and latter Highly Compensated
Employees in a manner that causes their equivalent allocation rates to be
reduced by the same amount.

•
Participants whose sole allocation for a Plan Year consists of either a minimum
allocation made pursuant to Plan Section 3.04(E) or a Safe Harbor Nonelective
Contribution are considered benefiting for purposes of the minimum allocation
gateway. Allocation rates will include such contributions when determining
whether the minimum gateway allocation has been satisfied.

ii
Five-Percent Approach - Each non-Highly Compensated Employee who is eligible to
participate receives an allocation of at least five-percent of such Employee’s
Compensation, as defined in Part A of the definition of Compensation in the
Plan’s Definition section, for the period during which the non-Highly
Compensated Employee is eligible to receive an allocation under this section.

If a selection is made in the Adoption Agreement to satisfy a minimum allocation
gateway under new comparability and to reallocate hypothetical contributions
from Highly Compensated Employees to non-Highly Compensated Employees in order
to provide each non-Highly Compensated Employee with an allocation of at least
five-percent of such Employee’s Compensation, as defined in Part A of the
definition of Compensation in the Plan’s Definition section, for the period
during which the non-Highly Compensated Employee is eligible to receive an
allocation under this section, then, to the extent necessary, the following
steps will be taken.




#4200 (Vanguard) (4/2014)                48                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





•
Identify the Employees of the Employer who participate in the Plan who are
non-Highly Compensated Employees of such Employer, and arrange them in order of
their allocation rates from the highest to the lowest.

•
Identify the Highly Compensated Employees of the Employer who participate in the
Plan, and arrange them in order of their allocation rates from the highest to
the lowest.

•
As of the date of allocation, lower the allocation to the Highly Compensated
Employee with the highest allocation rate determined in (B) above. The reduction
will equal the lesser of 1) the amount necessary so that the non-Highly
Compensated Employee with the lowest allocation rate receives an allocation
equal to five percent of such Employee’s Compensation, as defined in Part A of
the definition of Compensation in the Plan’s Definition section, for the period
during which the non-Highly Compensated Employee is eligible to receive an
allocation under this section, or 2) the amount that would cause such Highly
Compensated Employee’s allocation rate to equal the allocation rate of the
Highly Compensated Employee with the next highest allocation rate. As of the
date of allocation, that reduction will be added to the Individual Account of
the non-Highly Compensated Employee described in 1) above.

•
Repeat the procedures in (C) above until each of the non-Highly Compensated
Employees have an allocation rate equal to at least five-percent of such
Employee’s Compensation, as defined in Part A of the definition of Compensation
in the Plan’s Definition section, for the period during which the each of the
non-Highly Compensated Employees are eligible to receive an allocation under
this section. If the allocation rate of a Highly Compensated Employee is lowered
under (C) above or this clause (D) to the point where it is equal to that of the
Highly Compensated Employees with the next highest allocation rate, then any
further reductions in allocations will be apportioned between the former and
latter Highly Compensated Employees in a manner that causes their equivalent
allocation rates to be reduced by the same amount.

•
If the allocation rate of the Highly Compensated Employees is less than
five-percent, either before any reallocation pursuant to this Plan Section
3.04(B)(10)(c), or as a result of any reallocation pursuant to this Plan Section
3.04(B)(10)(c), then for that Plan Year, the Employer Profit Sharing
Contributions will be allocated as if the Employer had elected a pro rata
allocation formula (as described in Adoption Agreement Section Three).

•
Participants whose sole allocation for a Plan Year consists of either a minimum
allocation made pursuant to Plan Section 3.04(E) or a Safe Harbor Nonelective
Contribution, are considered benefiting for purposes of the minimum allocation
gateway. Allocation rates will include such contributions when determining
whether the minimum gateway allocation has been satisfied.

The Employer must make additional contributions to a Participant who is a
non-Highly Compensated Employee and who receives only a top-heavy minimum
contribution or a Safe Harbor Nonelective Contribution, in order to satisfy the
minimum allocation gateway. The amount of such additional contribution will be
equal to the difference between the amount required to satisfy the minimum
allocation gateway and the top-heavy minimum or Safe Harbor Nonelective
Contribution received by such Employee, whichever is applicable.




#4200 (Vanguard) (4/2014)                49                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





C.
Allocation of Forfeitures - Forfeitures may be, at the Employer’s discretion,
applied first to the payment of the Plan’s administrative expenses in accordance
with Plan Section 7.04 or applied to the restoration of Participants’ Individual
Accounts pursuant to Plan Section 4.01(C)(3). Any remaining Forfeitures will be
allocated as follows.

1.
Profit Sharing Plan - Unless otherwise elected in the Adoption Agreement, if
this is a profit sharing plan, Forfeitures will be used to reduce Employer
Contributions. Notwithstanding the preceding, Forfeitures arising under Plan
Section 3.12 may be allocated to Qualifying Participants in accordance with Plan
Section 3.04(B).

2.
401(k) Profit Sharing Plan - Effective for Plan Years beginning after the first
adoption of a document restated to meet the requirements under Revenue Procedure
2011-49, unless otherwise elected in the Adoption Agreement or as specified in
rules, regulations, or other pronouncements promulgated by the IRS, if this is a
401(k) profit sharing plan Forfeitures of Employer Profit Sharing Contributions,
Matching Contributions, ACP Test Safe Harbor Matching Contributions, Excess
Aggregate Contributions, QACA ADP Test Safe Harbor Contributions, and QACA ACP
Test Safe Harbor Matching Contributions will be used to reduce Employer
Contributions other than Elective Deferrals, ADP Test Safe Harbor Contributions,
Qualified Nonelective Contributions, Qualified Matching Contributions, or any
additional contributions specified in rules, regulations, or other
pronouncements promulgated by the IRS. Notwithstanding the preceding,
Forfeitures arising under Plan Section 3.12 may be allocated to Qualifying
Participants in accordance with Plan Section 3.04(B).

3.
Money Purchase Pension Plan - Unless otherwise elected in the Adoption
Agreement, if this Plan is a money purchase pension plan, Forfeitures will be
used to reduce Employer Money Purchase Pension Contributions to the Plan.
Notwithstanding the preceding, Forfeitures arising under Plan Section 3.12 may
be allocated to Qualifying Participants in accordance with Plan Section 3.04(B).

Forfeitures must be applied as of the last day of the Plan Year in which the
Forfeitures arose or, if necessary, any subsequent Plan Year following the Plan
Year in which the Forfeiture arose. Notwithstanding the preceding, Forfeitures
must be applied in a uniform and nondiscriminatory manner if applied either to
the payment of the Plan’s administrative expenses or to the restoration of
Participants’ Individual Accounts pursuant to Plan Section 4.01(C)(3).
Forfeitures that are reallocated to Participants’ Individual Accounts need not
be reallocated to the same contribution source from which they were forfeited.
D.
Timing of Employer Contribution - Unless otherwise specified in the Plan or
permitted by law or regulation, the Employer Contribution made by an Employer
for each Plan Year will be deposited with the Trustee (or Custodian, if
applicable) not later than the due date for filing the Employer’s income tax
return for its tax year in which the Plan Year ends, including extensions
thereof. Notwithstanding the preceding, Employer Contributions may be deposited
during the Plan Year for which they are being made.

E.
Minimum Allocation for Top-Heavy Plans -The contribution and allocation
provisions of this Plan Section 3.04(E) will apply for any Plan Year with
respect to which this Plan is a Top-Heavy Plan and will supersede any
conflicting provisions in the Plan or Adoption Agreement.

1.
Except as otherwise provided in (3) and (4) below, the Employer Contributions
and Forfeitures allocated on behalf of any Participant who is not a Key Employee
will not be less than the lesser of three-percent of such Participant’s
Compensation or (in the case where the Employer does not maintain a defined
benefit plan in addition to this Plan that designates this Plan to satisfy Code
section 401) the largest percentage of Employer Contributions and Forfeitures,
as a percentage of the





#4200 (Vanguard) (4/2014)                50                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Key Employee’s Compensation, as limited by Code section 401(a)(17), allocated on
behalf of any Key Employee for that year. The minimum allocation is determined
without regard to any Social Security contribution. Unless the Adopting
Employer, in the Adoption Agreement, elects to allocate a top-heavy contribution
to Participants who are Key Employees, only Participants who are not Key
Employees will be entitled to receive the minimum allocation. Notwithstanding
the preceding, if the Employer maintains a defined benefit plan in addition to
this Plan and specifies in the Adoption Agreement that the minimum allocation
will be made to this Plan, then except as provided in (3) and (4) below,
Employer Contributions and Forfeitures allocated on behalf of any Participant
who is not a Key Employee will not be less than five-percent of such
Participant’s Compensation. For purposes of the preceding sentences, the largest
percentage of Employer Contributions and Forfeitures as a percentage of each Key
Employee’s Compensation will be determined by treating Elective Deferrals as
Employer Contributions. This minimum allocation will be made even though under
other Plan provisions, the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the year
because of 1) the Participant’s failure to complete 1,000 Hours of Service (or
any comparable period provided in the Plan), or the Participant’s failure to
make mandatory Nondeductible Employee Contributions to the Plan, or 3) had
Compensation less than a stated amount.
2.
For purposes of computing the minimum allocation, Compensation will mean
compensation as provided in the Definitions Section of the Plan as limited by
Code section 401(a)(17) and will include any amounts contributed by the Employer
pursuant to a salary reduction agreement and that is not includible in gross
income under Code sections 402(g), 125, 132(f)(4), or 457. Compensation for the
full Determination Year will be used in calculating the minimum allocation.

3.
The provision in (1) above will not apply to any Participant who was not
employed by the Employer on the last day of the Plan Year. In addition, the
provision in (1) above will not apply to any Employee included in a unit of
Employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between the Employer and Employee
representatives if there is evidence that retirement benefits were the subject
of good faith bargaining between such Employee representatives and the Employer.

4.
The provision in (1) above will not apply to any Participant to the extent the
Participant is covered under any other plan or plans of the Employer and the
Adopting Employer has provided in the Adoption Agreement that the minimum
allocation or benefit requirement applicable to Top-Heavy Plans will be met in
the other plan or plans and the participant received the minimum allocation or
benefit under such plan or plans.

5.
The minimum allocation required under this Plan Section 3.04(E) (to the extent
required to be nonforfeitable under Code section 416(b)) may not be forfeited
under Code sections 411(a)(3)(B) or 411(a)(3)(D).

6.
Elective Deferrals (and for Plan Years beginning before 2002, Matching
Contributions) may not be taken into account for purposes of satisfying the
minimum allocation requirement applicable to Top-Heavy Plans described in Plan
Section 3.04(E)(1). Qualified Nonelective Contributions may, however, be taken
into account for such purposes.





#4200 (Vanguard) (4/2014)                51                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





7.
Unless otherwise elected in the Adoption Agreement, the top-heavy minimum will
offset Employer Profit Sharing Contributions, if any.

F.
Return of the Employer Contribution to the Employer Under Special Circumstances
- Any contribution made by the Employer because of a mistake of fact must be
returned to the Employer within one year of the contribution.

In the event that the Commissioner of Internal Revenue determines that the Plan
is not initially qualified under the Code, any contributions made incident to
that initial qualification by the Employer must be returned to the Employer
within one year after the date the initial qualification is denied, but only if
the application for qualification is made by the time prescribed by law for
filing the Employer’s return for the taxable year in which the Plan is adopted,
or such later date as the Secretary of the Treasury may prescribe.
In the event that a contribution made by the Employer under this Plan is
conditioned on deductibility and is not deductible under Code section 404, the
contribution, to the extent of the amount disallowed, must be returned to the
Employer within one year after the deduction is disallowed.
If applicable, no contract will be purchased under the Plan unless such contract
or a separate definite written agreement between the Employer and the insurer
provides that no value under contracts providing benefits under the Plan or
credits determined by the insurer (on account of dividends, earnings, or other
experience rating credits, or surrender or cancellation credits) with respect to
such contracts may be paid or returned to the Employer or diverted to or used
for other than the exclusive benefit of the Participants or their Beneficiaries.
However, any contribution made by the Employer because of a mistake of fact must
be returned to the Employer within one year of the contribution.

3.05
QUALIFIED NONELECTIVE CONTRIBUTIONS

The Employer may elect to make Qualified Nonelective Contributions under the
Plan as selected in the Adoption Agreement. The amount of such contribution, if
any, to the Plan for each Plan Year, will be determined by the Employer.
Notwithstanding anything to the contrary in the Plan, the Employer may make
Qualified Nonelective Contributions to the Plan in the amount necessary to
satisfy testing requirements.
Qualified Nonelective Contributions Used to Satisfy Testing Requirements - If
the current-year testing rules apply to the Plan, in lieu of distributing Excess
Contributions or Excess Aggregate Contributions as provided in Plan Sections
5.13 and 5.14, the Employer may, if permitted in the Adoption Agreement, use all
or any portion of the Qualified Nonelective Contributions to satisfy either the
Actual Deferral Percentage test, the Actual Contribution Percentage test, or
both. The option to use all or any portion of the Qualified Nonelective
Contributions to satisfy either the Actual Deferral Percentage test or the
Actual Contribution Percentage test is not available if prior-year testing rules
apply to the Plan.
Notwithstanding anything to the contrary in the Plan, and in addition to, or in
lieu of, the allocation formula selected in the Adoption Agreement, Qualified
Nonelective Contributions may be allocated to the Individual Accounts of a group
of non-Highly Compensated Employees selected by the Employer and who are
eligible Participants, following the requirements under Treasury Regulation
section 1.401(k) and 1.401(m) (including the permissive disaggregation rules)
for purpose of satisfying the Actual Deferral Percentage test, the Actual
Contribution Percentage test, or both. No allocation will be required in excess
of the amount required to satisfy the Actual Deferral Percentage test, the
Actual Contribution Percentage test, or both. Qualified Nonelective
Contributions may be made during the Plan Year for which they are being made;
however, the Employer must follow the allocation requirements set forth below
and unless specified otherwise in the Adoption Agreement, must adhere to the
eligibility requirements applicable to Elective Deferrals, including a
forfeiture of allocations where such eligibility requirements are not satisfied.
For Plan Years beginning in 2006 (or such earlier date on which the final
regulations under Treasury Regulation section 1.40l(k) and 1.401(m) became
effective), Qualified Nonelective Contributions taken into account under the
Actual Deferral Percentage (ADP) test cannot exceed the product of the
non-Highly Compensated Employee’s Compensation




#4200 (Vanguard) (4/2014)                52                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





and the greater of 1) five percent (ten-percent if the Qualified Nonelective
Contribution is made in connection with an Employer’s obligation to pay
prevailing wages under the Davis- Bacon Act plan), or 2) two times the Plan’s
representative contribution rate. The “representative contribution rate,” for
this purpose, is the lowest applicable contribution rate of any eligible
non-Highly Compensated Employee among a group of eligible non-Highly Compensated
Employees that consists of one-half of all non-Highly Compensated Employees for
the Plan Year (or if greater, the lowest applicable percentage contribution rate
of any eligible non-Highly Compensated Employee in the group of all eligible
non-Highly Compensated Employees for the Plan Year and who is employed by the
Employer on the last day of the Plan Year). The “applicable contribution rate”
for these purposes is the sum of the Qualified Matching Contributions taken into
account for the ADP test for the eligible non-Highly Compensated Employees for
the Plan Year and the Qualified Nonelective Contributions made for the eligible
non- Highly Compensated Employee for the Plan Year, divided by the eligible
non-Highly Compensated Employee’s Compensation for the same period.

3.06
QUALIFIED MATCHING CONTRIBUTIONS

The Employer may elect to make Qualified Matching Contributions under the Plan.
Unless otherwise elected in the Adoption Agreement, the amount of such
contribution, if any, to the Plan for each Plan Year, will be determined by the
Employer. If the current• year testing rules apply to the Plan and the Employer
has so elected in the Adoption Agreement, in lieu of distributing Excess
Contributions or Excess Aggregate Contributions as provided in Plan Sections
5.13 and 5.14, the Employer may elect in the Adoption Agreement to use Qualified
Matching Contributions to satisfy either the Actual Deferral Percentage test,
the Actual Contribution Percentage test, or both, pursuant to Treasury
Regulations under Code sections 401(k) and 401(m). The option to use all or any
portion of the Qualified Matching Contributions to satisfy either the Actual
Deferral Percentage test or the Actual Contribution Percentage test is not
available if prior-year testing rules apply to the Plan.
Unless another allocation formula is specified in the Adoption Agreement,
Qualified Matching Contributions, if made, will be in an amount equal to that
percentage of the Elective Deferrals (and Nondeductible Employee Contributions)
of each non-Highly Compensated Employee that would be sufficient to cause the
Plan to satisfy the Actual Contribution Percentage test, the Actual Deferral
Percentage test, or both. For Plan Years beginning in 2006 (or such earlier date
on which the final regulations under Treasury Regulation section 1.401(k) and
1.40l(m) became effective), if Qualified Matching Contributions exceed 100
percent of a Qualifying Contributing Participant’s Elective Deferrals, the
additional ACP testing restrictions listed in Plan Section 3.02 will apply.

3.07
ROLLOVER CONTRIBUTIONS

Unless otherwise elected in the Adoption Agreement, an Employee may make
Indirect Rollover and Direct Rollover contributions to the Plan from
distributions made from plans described in Code sections 401(a), 403(a), 403(b),
408, and 457(b) (if maintained by a governmental entity) (excluding
Nondeductible Employee Contributions and Roth Elective Deferrals except as
otherwise indicated in the Adoption Agreement) unless an Employee is either an
Employee of a Related Employer of the Adopting Employer that does not
participate in this Plan or a member of any excluded class in Adoption Agreement
Section Two and Plan Section 2.01. The Plan Administrator may require the
Employee to certify, either in writing or in any other form permitted under
rules promulgated by the IRS and DOL, that the contribution qualifies as a
rollover contribution under the applicable provisions of the Code. If it is
later determined that all or part of a rollover contribution was ineligible to
be contributed to the Plan, the Plan Administrator shall direct that any
ineligible amounts, plus earnings or losses attributable thereto (determined in
the manner described in Plan Section 7.02(B)), be distributed from the Plan to
the Employee as soon as administratively feasible.
A separate account will be maintained by the Plan Administrator for each
Employee’s rollover contributions, which will be nonforfeitable at all times.
Such account will share in the income and gains and losses of the Fund in the
manner described in Plan Section 7.02(B). Where the Adoption Agreement does not
permit Employer designation with respect to rollover contributions, the Employer
may, in a uniform and nondiscriminatory manner, allow only Employees who have
become Participants in the Plan to make rollover contributions.
If the Plan allows rollover contributions, 2009 RMDs and Extended 2009 RMDs
distributed for 2009 will be considered Eligible Rollover Distributions and
could have been rolled over to the Plan in accordance with this section and the
Plan’s existing rollover contribution elections.




#4200 (Vanguard) (4/2014)                53                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






3.08
TRANSFER CONTRIBUTIONS

The Adopting Employer may, subject to uniform and nondiscriminatory rules,
permit elective transfers to be delivered to the Trustee (or Custodian, if
applicable) in the name of an Employee from the trustee or custodian of another
plan qualified under Code section 401(a). Whether any particular elective
transfer will be accepted by the Plan will be determined using the uniform and
nondiscriminatory rules established by the Plan Administrator, and the
procedures for the receipt of such transfers by the Plan must be allowed under
Code section 411(d)(6), Treasury Regulation section 1.411(d)-4, and other rules
promulgated by the IRS. Nothing in this Plan prohibits the Plan Administrator
from permitting (or prohibiting) Participants to transfer their Individual
Accounts to other eligible plans, provided such transfers are permitted (or
prohibited) in a uniform and nondiscriminatory manner. If it is later determined
that all or part of an elective transfer was ineligible to be transferred into
the Plan, the Plan Administrator shall direct that any ineligible amounts, plus
earnings or losses attributable thereto (determined in the manner described in
Plan Section 7.02(B)), be distributed from the Plan to the Employee as soon as
administratively feasible. Notwithstanding the preceding, the Employer may, at
its discretion, also return the amount transferred to the transferor plan or
correct the ineligible transfer using any other method permitted by the IRS
under regulation or other guidance.
A separate account will be maintained by the Plan Administrator for each
Employee’s elective transfers, which will, if applicable, be nonforfeitable at
all times. Such account will share in the income and gains and losses of the
Fund in the manner described in Plan Section 7.02(B). Notwithstanding the
preceding, an Employee’s separate account established solely on account of an
event described in Code section 414(1) will continue to be subject to the Plan’s
vesting schedule except as otherwise provided therein. If elective transfers are
associated with distributable events and the Employees are eligible to receive
single sum distributions consisting entirely of Eligible Rollover Contributions,
the elective transfers will be considered Direct Rollovers.

3.09
DEDUCTIBLE EMPLOYEE CONTRIBUTIONS

The Plan Administrator will not accept Deductible Employee Contributions that
are made for a taxable year beginning after December 31, 1986. Contributions
made before that date will be maintained in a separate account, which will be
nonforfeitable at all times. The account will share in the gains and losses of
the Fund in the same manner as described in Plan Section 7.02(B). No part of the
Deductible Employee Contributions account will be used to purchase life
insurance. Subject to Plan Section 5.10 (if applicable), the Participant may
withdraw any part of the Deductible Employee Contribution account by making a
written application to the Plan Administrator.

3.10
NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS

If this Plan is subject to Code section 401(k) and the Adopting Employer so
allows in the Adoption Agreement, a Participant may contribute Nondeductible
Employee Contributions to the Plan by enrolling as a Contributing Participant
pursuant to the applicable provisions of Plan Section 3.01. The Employer will
establish uniform and nondiscriminatory rules and procedures for Nondeductible
Employee Contributions as it deems necessary and advisable including, but not
limited to, rules describing any amounts or percentages of Compensation that
Participants may or must contribute to the Plan. Nondeductible Employee
Contributions for Plan Years beginning after December 31, 1986, together with
any Matching Contributions, will be limited so as to satisfy the Actual
Contribution Percentage test in Plan Section 3.14. Notwithstanding the
preceding, contributions made to the Plan on an after-tax basis (e.g., to repay
defaulted loans or to buy back previously forfeited amounts as described in Plan
Section 4.(1)(3)) do not constitute Nondeductible Employee Contributions and
will not, therefore, be subject to the nondiscrimination test of Code section
401(m) or the Annual Additions limits of Code section 415.
A separate account will be maintained by the Plan Administrator for the
Nondeductible Employee Contributions of each Participant.

3.11
OTHER LIMITATIONS ON SIMPLE 401(K) CONTRIBUTIONS

If the Employer has established a SIMPLE 401(k) Plan, no Employer or Employee
contributions may be made to this Plan for the SIMPLE 401(k) Year other than
Elective Deferrals described in Plan Section 3.01(1), Matching or nonelective
contributions described in Plan Section 3.02, and rollover contributions
described in Plan Section 3.07.

3.12
LIMITATION ON ALLOCATIONS





#4200 (Vanguard) (4/2014)                54                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





A.
If the Participant does not participate in, and has never participated in,
another qualified plan maintained by the Employer, a welfare benefit fund (as
defined in Code section 419(e)) maintained by the Employer, an individual
medical account (as defined in Code section 415(1)(2)) maintained by the
Employer, or a simplified employee pension plan (as defined in Code section
408(k)) maintained by the Employer, any of which provides an Annual Addition as
defined in the Definitions Section of the Plan, the following rules will apply.

1.
The amount of Annual Additions that may be credited to the Participant’s
Individual Account for any Limitation Year will not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan. If
the Employer Contribution that would otherwise be contributed or allocated to
the Participant’s Individual Account would cause the Annual Additions for the
Limitation Year to exceed the Maximum Permissible Amount, the amount contributed
or allocated may be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount.

2.
Before determining the Participant’s actual Compensation for the Limitation
Year, the Employer may determine the Maximum Permissible Amount for a
Participant on the basis of a reasonable estimate of the Participant’s
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated.

3.
As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Participant’s actual Compensation for the Limitation Year.

4.
Any Excess Annual Additions allocated to a Participant may be corrected through
EPCRS or such other correction method allowed by statute, regulations, or
regulatory authorities. EPCRS is currently described in IRS Revenue Procedure
2013-12.

B.
If, in addition to this Plan, the Participant is covered under another qualified
master or prototype defined contribution plan maintained by the Employer, a
welfare benefit fund maintained by the Employer, an individual medical account
maintained by the Employer, or a simplified employee pension plan maintained by
the Employer any of which provides an Annual Addition as defined in the
Definitions Section of the Plan during any Limitation Year, the following rules
apply.

1.
The Annual Additions that may be credited to a Participant’s Individual Account
under this Plan for any such Limitation Year will not exceed the Maximum
Permissible Amount, reduced by the Annual Additions credited to a Participant
under the other qualified Master or Prototype Plans, welfare benefit funds,
individual medical account, and simplified employee pension plans for the same
Limitation Year. If the Annual Additions with respect to the Participant under
other qualified Master or Prototype defined contribution plans, welfare benefit
funds, individual medical accounts, and simplified employee pension plans
maintained by the Employer are less than the Maximum Permissible Amount, and the
Employer Contribution that would otherwise be contributed or allocated to the
Participant’s Individual Account under this Plan would cause the Annual
Additions for the Limitation Year to exceed this limitation, the amount
contributed or allocated may be reduced so that the Annual Additions under all
such plans and funds for the Limitation Year will equal the Maximum Permissible
Amount. If the Annual Additions with respect to the Participant under such other
qualified Master or Prototype defined contribution plans, welfare benefit funds,
individual medical accounts, and simplified employee pension plans in the
aggregate are equal to or greater





#4200 (Vanguard) (4/2014)                55                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





than the Maximum Permissible Amount, no amount will be contributed or allocated
to the Participant’s Individual Account under this Plan for the Limitation Year.
2.
Before determining the Participant’s actual Compensation for the Limitation
Year, the Employer may determine the Maximum Permissible Amount for a
Participant in the manner described in Plan Section 3.12(A)(2).

3.
As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for the Limitation Year will be determined on the
basis of the Participant’s actual Compensation for the Limitation Year.

4.
Any Excess Annual Additions attributed to this Plan will be disposed of in the
manner described in Plan Section 3.12(A)(4).

5.
If the Participant is covered under another qualified defined contribution plan
maintained by the Employer, other than a Master or Prototype Plan, the
provisions of Plan Section 3.12(B)(1) through 3.12(B)(4) will apply as if the
other plan were a Master or Prototype Plan. In the event this method cannot be
administered because of conflicting language in the other plan, the Employer
must provide, through a written attachment to the Plan, the method under which
the plans will limit total Annual Additions to the Maximum Permissible Amount,
and will properly reduce any Excess Annual Additions in a manner that precludes
Employer discretion.

C.
The provisions of this Plan Section 3.12 will apply to SIMPLE 401(k)
contributions made pursuant to Plan Sections 3.01(l) and 3.02.

D.
Adoption Agreement elections to include or exclude items from Compensation that
are inconsistent with Code section 415 and the corresponding regulations will be
disregarded for purposes of determining a Participant’s Annual Additions limit.


3.13
ACTUAL DEFERRAL PERCENTAGE TEST (ADP)

A.
Limits on Highly Compensated Employees - The Actual Deferral Percentage
(hereinafter “ADP”) for a Plan Year for Participants who are Highly Compensated
Employees for each Plan Year and the ADP for Participants who are non-Highly
Compensated Employees for the same Plan Year must satisfy one of the following
tests.

1.
The ADP for Participants who are Highly Compensated Employees for the Plan Year
will not exceed the ADP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 1.25; or

2.
The ADP for Participants who are Highly Compensated Employees for the Plan Year
will not exceed the ADP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 2.0 provided that the ADP for
Participants who are Highly Compensated Employees does not exceed the ADP for
Participants who are non-Highly Compensated Employees by more than two
percentage points.

The Plan must satisfy the ADP test using either the prior-year testing or
current-year testing requirements described below. Notwithstanding the
preceding, and unless otherwise elected in the Adoption Agreement, the
prior-year testing method described below will apply to this Plan.




#4200 (Vanguard) (4/2014)                56                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





3.
Prior-Year Testing - The ADP for a Plan Year for Participants who are Highly
Compensated Employees for each Plan Year and the prior year’s ADP for
Participants who were non-Highly Compensated Employees for the prior Plan Year
must satisfy one of the following tests.

a.
The ADP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year will not exceed the prior year’s ADP for Participants who were
non-Highly Compensated Employees for the prior Plan Year multiplied by 1.25; or

b.
The ADP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year will not exceed the prior year’s ADP for Participants who were
non-Highly Compensated Employees for the prior Plan Year multiplied by 2.0,
provided that the ADP for Participants who are Highly Compensated Employees does
not exceed the ADP for Participants who were non- Highly Compensated Employees
in the prior Plan Year by more than two percentage points.

For the first Plan Year that the Plan permits any Participant to make Elective
Deferrals and if this is not a successor Plan, for purposes of the preceding
tests, the prior year’s non-Highly Compensated Employees’ ADP will be
three-percent unless the Adopting Employer has elected in the Adoption Agreement
to use the actual Plan Year’s ADP for these Participants.
Notwithstanding the preceding, if the Adopting Employer has elected the Safe
Harbor CODA or the QACA option in the Adoption Agreement, the current-year
testing provisions described in Plan Section 3.13(A)(4) will apply. In addition,
if the Adopting Employer has elected the Safe Harbor CODA or the QACA option in
the Adoption Agreement and the Adoption Agreement does not permit the Employer
to designation the ADP testing method, the current-year testing provisions
described in Plan Section 3.13(A)(4) will apply.
4.
Current-Year Testing - If elected by the Employer in the Adoption Agreement, the
ADP tests in this Plan Section 3.13(A)(1) and (2) above will be applied by
comparing the current Plan Year’s ADP for Participants who are Highly
Compensated Employees with the current Plan Year’s ADP for Participants who are
non-Highly Compensated Employees. Once a current year testing election is made,
the Employer can elect prior-year testing for a Plan Year only if the Plan has
used current-year testing for each of the preceding five Plan Years (or if less,
the number of Plan Years the Plan has been in existence) or if, as a result of a
merger or acquisition described in Code section 410(b)(6)(C)(i), the Employer
maintains both a plan using prior year testing and a plan the change is made
within the transition period described in Code section 410(b)(6)(C)(ii).

Notwithstanding the preceding, the Plan will be treated as meeting the ADP test
if, within a reasonable period before any Plan Year, each Participant eligible
to participate is given a notice (either in writing or in any other form
permitted by Treasury Regulations or other rules promulgated by the IRS) that
satisfies the requirements of Code section 401(k:)(12)(D), and the Employer
makes ADP Test Safe Harbor Contributions pursuant to Code sections 401(k)(12)(B)
and (C), respectively.
B.
Special Rules

1.
A Participant is a Highly Compensated Employee for a particular Plan Year if
they meet the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a non-Highly Compensated Employee for a
particular Plan Year if they do not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.





#4200 (Vanguard) (4/2014)                57                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





2.
The ADP for any Participant who is a Highly Compensated Employee for the Plan
Year and who is eligible to have Elective Deferrals (and Qualified Nonelective
Contributions or Qualified Matching Contributions, or both, if treated as
Elective Deferrals for purposes of the ADP test) allocated to their Individual
Accounts under two or more arrangements described in Code section 401(k) that
are maintained by the Employer, will be determined as if such Elective Deferrals
(and, if applicable, such Qualified Nonelective Contributions or Qualified
Matching Contributions, or both) were made under a single arrangement. If a
Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different Plan Years, all Elective Deferrals made during
the Plan Year under all such arrangements will be aggregated. For Plan Years
beginning before 2006, cash or deferred arrangements ending with or within the
same calendar year will be treated as a single arrangement. Notwithstanding the
preceding, certain plans will be treated as separate if mandatorily
disaggregated under the Treasury Regulations under Code section 401(k).

3.
In the event that this Plan satisfies the requirements of Code sections 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this Plan Section 3.13(B)(3) will be applied by
determining the ADP of Participants as if all such plans were a single plan. If
more than ten-percent of the Employer’s non-Highly Compensated Employees are
involved in a plan coverage change as defined in Treasury Regulation section
1.401(k)-2(c)(4), then any adjustments to the non-Highly Compensated Employee
ADP for the prior year will be made in accordance with such regulations, unless
the Adopting Employer has elected in the Adoption Agreement to use the
current-year testing method. Plans may be aggregated in order to satisfy Code
section 401(k) only if they have the same Plan Year and use the same ADP testing
method.

4.
For purposes of satisfying the ADP test, Elective Deferrals, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which contributions relate.

5.
The Employer shall maintain records sufficient to demonstrate satisfaction of
the ADP test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.

6.
The determination and treatment of the ADP amounts of any Participant will
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.

7.
If the Employer elects to take Qualified Matching Contributions into account as
Elective Deferrals for purposes of the ADP test, then (subject to such other
requirements as may be prescribed by the Secretary of the Treasury) the Employer
may elect, in a uniform and nondiscriminatory manner, to either include all
Qualified Matching Contributions in the ADP test or to include only the amount
of such Qualified Matching Contributions that are needed to meet the ADP test.

8.
In the event that the Plan Administrator determines that it is not likely that
the ADP test will be satisfied for a particular Plan Year unless certain steps
are taken before the end of such Plan Year, the Plan Administrator may require
Contributing Participants who are Highly Compensated Employees to reduce or
cease future Elective Deferrals for such Plan Year in order to satisfy that
requirement. This limitation will be considered a Plan-imposed limit for
Catch-up Contribution purposes. If the





#4200 (Vanguard) (4/2014)                58                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Plan Administrator requires Contributing Participants to reduce or cease making
Elective Deferrals under this paragraph, the reduction or cessation will begin
with the Highly Compensated Employee with either the largest amount of Elective
Deferrals or the highest Contribution Percentage for the Plan Year (on the date
on which it is determined that the ADP test will not likely be satisfied), as
elected by the Plan Administrator. All remaining Highly Compensated Employees’
Elective Deferrals for the Plan Year will be limited to such amount.
Notwithstanding the preceding, if it is later determined that the ADP test for
the Plan Year will be satisfied, Highly Compensated Employees will be permitted
to enroll again as Contributing Participants in accordance with the terms of the
Plan.
9.
Elective Deferrals that are treated as Catch-up Contributions because they
exceed a Plan limit or a statutory limit will be excluded from ADP testing.
Amounts which are characterized as Catch-up Contributions as a result of the ADP
test will reduce the amount of Excess Contributions distributed or Qualified
Nonelective Contributions or Qualified Matching Contributions contributed to the
Plan to correct an Excess Contribution.

10.
Special Rule for Early Participation - If the Plan provides that Employees are
eligible to become Contributing Participants before they have completed the
minimum age and service requirements in Code section 410(a)(l)(A), and if the
Plan applies Code section 410(b)(4)(B) in determining whether the Plan satisfies
the requirements in Code section 410(b)(l), then in determining whether the Plan
satisfies the ADP test, either:

a.
pursuant to Code section 401(k)(3)(F), the ADP test is performed under the Plan
(determined without regard to disaggregation under Treasury Regulation section
1.410(b)-7(c)(3)), using the ADP for all eligible Highly Compensated Employees
for the Plan Year and the ADP of eligible non-Highly Compensated Employees for
the applicable year, disregarding all non-Highly Compensated Employees who have
not met the minimum age and services requirements in Code section 410(a)(1)(A);
or

b.
pursuant to Treasury Regulation section 1.401(k)-1(b)(4), the Plan is
disaggregated into separate plans and the ADP test is performed separately for
all eligible Participants who have completed the minimum age and service
requirements of Code section 410(a)(1)(A) and for all eligible Participants who
have not completed the minimum age and service requirements in Code section
410(a)(1)(A).

C.
Notwithstanding the preceding, the ADP test described above is treated as
satisfied for any SIMPLE 401(k) Year in which an Eligible Employer maintains
this Plan as a SIMPLE 401(k) Plan.


3.14
ACTUAL CONTRIBUTION PERCENTAGE TEST (ACP)

A.
Limits on Highly Compensated Employees - The Actual Contribution Percentage
(hereinafter “ACP”) for Participants who are Highly Compensated Employees for
each Plan Year and the ACP for Participants who are non-Highly Compensated
Employees for the same Plan Year must satisfy one of the following tests.

1.
The ACP for Participants who are Highly Compensated Employees for the Plan Year
will not exceed the ACP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 1.25.





#4200 (Vanguard) (4/2014)                59                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





2.
The ACP for Participants who are Highly Compensated Employees for the Plan Year
will not exceed the ACP for Participants who are non-Highly Compensated
Employees for the same Plan Year multiplied by 2.0, provided that the ACP for
the Participants who are Highly Compensated Employees does not exceed the ACP
for Participants who are non-Highly Compensated Employees by more than two
percentage points.

The Plan must satisfy the ACP test using either the prior-year testing or
current-year testing requirements described below. Notwithstanding the
preceding, and unless otherwise elected in the Adoption Agreement, the
prior-year testing method described below will apply to this Plan.
3.
Prior-Year Testing - The ACP for a Plan Year for Participants who are Highly
Compensated Employees for each Plan Year and the prior year’s ACP for
Participants who were non-Highly Compensated Employees for the prior Plan Year
must satisfy one of the following tests.

a.
The ACP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year will not exceed the prior year’s ACP for Participants who were
non-Highly Compensated Employees for the prior Plan Year multiplied by 1.25.

b.
The ACP for a Plan Year for Participants who are Highly Compensated Employees
for the Plan Year will not exceed the prior year’s ACP for Participants who were
non-Highly Compensated Employees for the prior Plan Year multiplied by 2.0,
provided that the ACP for Participants who are Highly Compensated Employees does
not exceed the ACP for Participants who were non- Highly Compensated Employees
in the prior Plan Year by more than two percentage points.

For the first Plan Year, if this Plan 1) permits any Participant to make
Nondeductible Employee Contributions, 2) provides for Matching Contributions, or
3) both, and 4) this is not a successor Plan, for purposes of the preceding
tests, the prior year’s non-Highly Compensated Employees’ ACP will be
three-percent unless the Employer has elected in the Adoption Agreement to use
the Plan Year’s ACP for these Participants.
Notwithstanding the preceding, if the Adopting Employer has elected the Safe
Harbor CODA or the QACA option in the Adoption Agreement, the current-year
testing provisions described in Plan Section 3.14(A)(4) will apply. In addition,
if the Adopting Employer has elected the Safe Harbor CODA or the QACA option in
the Adoption Agreement and the Adoption Agreement does not permit Employer
designation with respect to the ADP testing method, the current-year testing
provision in Plan Section 3.14(A)(4) will apply.
4.
Current-Year Testing - If elected by the Adopting Employer in the Adoption
Agreement, the ACP tests in this Plan Section 3.14(A)(I) and (2), above, will be
applied by comparing the current Plan Year’s ACP for Participants who are Highly
Compensated Employees for each Plan Year with the current Plan Year’s ACP for
Participants who are non-Highly Compensated Employees. Once an election to use
current-year testing is made, the Employer can elect prior-year testing for a
Plan Year only if the Plan has used current-year testing for each of the
preceding five Plan Years (or if lesser, the number of Plan Years the Plan has
been in existence) or if, as a result of the merger or acquisition described in
Code section 410(b)(6)(C)(i), the Employer maintains both a plan using
prior-year testing and a plan using current-year testing and the change is made
within the transition period described in Code section 410(b)(6)(C)(ii).

B.
Special Rules





#4200 (Vanguard) (4/2014)                60                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





1.
A Participant is a Highly Compensated Employee for a particular Plan Year if
they meet the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a non-Highly Compensated Employee for a
particular Plan Year if they do not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

2.
For purposes of this Plan Section 3.14, the Contribution Percentage for any
Participant who is a Highly Compensated Employee and who is eligible to have
Contribution Percentage Amounts allocated to their Individual Account under two
or more plans described in Code section 401(a), or arrangements described in
Code section 401(k) that are maintained by the Employer, will be determined as
if the total of such Contribution Percentage Amounts was made under each plan.
If a Highly Compensated Employee participates in two or more such plans or
arrangements that have different plan years, all Contribution Percentage Amounts
made during the Plan Year under all such plans and arrangements will be
aggregated. For Plan Years beginning before 2006, all such plans and
arrangements ending with or within the same calendar year will be treated as a
single plan or arrangement. Notwithstanding the preceding, certain plans will be
treated as separate if mandatorily disaggregated under regulations under Code
section 401(m).

3.
In the event that this Plan satisfies the requirements of Code sections 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this Plan Section 3.14(B)(3) will be applied by
determining the Contribution Percentage of Employees as if all such plans were a
single plan. If more than ten-percent of the Employer’s non-Highly Compensated
Employees are involved in a plan coverage change as defined in Treasury
Regulation section 1.401(m)-2(c)(4), then any adjustments to the non-Highly
Compensated Employee ACP for the prior year will be made in accordance with such
regulations, unless the Employer has elected in the Adoption Agreement to use
the current-year testing method. Plans may be aggregated in order to satisfy
Code section 401(m) only if they have the same Plan Year and use the same ACP
testing method.

4.
For purposes of determining the Actual Contribution Percentage test,
Nondeductible Employee Contributions are considered to have been made in the
Plan Year in which contributed to the Fund. Matching Contributions and Qualified
Nonelective Contributions will be considered made for a Plan Year if made no
later than the end of the 12-month period beginning on the day after the close
of the Plan Year.

5.
The Employer shall maintain records sufficient to demonstrate satisfaction of
the ACP test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.

6.
The determination and treatment of the Contribution Percentage of any
Participant will satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

7.
If the Employer elects to take Qualified Nonelective Contributions into account
as Contribution Percentage Amounts for purposes of the ACP test, then (subject
to such other requirements as may be prescribed by the Secretary of the
Treasury) the Employer may elect, in a uniform and nondiscriminatory manner,
either to include all Qualified Nonelective Contributions in the ACP test





#4200 (Vanguard) (4/2014)                61                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





or to include only the amount of such Qualified Nonelective Contributions that
are needed to meet the ACP test.
8.
If the Employer elects to take Elective Deferrals into account as Contribution
Percentage Amounts for purposes of the ACP test, then (subject to such other
requirements as may be prescribed by the Secretary of the Treasury) the Employer
may elect, in a uniform and nondiscriminatory manner, either to include all
Elective Deferrals in the ACP test or to include only the amount of such
Elective Deferrals that are needed to meet the ACP test.

9.
Special Rule for Early Participation - If the Plan provides for Matching
Contributions or Nondeductible Employee Contributions and provides that
Employees are eligible to participate with regard to such contributions before
they have completed the minimum age and service requirements in Code section
410(a)(l)(A), and if the Plan applies Code section 410(b)(4)(B) in determining
whether the Plan meets the requirements in Code section 410(b)(1), then in
determining whether the Plan meets the ACP test, either:

a.
pursuant to Code section 401(m)(5)(C), the ACP test is performed under the Plan
(determined without regard to disaggregation under Treasury Regulation section
1.410(b)-7(c)(3)), using the ACP for all eligible Highly Compensated Employees
for the Plan Year and the ACP of eligible non-Highly Compensated Employees for
the applicable year, disregarding all non-Highly Compensated Employees who have
not met the minimum age and service requirements in Code section 410(a)(1)(A);
or

b.
pursuant to Treasury Regulation section 1.401(m)-l(b)(4), the Plan is
disaggregated into separate plans and the ACP test is performed separately for
all eligible Participants who have completed the minimum age and service
requirements in Code section 410(a)(1)(A) and for all eligible Participants who
have not completed the minimum age and service requirements in Code section
410(a)(1)(A).

10.
Notwithstanding the preceding, the ACP test described above is treated as
satisfied for any SIMPLE 401(k) Year in which an Eligible Employer maintains
this Plan as a SIMPLE 401(k) Plan.


Section 4.    VESTING AND FORFEITURES

4.01
DETERMINING THE VESTED PORTION OF PARTICIPANT INDIVIDUAL ACCOUNTS

A.
Determining the Vested Portion - In determining the Vested portion of a
Participant’s Individual Account, the following rules apply.

1.
Employer Contributions - The Vested portion of a Participant’s Individual
Account derived from Employer Contributions other than Elective Deferrals is
determined by applying the vesting schedule(s) selected in the Adoption
Agreement (or the vesting schedule(s) described in Plan Section 4.01(B) if the
Plan is a Top-Heavy Plan). In the event that there is not a vesting schedule
option provided in the Adoption Agreement, a Participant will be fully Vested in
their Individual Account at all times. Notwithstanding the preceding, a
Participant with accrued benefits derived from Employer Profit Sharing
Contributions or Employer Money Purchase Pension Contributions who has not
completed at least one Hour of Service under the Plan in a Plan Year beginning
after December 31, 2006, will be subject to the vesting schedule in effect after
January 1, 2007, unless otherwise elected





#4200 (Vanguard) (4/2014)                62                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





by the Employer in an amendment adopting provisions of the Pension Protection
Act of2006 (PPA). In addition, all Employer Profit Sharing Contributions or
Employer Money Purchase Pension Contributions made to the Plan for Plan Years
beginning before January 1, 2007, that were previously subject to a less
favorable vesting schedule will be subject to the vesting schedule in effect
after January 1, 2007, unless otherwise elected by the Employer in an amendment
adopting provisions of PPA.
2.
Other Contributions - A Participant is fully Vested in their rollover
contributions and transfer contributions (subject to the exceptions provided in
Plan Section 3.08), Elective Deferrals, Deductible Employee Contributions,
Nondeductible Employee Contributions, Qualified Matching Contributions, and
Qualified Nonelective Contributions, and any earnings thereon. No Forfeiture
will occur solely as a result of an Employee’s withdrawal of such contributions.
Separate accounts for such contributions will be maintained for each Employee,
including separate accounts for Pre-Tax Elective Deferrals and Roth Elective
Deferrals. Each account will be credited with the applicable contributions and
earnings thereon.

3.
Fully Vested Under Certain Circumstances - An Employee is fully Vested in their
Individual Account if any of the following occurs:

a.
the Employee reaches Normal Retirement Age;

b.
the Plan is terminated or partially terminated as defined by rules promulgated
by the IRS; or

c.
there exists a complete discontinuance of contributions under the Plan.

Further, unless otherwise elected in the Adoption Agreement, an Employee is
fully Vested if the Employee dies, incurs a Disability, or satisfies the
conditions for Early Retirement Age (if applicable). Notwithstanding the
preceding, the portion of an Employee’s Individual Account attributable to
Employer Profit Sharing Contributions or Employer Money Purchase Pension
Contributions that are made based on their imputed Compensation on account of
incurring a Disability will be fully Vested at all times. In the case of a
partial termination, only those Employees who are affected by the partial
termination of the Plan will become fully Vested.
4.
Participants under a Prior Plan Document - If a Participant was a participant
under a Prior Plan Document on the Effective Date, their Vested percentage will
not be less than it would have been under such Prior Plan Document as computed
on the Effective Date.

5.
SIMPLE 401(k) Exception - Notwithstanding anything in this Plan to the contrary,
all benefits attributable to contributions described in Plan Section 3.01(I) are
nonforfeitable at all times, and all previous contributions made under the Plan
are nonforfeitable as of the beginning of the SIMPLE 40l(k) Year in which the
SIMPLE 401(k) Plan is adopted.

6.
ADP Test Safe Harbor Contribution Exception - Notwithstanding anything in this
Plan to the contrary, all benefits attributable to ADP Test Safe Harbor
Contributions will be nonforfeitable at all times.

7.
ACP Test Safe Harbor Matching Contributions - Notwithstanding anything in this
Plan to the contrary, ACP Test Safe Harbor Matching Contributions will be Vested
as indicated in the Matching





#4200 (Vanguard) (4/2014)                63                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Contributions vesting schedule in the Adoption Agreement, but, in any event,
such contributions will be fully Vested upon an Employee’s attainment of Normal
Retirement Age, upon the complete or partial termination of the Plan, or upon
the complete discontinuance of Employer Contributions.
8.
Employer Prevailing Wage Contributions - Notwithstanding anything in this Plan
to the contrary, contributions made by an Employer pursuant to Plan Section
3.04(B)(3) will be nonforfeitable at all times.

A Participant will not be fully Vested in their Individual Account solely on
account of a transaction described in Code section 414(1), except as otherwise
provided therein.
B.
Minimum Vesting Schedule for Top-Heavy Plans - The following vesting provisions
apply for any Plan Year in which this Plan is a Top-Heavy Plan.

Notwithstanding the other provisions of this Plan Section 4.01 (unless those
provisions provide for more rapid vesting), the top• heavy Vested portion of a
Participant’s Individual Account derived from Employer Contributions and
Forfeitures is determined by applying the vesting schedule(s) selected in the
Adoption Agreement for the source to which the contribution is attributable.
The vesting schedule(s) selected in the Adoption Agreement applies to all
benefits within the meaning of Code section 411(a)(7), except for those benefits
that are nonforfeitable under the Code (e.g., Nondeductible Employee
Contributions, including benefits accrued before the effective date of Code
section 416 and benefits accrued before the Plan became a Top-Heavy Plan,
Elective Deferrals, Qualified Nonelective Contributions, Qualified Matching
Contributions, and ADP Test Safe Harbor Contributions). Further, no decrease in
a Participant’s Vested percentage may occur in the event the Plan’s status as a
Top-Heavy Plan changes for any Plan Year. However, this Plan Section 4.01(B)
does not apply to the Individual Account of any Employee who does not have an
Hour of Service after the Plan has initially become a Top-Heavy Plan, and such
Employee’s Individual Account attributable to Employer Contributions and
Forfeitures will be determined without regard to this Plan Section 4.01(B).
C.
Termination of Employment - If a Participant incurs a Termination of Employment,
any portion of their Individual Account which is not Vested may be held in a
Forfeiture account. Such Forfeiture account will share in any increase or
decrease in the fair market value of the assets of the Fund in accordance with
Plan Section 7.02(B). The disposition of such Forfeiture account will be as
follows.

1.
Cashout of Certain Terminated Participants - If the Vested value of a terminated
Participant’s Individual Account does not exceed $1,000 (or such other cashout
level specified in the Adoption Agreement), the Vested value of the
Participant’s Individual Account may be paid from the Plan pursuant to Plan
Sections 5.01(B)(l) and 5.04(A), subject to a uniform and nondiscriminatory
policy established by the Plan Administrator. The portion which is not Vested
will be treated as a Forfeiture and applied in accordance with Plan Section
3.04(C). If a Participant would have received the Vested portion of their
Individual Account pursuant to the previous sentence but for the fact that the
Participant’s Vested Individual Account exceeded the cashout amount when the
Participant terminated service, and if at a later time such Individual Account
is reduced such that it is not greater than the cashout level, the Vested
portion of the Participant’s Individual Account will be paid from the Plan and
the portion that is not Vested will be treated as a Forfeiture and applied in
accordance with Plan Section 3.04(C). For purposes of this Plan Section, if the
value of the Vested portion of a Participant’s Individual Account is zero, the
Participant will be deemed to have received a distribution of such Vested
Individual Account.





#4200 (Vanguard) (4/2014)                64                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





2.
Terminated Participants Who Elect to Receive Distributions - If such terminated
Participant elects to receive a distribution of the entire Vested portion of
their Individual Account in accordance with Plan Section 5.01(B)(2), the portion
that is not Vested will be treated as a Forfeiture. Such Forfeiture will be
applied in accordance with Plan Section 3.04(C).

3.
Reemployed Participants Who Received Distributions - If such Participant is
deemed to receive a distribution pursuant to Plan Section 4.01(C)(l) and the
Participant subsequently resumes employment before the date the Participant
incurs five consecutive Breaks in Vesting Service, upon the reemployment of such
Participant, the Employer-derived Individual Account balance will be restored to
the amount on the date of the deemed distribution. If such Participant receives
a distribution pursuant to Plan Section 4.01(C)(l) or (2) and the Participant
subsequently resumes employment, the Participant’s Employer-deemed balance will
be restored to the amount on the date of distribution if the Participant repays
to the Plan the full amount of the distribution that was subject to a vesting
schedule before the earlier of

a.
five years after the first date on which the Participant is subsequently
reemployed by the Employer, or

b.
the date the Participant incurs five consecutive Breaks in Vesting Service
following the date of the distribution.

Any restoration of a Participant’s Individual Account pursuant to this Plan
Section 4.0 l(C)(3) will be made from other Forfeitures, income or gain to the
Fund, or contributions made by the Employer.
4.
Reemployed Participants Who Did Not Receive Distributions - If such Participant
neither receives nor is deemed to receive a distribution pursuant to Plan
Section 4.01(C)(l) or (2), and the Participant returns to the service of the
Employer before incurring five consecutive Breaks in Vesting Service, there will
be no Forfeiture. Rather, the amount in such Forfeiture account will be restored
to such Participant’s Individual Account.

D.
Vesting Breaks in Service

1.
Vesting of Pre-Break Accruals - Years of Vesting Service (Periods of Service, if
applicable) credited after a Participant incurs five consecutive Breaks in
Vesting Service will be disregarded in determining the Vested portion of such
Participant’s Individual Account that was accrued before the five consecutive
Breaks in Vesting Service. If a Participant who has neither received a
distribution nor has been deemed to receive a distribution incurs five
consecutive Breaks in Vesting Service, the portion of the Participant’s
Individual Account that is not Vested will be treated as a Forfeiture and
applied in accordance with Plan Section 3.04(C).

2.
Vesting of Post-Break Accruals - Years of Vesting Service (Periods of Service,
if applicable) credited before a Break in Vesting Service will apply for
purposes of determining the Vested portion of a Participant’s Individual Account
that is accrued after such Break in Vesting Service.

E.
Distribution Before Full Vesting - If a distribution is made to a Participant
who was not then fully Vested in their Individual Account derived from Employer
Contributions, and if the Participant may increase their Vested percentage in
their Individual Account, then the following rules will apply:





#4200 (Vanguard) (4/2014)                65                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





1.
a separate account will be established for the Participant’s interest in the
Plan as of the time of the distribution, and

2.
at any relevant time, the Participant’s Vested portion of the separate account
will be equal to an amount (“X”) determined in accordance with the standard
formula described below. The formula must be used in a uniform and
nondiscriminatory manner.

Standard Formula: X – P (AB+D) - D
For purposes of the standard formula described above, “P” is the Vested
percentage at the relevant time; “AB” is the separate account balance at the
relevant time; and “D” is the amount of the distribution.
F.
QACA ADP Test Safe Harbor Contributions - Notwithstanding anything in this Plan
to the contrary, QACA ADP Test Safe Harbor Contributions will be Vested as
indicated in the Adoption Agreement over a period that may not exceed two years.
If no election is made, all benefits attributable to such contributions will be
fully Vested at all times. In addition, such contributions will be fully Vested
upon an Employee’s attainment of Normal Retirement Age, upon the complete or
partial termination of the Plan, or upon the complete discontinuance of Employer
Contributions.

G.
QACAACP Test Safe Harbor Matching Contributions-Notwithstanding anything in this
Plan to the contrary, QACAACP Test Safe Harbor Matching Contributions will be
Vested according to the vesting provisions for Matching Contributions selected
in the Adoption Agreement, but, in any event, such contributions will be fully
Vested upon an Employee’s attainment of Normal Retirement Age, upon the complete
or partial termination of the Plan, or upon the complete discontinuance of
Employer Contributions.


4.02
100 PERCENT VESTING OF CERTAIN CONTRIBUTIONS

The Participant’s accrued benefit derived from Elective Deferrals, Qualified
Nonelective Contributions, ADP Test Safe Harbor Contributions, Nondeductible
Employee Contributions, and Qualified Matching Contributions is nonforfeitable.
Separate accounts for Pre-Tax Elective Deferrals, Roth Elective Deferrals,
Qualified Nonelective Contributions, Nondeductible Employee Contributions,
Matching Contributions, and Qualified Matching Contributions will be maintained
for each Participant. Each account will be credited with the applicable
contributions and earnings thereon.

4.03
FORFEITURES AND VESTING OF MATCHING CONTRIBUTIONS

Matching Contributions, other than Qualified Matching Contributions, will be
Vested in accordance with the vesting schedule for Matching Contributions in the
Adoption Agreement. In any event, an Employee’s Matching Contributions will be
fully Vested at Normal Retirement Age, upon the complete or partial termination
of the Plan, or upon the complete discontinuance of Employer Contributions.
Notwithstanding any other provisions of the Plan, Matching Contributions or
Qualified Matching Contributions must be forfeited if the contributions to which
they relate are Excess Elective Deferrals (unless the Excess Elective Deferrals
are for non-Highly Compensated Employees, in which event the Plan Administrator
will have discretion as to whether such amounts will be forfeited), Excess
Contributions, Excess Aggregate Contributions, or Excess Annual Additions that
are distributed pursuant to Plan Section 3.12(A)(4). Such Forfeitures will be
allocated in accordance with Plan Section 3.04(C).
When a Participant incurs a Termination of Employment, whether a Forfeiture
arises with respect to Matching Contributions will be determined in accordance
with Plan Section 4.01(C).

4.04
FORFEITURES OF QACA ADP TEST SAFE HARBOR CONTRIBUTIONS AND QACA ACP TEST SAFE
HARBOR MATCHING CONTRIBUTIONS

Notwithstanding any other provisions of the Plan, QACA Basic Matching
Contributions, QACA Enhanced Matching Contributions, or QACA ACP Test Safe
Harbor Matching Contributions must be forfeited if the contributions to which
they relate are Excess Elective Deferrals (unless the Excess Elective Deferrals
are for non-Highly Compensated Employees, in which event the Plan Administrator
will have discretion as to whether such amounts will be forfeited), or Excess
Annual Additions that are distributed according to provisions in Plan Section
3.12. Such Forfeitures will be allocated in accordance with Plan Section 3.04(C)
as it relates to Matching Contributions.




#4200 (Vanguard) (4/2014)                66                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Matching Contributions (adjusted for gain or loss) that have been allocated to a
Contributing Participant’s account under the EACA or QACA provisions, and that
relate to Elective Deferrals permissively withdrawn, must be forfeited. Such
Forfeitures will be allocated in accordance with Plan Section 3.04(C) as it
relates to Matching Contributions.
When a Participant incurs a Termination of Employment, whether a Forfeiture
arises, with respect to QACA Basic Matching Contributions, QACA Enhanced
Matching Contributions, QACA Safe Harbor Nonelective Contributions, or QACA ACP
Test Safe Harbor Matching Contributions, will be determined in accordance with
Plan Section 4.01(C).

Section 5.    DISTRIBUTIONS AND LOANS TO PARTICIPANTS

5.01
DISTRIBUTIONS

A.
Eligibility for Distributions

1.
Entitlement to Distribution - The Vested portion of a Participant’s Individual
Account attributable to Employer Contributions (including ACP Test Safe Harbor
Matching Contributions and QACA ACP Test Safe Harbor Matching Contributions)
other than those described in Plan Section 5.01(A)(2) will be distributable to
the Participant upon 1) the Participant satisfying the distribution eligibility
requirements specified in the Adoption Agreement, 2) the Participant’s
Termination of Employment after attaining Normal Retirement Age, 3) the
termination of the Plan, and 4) if the Plan designates an Early Retirement Age,
the Participant’s Termination of Employment after satisfying any Early
Retirement Age conditions. If a Participant separates from service before
satisfying the Early Retirement Age requirement, but has satisfied the service
requirement, the Participant will be entitled to elect an early retirement
benefit upon satisfying such age requirement. With respect to item 1) above, if
the Adoption Agreement does not allow an Employer to specify distribution
eligibility requirements, the Vested portion of a Participant’s Individual
Account will be distributable to the Participant upon the Participant’s
Termination of Employment, attainment of Normal Retirement Age, Disability,
attainment of age 59½ (if this Plan is a profit sharing or 401(k) plan), or the
termination of the Plan. If a Participant who is entitled to a distribution is
not legally competent to request or consent to a distribution, the Participant’s
court-appointed guardian, an attorney-in-fact acting under a valid power of
attorney, or any other individual or entity authorized under state law to act on
behalf of the Participant, may request and accept a distribution of the Vested
portion of a Participant’s Individual Account under this Plan Section 5.01(A).

2.
Special Requirements for Certain 40l(k) Contributions - Elective Deferrals,
Qualified Nonelective Contributions, Qualified Matching Contributions, and
income allocable to each are not distributable to a Participant or their
Beneficiary or Beneficiaries, in accordance with such Participant’s or
Beneficiaries’ election, earlier than upon the Participant’s Severance from
Employment, death, or Disability, except as listed below.

Such amounts may also be distributed upon any one of the following events:
a.
termination of the Plan without the establishment of another defined
contribution plan, other than an employee stock ownership plan (as defined in
Code section 4975(e) or Code section 409), a simplified employee pension plan
(as defined in Code section 408(k)), a SIMPLE IRA Plan (as defined in Code
section 408(p)), a plan or contract described in Code section 403(b), or a plan
described in Code section 457(b) or (f), at any time during the period beginning
on the date of Plan termination and ending twelve months after all assets have
been distributed from the Plan;





#4200 (Vanguard) (4/2014)                67                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





b.
attainment of age 59½ in the case of a profit sharing plan, if elected in the
Adoption Agreement. Notwithstanding the preceding, where no election is
available in the Adoption Agreement, distribution of Elective Deferrals will be
permitted upon the attainment of age 59½;

c.
existence of a hardship incurred by the Participant as described in Plan Section
5.01(C)(2)(b), if elected in the Adoption Agreement. Notwithstanding the
preceding, where no election is available in the Adoption Agreement,
distribution of Elective Deferrals will be permitted upon the existence of a
hardship as described in Plan Section 5.01(C)(2)(b);

d.
unless otherwise elected in the Adoption Agreement, existence of a Deemed
Severance from Employment under Code section 414(u)(12)(B) during a period of
uniformed services as defined in Code section 3401(h)(2)(A). Notwithstanding the
preceding, where no election is available in the Adoption Agreement,
distribution of Elective Deferrals will be permitted upon a Deemed Severance
from Employment. If an individual receives a distribution due to a Deemed
Severance from Employment, the individual may not make an Elective Deferral or
Nondeductible Employee Contribution during the six- month period beginning on
the date of the distribution; or

e.
a federally declared disaster as described in Plan Section 5.01(D)(4).

All distributions that may be made pursuant to one or more of the preceding
distribution eligibility requirements are subject to the spousal and Participant
consent requirements (if applicable) contained in Code section 401(a)(l1) and
417. In addition, distributions that are triggered by either a., b., or c. above
must be made in a lump sum.
Notwithstanding the preceding, ADP Test Safe Harbor Contributions or QACA ADP
Test Safe Harbor Contributions are subject to the same distribution restrictions
as listed above for Elective Deferrals, except that no distribution can be made
from ADP Test Safe Harbor Contributions or QACA ADP Test Safe Harbor
Contributions due to the existence of a hardship as described in Plan Section
5.01(C)(2).
Notwithstanding the preceding, unless otherwise elected in the Adoption
Agreement, contributions made to the Plan under the EACA or QACA provisions of
the Plan may be distributed as permissible withdrawals in accordance with the
following:
Permissible Withdrawals - Elective Deferrals made according to the Plan under
either the EACA or the QACA (provided the QACA otherwise satisfies Code section
414(w)) provisions may be withdrawn from the Plan penalty free if the following
conditions are satisfied. First, the permissible withdrawal is made pursuant to
an election to withdraw by the Participant. Second, unless otherwise elected in
the Adoption Agreement, the election to withdraw made by the Participant is made
no later than the date that is 30 days after the date of the first Elective
Deferral of such Participant made under either the EACA or QACA provisions
(i.e., after the pay date the Compensation would otherwise have been included in
gross income). For purposes of determining the date of the first default
elective contribution, all EACAs under the Plan covering Employees who cannot be
disaggregated under Code section 410(b) must be aggregated. Third, the
permissible withdrawal consists of Elective Deferrals (adjusted for gain or
loss) made to the Plan under the EACA or QACA provisions through the effective
date of the election. The effective date of the election to withdraw will be no
later than the earlier of 1) the pay date for the second payroll period
beginning after the election is made, or 2) the first pay date that occurs at
least 30 days after the election was made.
An affirmative election made by a Participant will not restrict their right to
take a permissible withdrawal provided the conditions above are satisfied.
Matching Contributions (adjusted for gain or loss) that have been allocated to a
Participant’s account under the EACA or QACA provisions, and that relate to
Elective Deferrals permissively withdrawn, must be forfeited and excluded from
nondiscrimination testing. Such Forfeitures will be allocated in accordance with
Plan Section 3.04(C) as it relates to Matching Contributions. Matching




#4200 (Vanguard) (4/2014)                68                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Contributions need not be made if the Elective Deferrals to which they relate
are withdrawn before the date the Matching Contributions would otherwise have
been allocated.
Distributions made pursuant to the permissible withdrawal provisions found in
this Plan Section 5.01(A)(2) are not subject to the spousal and Participant
consent requirements (if applicable) contained in Code section 401(a)(11) and
417.
For years beginning after 2005, if both Pre-Tax Elective Deferrals and Roth
Elective Deferrals were made for the year, the Plan Administrator, in a uniform
and nondiscriminatory manner, may establish operational procedures, including
ordering rules as permitted under the law and related regulations, that specify
whether distributions, including corrective distributions of Excess Elective
Deferrals, Excess Contributions, Excess Aggregate Contributions, or Excess
Annual Additions, will consist of a Participant’s Pre-Tax Elective Deferrals,
Roth Elective Deferrals, or a combination of both, to the extent such type of
Elective Deferral was made for the year. The operational procedures may include
an option for Participants to designate whether the distribution is being made
from Pre-Tax or Roth Elective Deferrals.
3.
Distribution Request: When Distributed - A Participant or Beneficiary entitled
to a distribution who wishes to receive a distribution must submit a request
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL) to the Plan Administrator. If required in writing, such request
will be made upon a form provided or approved by the Plan Administrator. Unless
otherwise elected in the Adoption Agreement, upon a valid request, the Plan
Administrator will direct the Trustee (or Custodian, if applicable) to commence
distribution as soon as administratively feasible after the request is received.

Distributions will be made based on the value of the Vested portion of the
Individual Account available at the time of actual distribution. To the extent
the distribution request is for an amount greater than the Individual Account,
the Trustee (or Custodian, if applicable) will be entitled to distribute the
entire Vested portion of the Individual Account.
B.
Distributions Upon Termination of Employment

1.
Individual Account Balances Less Than or Equal to Cashout Level - If the value
of the Vested portion of a Participant’s Individual Account does not exceed the
cashout level, the following rules will apply regarding Plan Section 4.01(C)(l).

a.
If the value of the Vested portion of a Participant’s Individual Account does
not qualify as an Eligible Rollover Distribution, distribution from the Plan may
be made to the Participant in a single lump sum in lieu of all other forms of
distribution under the Plan.

b.
Unless otherwise elected in the Adoption Agreement, if the value of the Vested
portion of a Participant’s Individual Account does not exceed $1,000 and
qualifies as an Eligible Rollover Distribution, and the Participant does not
elect to have such distribution paid directly to an Eligible Retirement Plan
specified by the Participant in a Direct Rollover or to receive the distribution
in accordance with this Section Five of the Plan, distribution will be made to
the Participant in a single lump sum in lieu of all other forms of distribution
under the Plan.

c.
If the value of the Vested portion of a Participant’s Individual Account exceeds
$1,000 and qualifies as an Eligible Rollover Distribution, and if the
Participant does not elect to have such distribution paid directly to an
Eligible Retirement Plan specified by the Participant in a Direct Rollover or to
receive the distribution in accordance with this Section Five of the Plan,
distribution will be paid by





#4200 (Vanguard) (4/2014)                69                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





the Plan Administrator in a Direct Rollover to an individual retirement
arrangement (as described in Code section 408(a), 408(b) or 408A) designated by
the Plan Administrator.
Distributions made under this paragraph will occur following the Participant’s
Termination of Employment in accordance with a uniform and nondiscriminatory
schedule established by the Plan Administrator. Notwithstanding the preceding,
if the Participant is reemployed by the Employer before the occurrence of the
distribution, no distribution will be made under this paragraph.
The value of the Participant’s Vested Individual Account for purposes of this
paragraph will be determined by including rollover contributions (and earnings
allocable thereto) within the meaning of Code sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(a)(ii), and 457(e)(l6).
2.
Individual Account Balances Exceeding Cashout Level - If distribution in the
form of a Qualified Joint and Survivor Annuity is required with respect to a
Participant and either the value of the Participant’s Vested Individual Account
exceeds the cashout level or there are remaining payments to be made with
respect to a particular distribution option that previously commenced, and if
the Individual Account is immediately distributable, the Participant must
consent to any distribution of such Individual Account.

If distribution in the form of a Qualified Joint and Survivor Annuity is not
required with respect to a Participant and the value of such Participant’s
Vested Individual Account exceeds the cashout level, and if the Individual
Account is immediately distributable, the Participant must consent to any
distribution of such Individual Account.
The consent of the Participant and the Participant’s Spouse will be obtained
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL) within the 180-day period ending on the Annuity Starting Date. The
Plan Administrator shall notify the Participant and the Participant’s Spouse of
the right to defer any distribution until the Participant’s Individual Account
is no longer immediately distributable and, for Plan Years beginning after
December 31, 2006, the consequences of failing to defer any distribution. Such
notification will include a general description of the material features, and an
explanation of the relative values of the optional forms of benefit available
under the Plan in a manner that would satisfy the notice requirements of Code
section 417(a)(3), and a description of the consequences of failing to defer a
distribution, and will be provided no less than 30 days and no more than 180
days before the Annuity Starting Date.
If a distribution is one to which Code sections 401(a)(11) and 417 do not apply,
such distribution may commence less than 30 days after the notice required in
Treasury Regulation section 1.41l(a)-1l(c) is given, provided that:
a.
the Plan Administrator clearly informs the Participant that the Participant has
a right to a period of at least 30 days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

b.
the Participant, after receiving the notice, affirmatively elects a
distribution.

Notwithstanding the preceding, only the Participant need consent to the
commencement of a distribution that is either made in the form of a Qualified
Joint and Survivor Annuity or is made from a Plan that meets the Retirement
Equity Act safe harbor rules of Plan Section 5.10(E), while the Individual
Account is immediately distributable. Neither the consent of the Participant nor
the Participant’s Spouse will be required to the extent that a distribution is
required to satisfy Code section 401(a)(9) or Code section 415. In addition,
upon termination of this Plan, if the Plan does not offer an annuity option
(purchased from a commercial provider), the Participant’s Individual Account
may, without the Participant’s consent, be distributed to the Participant or
transferred to another defined contribution plan (other than an employee stock
ownership plan as defined in Code section 4975(e)(7)) within the same controlled
group.




#4200 (Vanguard) (4/2014)                70                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





An Individual Account is immediately distributable if any part of the Individual
Account could be distributed to the Participant (or surviving Spouse) before the
Participant attains or would have attained (if not deceased) the later of Normal
Retirement Age or age 62.
3.
Distribution Before Attainment of Normal Retirement Age - Unless otherwise
elected in the Adoption Agreement, a Participant who has incurred a Termination
of Employment before attaining Normal Retirement Age may elect to receive a
distribution of Matching Contributions, Employer Profit Sharing Contributions,
and Employer Money Purchase Pension Contributions, as applicable. Unless
otherwise elected in the Adoption Agreement, a Participant who has incurred a
Severance from Employment before attaining Normal Retirement Age may elect to
receive a distribution with regard to Qualified Matching Contributions, Elective
Deferrals, and Qualified Nonelective Contributions, and the Vested portions of
ADP Test Safe Harbor Contributions and QACA ADP Test Safe Harbor Contributions.

C.
Distributions During Employment

1.
In-Service Distributions - Unless otherwise elected in the Adoption Agreement,
if this is a profit sharing plan, a Participant who is not otherwise eligible to
receive a distribution of their Individual Account may elect to receive an
in-service distribution of all or part of the Vested portion of their Individual
Account attributable to Employer Contributions, other than those described in
Plan Sections 5.01(A)(2) and 5.01(C)(2)(b), upon meeting one of the following
requirements.

a.
Participant for Five or More Years - An Employee who has been a Participant in
the Plan for five or more years may withdraw up to the entire Vested portion of
their Individual Account.

b.
Participant for Less than Five Years - An Employee who has been a Participant in
the Plan for less than five years may withdraw only the amount that has been in
their Individual Account attributable to Employer Contributions for at least two
full Plan Years, measured from the date such contributions were allocated.

If elected in the Adoption Agreement, a Participant in a money purchase pension
plan who is not otherwise eligible to receive a distribution of their Individual
Account may take a distribution of all or a part of their Individual Account
when they reach age 62.
If the Plan is a profit sharing plan, a Participant who is not otherwise
eligible to receive a distribution of their Individual Account may elect to
receive an in-service distribution of all or part of the Vested portion of their
Individual Account attributable to transfers of money purchase pension
contributions when they are eligible to receive an in-service distribution of
any Employer Contributions under the Plan. Notwithstanding the forgoing, if any
Employer Contributions are available for an in-service distribution prior to age
62, amounts attributable to transfers of money purchase pension contributions
will be available for an in-service distribution at age 62.
All in-service distributions are subject to the requirements of Plan Section
5.10, as applicable.
2.
Hardship Withdrawals

a.
Hardship Withdrawals of Matching Contributions and Employer Profit Sharing
Contributions - Unless otherwise elected in the Adoption Agreement, if this is a
profit sharing plan, then notwithstanding Plan Section 5.01(C)(l), an Employee
may elect to receive a hardship distribution of all or part of the Vested
portion of their Individual Account attributable to Employer Contributions





#4200 (Vanguard) (4/2014)                71                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





other than those described in Plan Section 5.01(A)(2), subject to the
requirements of Plan Section 5.10.
For purposes of this Plan Section 5.01(C)(2)(a), hardship is defined as an
immediate and heavy financial need of the Employee where such Employee lacks
other available resources. Unless otherwise elected in the Adoption Agreement,
financial needs considered immediate and heavy include, but are not limited to,
1) expenses incurred or necessary for medical care, described in Code section
213(d), of the Employee, the Employee’s Spouse, dependents, or, if elected, the
Employee’s Primary Beneficiary, 2) the purchase (excluding mortgage payments) of
a principal residence for the Employee, 3) payment of tuition and related
educational fees for the next 12 months of post-secondary education for the
Employee, the Employee’s spouse, children, dependents, or, if elected, the
Employee’s Primary Beneficiary, 4) payment to prevent the eviction of the
Employee from, or a foreclosure on the mortgage of, the Employee’s principal
residence, 5), funeral or burial expenses for the Employee’s deceased parent,
Spouse, child, dependent, or, if elected, the Employee’s Primary Beneficiary,
and 6) payment to repair damage to the Employee’s principal residence that would
qualify for a casualty loss deduction under Code section 165 (determined without
regard to whether the loss exceeds ten-percent of adjusted gross income).
A distribution will be considered necessary to satisfy an immediate and heavy
financial need of the Employee only if
i
the Employee has obtained all distributions, other than hardship distributions,
and all nontaxable loans available under all plans maintained by the Employer;
and

ii
the distribution is not in excess of the amount of an immediate and heavy
financial need (including amounts necessary to pay any federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution).

b.
Hardship Withdrawals of Elective Deferrals - Unless otherwise elected in the
Adoption Agreement, distribution of Elective Deferrals (including Qualified
Nonelective Contributions and Qualified Matching Contributions that are treated
as Elective Deferrals and any earnings credited to an Employee’s account as of
the later of December 31, 1988, and the end of the last Plan Year ending before
July 1, 1989) may be made to an Employee in the event of hardship. For the
purposes of this Plan Section 5.01(C)(2)(b), hardship is defined as an immediate
and heavy financial need of the Employee where the distribution is needed to
satisfy the immediate and heavy financial need of such Employee. Hardship
distributions are subject to the spousal consent requirements contained in Code
sections 401(a)(11) and 417, if applicable.

For purposes of determining whether an Employee has a hardship, rules similar to
those described in Plan Section 5.01(C)(2)(a) will apply except that only the
financial needs listed above will be considered. In addition, a distribution
will be considered as necessary to satisfy an immediate and heavy financial need
of the Employee only if
i
all plans maintained by the Employer provide that the Employee’s Elective
Deferrals (and Nondeductible Employee Contributions) will be suspended for six
months (12 months for hardship distributions before 2002) after the receipt of
the hardship distribution; and

ii
for hardship distributions before 2002, all plans maintained by the Employer
provide that the Employee may not make Elective Deferrals for the Employee’s
taxable year immediately following the taxable year of the hardship distribution
in excess of the applicable limit under Code section





#4200 (Vanguard) (4/2014)                72                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





402(g) for such taxable year less the amount of such Employee’s Elective
Deferrals for the taxable year of the hardship distribution.
3.
Qualified Reservist Distributions - Unless otherwise elected in the Adoption
Agreement, Participants may take penalty-free qualified reservist distributions
from the Plan. A qualified reservist distribution means any distribution to a
Participant where 1) such distribution is made from Elective Deferrals, 2) such
Participant was ordered or called to active duty for a period in excess of 179
days or for an indefinite period, and 3) such distribution is made during the
period beginning on the date of such order or call and ending at the close of
the active duty period. The Participant must have been ordered or called to
active duty after September 11, 2001.

D.
Miscellaneous Distribution Issues

1.
Distribution of Rollover, Transfer, and Nondeductible Employee Contributions -
The following rules will apply with respect to entitlement to distribution of
rollover and transfer contributions and Nondeductible Employee Contributions.

a.
Entitlement to Distribution -

i
Rollover Contributions - Unless otherwise elected in the Adoption Agreement,
rollover contributions (including rollovers of Nondeductible Employee
Contributions) and earnings thereon may be distributed at any time upon request.
If the Adopting Employer specifies in the Adoption Agreement that Rollover
contributions may not be distributed at any time, such contributions will be
subject to the Plan’s provisions governing distributions of either Employer
Profit Sharing Contributions (if this Plan is a profit sharing plan) or Employer
Money Purchase Pension Contributions (if this Plan is a money purchase pension
plan).

ii
Elective Transfers - Unless otherwise elected in the Adoption Agreement,
elective transfer contributions may be distributed at any time upon request
subject to the restrictions below and any other restrictions required by either
the Code or applicable regulations. If the Adopting Employer elects in the
Adoption Agreement that elective transfer contributions may not be distributed
at any time, such contributions will be subject to the Plan’s provisions
governing distributions of either Employer Profit Sharing Contributions (if this
Plan is a profit sharing plan) or Employer Money Purchase Pension Contributions
(if the Plan is a money purchase pension plan).

iii
Non-Elective Transfers - Each type of contribution (e.g., Elective Deferral,
Employer Matching) included in non-elective transfer contributions received by
the Plan as a result of a merger, consolidation, spin-off, or other
Employer-initiated event will be distributable pursuant to the Plan’s provisions
governing distributions of the same contribution type, subject to the provisions
of Code section 411(d)(6). If one or more contribution type does not exist under
the Plan, such contributions will be subject to the Plan’s provisions governing
distributions of either Employer Profit Sharing Contributions (if this Plan is a
profit sharing plan) or Employer Money Purchase Pension Contributions (if this
Plan is a money purchase pension plan).

Notwithstanding the preceding, if rollover and transfer contributions are not
distributable at any time and 1) either no distribution options are selected for
Employer Profit Sharing Contributions or Employer Profit Sharing Contributions
are not allowed in the Adoption Agreement (if the Plan is a profit sharing plan)
or 2) either no




#4200 (Vanguard) (4/2014)                73                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





distribution options are selected for Employer Money Purchase Pension Plan
Contributions or Employer Money Purchase Pension Plan Contributions are not
allowed in the Adoption Agreement (if the Plan is a Money Purchase Pension
Plan), rollover contributions and elective and non-elective transfer
contributions may be distributed upon 1) the Participant’s Termination of
Employment, 2) the termination of the Plan, and 3) if the Plan designates an
Early Retirement Age, the Participant’s Termination of Employment after
satisfying any Early Retirement Age conditions. If a Participant separates from
service before satisfying the Early Retirement Age requirement, but has
satisfied the service requirement, the Participant will be entitled to elect an
early retirement benefit upon satisfying such age requirement.
To the extent that any optional form of benefit under this Plan permits a
distribution before the Employee’s retirement, death, Disability, attainment of
Normal Retirement Age, or Termination of Employment, or before Plan termination,
the optional form of benefit is not available with respect to benefits
attributable to assets (including the post-transfer earnings thereon) and
liabilities that are transferred (within the meaning of Code section 414(l)) to
this Plan from a money purchase pension plan or a target benefit pension plan
qualified under Code section 401(a) (other than any portion of those assets and
liabilities attributable to voluntary employee contributions). In addition,
unless otherwise elected in the Adoption Agreement, if such transfers consist of
Elective Deferrals or amounts treated as Elective Deferrals (including earnings
thereon) from a 401(k) plan, the assets transferred will continue to be subject
to the distribution restrictions under Code sections 401(k)(2) and 401(k)(10).
A Participant may at any time, and upon a request submitted to the Plan
Administrator (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL), withdraw an amount from their Individual
Account attributable to Nondeductible Employee Contributions (including earnings
thereon). In the event the portion of a Participant’s Individual Account
attributable to Nondeductible Employee Contributions experiences a loss such
that the amount remaining in such subaccount is less than the amount of
Nondeductible Employee Contributions made by the Participant, the maximum amount
which the Participant may withdraw is an amount equal to the remaining portion
of the Participant’s Individual Account attributable to Nondeductible Employee
Contributions. Subject to Plan Section 5.10, Joint and Survivor Annuity
Requirements (if applicable), the Participant may withdraw any part of the
Deductible Employee Contribution account by delivering an application (either in
writing or in any other form permitted under rules promulgated by the IRS and
DOL) to the Plan Administrator.
b.
Direct Rollovers of Eligible Rollover Distributions - Notwithstanding any
provision of the Plan to the contrary that would otherwise limit a Recipient’s
election under this Plan Section 5.01(D)(l)(b), a Recipient may elect, at the
time and in the manner prescribed by the Plan Administrator, to have any portion
of an Eligible Rollover Distribution that is equal to at least $500 (or such
lesser amount if the Plan Administrator permits in a uniform and
nondiscriminatory manner) paid directly to an Eligible Retirement Plan specified
by the Recipient in a Direct Rollover.

2.
Option to Limit Frequency of In-Service Distributions - If this is a profit
sharing plan and the Adopting Employer has elected to limit the number of
in-service distributions in the Adoption Agreement, then a Participant will be
permitted only the number of in-service distributions indicated in the Adoption
Agreement during the course of such Participant’s employment with the Employer.
The amount that the Participant can withdraw will be limited to the lesser of
the amount determined under the limits set forth in Plan Section 5.01(C) or the
percentage of the Participant’s Individual Account specified by the Adopting
Employer in the Adoption Agreement. Distributions under this Plan Section
5.01(0)(2) will be subject to the requirements of Plan Section 5.10.





#4200 (Vanguard) (4/2014)                74                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





3.
Commencement of Benefits -Notwithstanding any other provision, unless the
Participant elects otherwise, distribution of benefits will begin no later than
the 60th day after the latest of the close of the Plan Year in which

a.
the Participant attains age 65 (or Normal Retirement Age, if earlier),

b.
the Participant reaches the 10th anniversary of the year in which the
Participant commenced participation in the Plan, or

c.
the Participant incurs a Termination of Employment.

Notwithstanding the preceding, the failure of a Participant (and Spouse, if
applicable) to consent to a distribution while a benefit is immediately
distributable, within the meaning of Plan Section 5.01(B)(2), will be deemed to
be an election to defer commencement of payment of any benefit sufficient to
satisfy this Plan Section 5.01(D)(3).
4.
Federally Declared Disaster - If allowed by the Plan Sponsor, Participants may
have previously requested or may in the future request a distribution of, or a
loan from, the Vested portion of their Individual Account balance related to
federally declared disaster area tax relief(e.g., Katrina Emergency Tax Relief
Act of 2005, Heartland Disaster Tax Relief Act of2008), as specified by the Plan
Sponsor and as allowed under the Code and any additional rules, regulations, or
other pronouncements promulgated by either the IRS or DOL.


5.02
FORM OF DISTRIBUTION TO A PARTICIPANT

Unless otherwise specified in the Adoption Agreement, if the value of the Vested
portion of a Participant’s Individual Account exceeds $1,000 and the Participant
has properly waived the Qualified Joint and Survivor Annuity (if applicable), as
described in Plan Section 5.10, the Participant may request (either in writing
or in any other form permitted under rules promulgated by the IRS and DOL) that
the Vested portion of their Individual Account be paid to them in one or more of
the following forms of payment: I) in a lump sum, 2) in a non-recurring partial
payment, 3) in installment payments (a series of regularly scheduled recurring
partial payments), or 4) applied to the purchase of an annuity contract.
Notwithstanding the preceding, non-recurring partial payments may be made from
the Plan either before Termination of Employment or to satisfy the requirements
of Code section 401(a)(9).

5.03
DISTRIBUTIONS UPON THE DEATH OF A PARTICIPANT

A.
Designation of Beneficiary - Spousal Consent - Each Participant may designate,
in a form or manner approved by and delivered to the Plan Administrator, one or
more Primary and Contingent Beneficiaries to receive all or a specified portion
of the Participant’s Individual Account in the event of the Participant’s death.
A Participant may change or revoke such Beneficiary designation by completing
and delivering the proper form to the Plan Administrator. Unless the Participant
has indicated otherwise on the Beneficiary designation or has filed such
designation after the effect date of the divorce, any designation of a
Beneficiary identified as Participant’s spouse shall be deemed revoked by the
divorce of the Participant and such Beneficiary. Such revocation shall be
effective upon receipt of acceptable documentary evidence of divorce, delivered
after the Participant’s death to the Plan Administrator. The Plan Administrator
shall not be liable for any payment or transfer made to a Beneficiary in the
absence of such documentation. Notwithstanding anything to the contrary in this
section, any domestic relations order submitted to and qualified by the Plan
Administrator at any time prior to the final transfer and/or payment of the
Participant’s account shall be deemed to constitute such acceptable documentary
evidence of divorce.

In the event that a Participant wishes to designate a Primary Beneficiary who is
not their Spouse, their Spouse must consent (either in writing or in any other
form permitted under rules promulgated by the IRS and DOL) to such designation,
and the Spouse’s consent must acknowledge the effect of such designation and be
witnessed by a notary public or plan representative. Notwithstanding this
consent requirement, if the Participant establishes to the satisfaction




#4200 (Vanguard) (4/2014)                75                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





of the Plan Administrator that such consent may not be obtained because there is
no Spouse or the Spouse cannot be located, no consent will be required. In
addition, if the Spouse is legally incompetent to give consent, the Spouse’s
legal guardian, even if the guardian is the Participant, may give consent. If
the Participant is legally separated or the Participant has been abandoned
(within the meaning of local law) and the Participant has a court order to such
effect, spousal consent is not required unless a Qualified Domestic Relations
Order provides otherwise. Any change of Beneficiary will require a new spousal
consent to the extent required by the Code or Treasury Regulations.
B.
Payment to Beneficiary - If a Participant dies before the Participant’s entire
Individual Account has been paid to them, such deceased Participant’s Individual
Account will be payable to any surviving Beneficiary designated by the
Participant, or, if no Beneficiary survives the Participant, to the
Participant’s Spouse, or, where no Spouse exists, to the Participant’s estate.
If the Beneficiary is a minor, distribution will be deemed to have been made to
such Beneficiary if the portion of the Participant’s Individual Account to which
the Beneficiary is entitled is paid to their legal guardian or, if applicable,
to their custodian under the Uniform Gifts to Minors Act or the Uniform
Transfers to Minors Act. If a Beneficiary is not a minor but is not legally
competent to request or consent to a distribution, distributions will be deemed
to have been made to such Beneficiary if the portion of the Participant’s
Individual Account to which the Beneficiary is entitled is paid to the
Participant’s court-appointed guardian, an attorney-in-fact acting under a valid
power of attorney, or any other individual or entity authorized under state law
to act on behalf of the Beneficiary. A Beneficiary may disclaim their portion of
a Participant’s Individual Account by providing the Plan Administrator written
notification pursuant to Code section 25l 8(b). If a Beneficiary dies before the
Participant’s entire Individual Account has been paid to the Beneficiary, then
the balance of the Participant’s Individual Account will be payable to the
beneficiary’s estate.

C.
Distribution Request - When Distributed - A Beneficiary of a deceased
Participant entitled to a distribution who wishes to receive a distribution must
submit a request (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL) to the Plan Administrator. If required in
writing, such request will be made on a form provided or approved by the Plan
Administrator. Unless otherwise elected in the Adoption Agreement, upon a valid
request, the Plan Administrator shall direct the Trustee (or Custodian, if
applicable) to commence distribution as soon as administratively feasible after
the request is received. To be entitled to receive any undistributed amounts
credited to the Account at the Participant’s death, any person or persons
designated as a Beneficiary must be alive and any entity designated as a
Beneficiary must be in existence at the time of the Participant’s death. In the
event that the order of the deaths of the Participant and any primary
Beneficiary cannot be determined or have occurred within 120 hours of each
other, the Participant shall be deemed to have survived. In the event that the
death of the Participant or any Beneficiary is the result of a criminal act
involving any other Beneficiary, a person convicted of such criminal act shall
not be entitled to receive any undistributed amounts credited to the deceased
Participant’s Individual Account.


5.04
FORM OF DISTRIBUTION TO BENEFICIARIES

A.
Value of Individual Account Does Not Exceed $5,000 - If the value of the Vested
portion of a Participant’s Individual Account does not exceed $5,000, the value
of the Vested portion of a Participant’s Individual Account may be made to the
Beneficiary in a single lump sum in lieu of all other forms of distribution
under the Plan, as soon as administratively feasible.

The value of the Participant’s Vested Individual Account for purposes of this
paragraph will be determined by including rollover contributions (and earnings
allocable thereto) within the meaning of Code sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).
B.
Value of Individual Account Exceeds $5,000 - If the value of the Vested portion
of a Participant’s Individual Account exceeds $5,000, the preretirement survivor
annuity requirements of Plan Section 5.10 will apply unless waived in accordance
with that Plan Section 5.10 or unless the Retirement Equity Act safe harbor
rules of Plan Section 5.10(E) apply. However, a surviving Spouse Beneficiary may
elect any form of payment allowable under the Plan in lieu of the preretirement
survivor annuity. Any such payment to the surviving Spouse must meet the
requirements of Plan Section 5.05.





#4200 (Vanguard) (4/2014)                76                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





If the value of the Vested portion of a Participant’s Individual Account exceeds
$5,000 and either (1) the preretirement survivor annuity requirements of Plan
Section 5.10 have been satisfied or waived in accordance or (2) the Retirement
Equity Act safe harbor rules of Plan Section 5.l0(E) apply, the value of the
Vested portion of a Participant’s Individual Account may be made to the
Beneficiary in a single lump sum in lieu of all other forms of distribution
under the Plan, as soon as administratively feasible.
C.
Other Forms of Distribution to Beneficiary - If the value of a Participant’s
Individual Account exceeds $5,000 and the Participant has properly waived the
preretirement survivor annuity, as described in Plan Section 5.10 (if
applicable), or if the Beneficiary is the Participant’s surviving Spouse, the
Beneficiary may, subject to the requirements of Plan Section 5.05, request
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL) that the Participant’s Individual Account be paid in any form of
distribution permitted to be taken by the Participant under this Plan other than
applying the Individual Account toward the purchase of an annuity contract.
Notwithstanding the preceding, installment payments to a Beneficiary cannot be
made over a period exceeding the Life Expectancy of such Beneficiary.

Notwithstanding the preceding provisions, a Beneficiary is permitted (subject to
regulatory guidance) to directly roll over their portion of the Individual
Account to an inherited individual retirement arrangement (under Code sections
408 or 408A). Such Direct Rollovers must otherwise qualify as Eligible Rollover
Distributions.

5.05
REQUIRED MINIMUM DISTRIBUTION REQUIREMENTS

A.
General Rules

1.
Subject to Plan. Section 5.10, the requirements of this Plan Section 5.05 will
apply to any distribution of a Participant’s interest and will take precedence
over any inconsistent provisions of this Plan. Unless otherwise specified, the
provisions of this Plan Section 5.05 apply to calendar years beginning after
December 31, 2002.

2.
All distributions required under this Plan Section 5.05 will be determined and
made in accordance with Treasury Regulation section 1.401(a)(9), including the
minimum distribution incidental benefit requirement of Code section
401(a)(9)(G).

3.
Limits on Distribution Periods - As of the first Distribution Calendar Year,
distributions to a Participant, if not made in a single sum, may only be made
over one of the following periods (or a combination thereof):

a.
the life of the Participant,

b.
the joint lives of the Participant and a Designated Beneficiary,

c.
a period certain not extending beyond the Life Expectancy of the Participant, or

d.
a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a Designated Beneficiary.

B.
Time and Manner of Distribution

1.
Required Beginning Date - The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.





#4200 (Vanguard) (4/2014)                77                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





For purposes of this Plan Section 5.05(8) and Plan Section 5.05(D), unless Plan
Section 5.05(D)(2)(a)(iii) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Plan Section 5.05(D)(2)(a)(iii)
applies, distributions are considered to begin on the date distributions are
required to begin to the surviving Spouse under Plan Section 5.05(D)(2)(a)(i).
If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving Spouse before the date
distributions are required to begin to the surviving Spouse in Plan Section
5.05(D)(2)(a)(i)), the date distributions are considered to begin is the date
distributions actually commence.
Except as provided in the Adoption Agreement (or in a separate IRS model
amendment, if applicable), Participants or Beneficiaries may elect on an
individual basis whether the five-year rule or the life expectancy rule in Plan
Section 5.05(D) applies to distributions after the death of a Participant who
has a Designated Beneficiary. The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under this Plan Section 5.05(B), or by September 30 of the
calendar year that contains the fifth anniversary of the Participant’s (or, if
applicable, surviving Spouse’s) death. If neither the Participant nor the
Beneficiary makes an election under this paragraph, distributions will be made
in accordance with this Plan Section 5.05(B) and Plan Section 5.05(D) and, if
applicable, the election in the Adoption Agreement (or in a separate IRS model
amendment, if applicable).
2.
Forms of Distribution - Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Plan Section 5.05(C) and Plan
Section 5.05(D). If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code section 401(a)(9) and the
corresponding Treasury Regulations.

C.
Required Minimum Distributions During Participant’s Lifetime

1.
Amount of Required Minimum Distribution for Each Distribution Calendar Year -
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

a.
the quotient obtained by dividing the Participant’s Benefit by the distribution
period in the Uniform Lifetime Table set forth in Treasury Regulation section
1.401(a)(9)-9, Q&A 2, using the Participant’s age as of the Participant’s
birthday in the Distribution Calendar Year; or

b.
if the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Benefit by the number in the Joint and Last Survivor Table set
forth in Treasury Regulation section 1.401(a)(9)-9, Q&A 3, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.

2.
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death- Required minimum distributions will be determined under this Plan Section
5.05(C) beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.

D.
Required Minimum Distributions After Participant’s Death

1.
Death On or After Date Distributions Begin





#4200 (Vanguard) (4/2014)                78                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





a.
Participant Survived by Designated Beneficiary- If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s benefit by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as follows:

i
The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

ii
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

iii
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Designated Beneficiary in the year following the
year of the Participant’s death, reduced by one for each subsequent year.

b.
No Designated Beneficiary- If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
benefit by the Participant’s remaining Life Expectancy calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

2.
Death Before Date Distributions Begin

a.
Participant Survived by Designated Beneficiary-Except as provided in the
Adoption Agreement (or in a separate IRS model amendment, if applicable) or as
elected by a Designated Beneficiary pursuant to Plan Section 5.05(B)(I), if the
Participant dies before the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s benefit by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Plan Section
5.05(D)(I).

i
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, then, except as provided in the Adoption Agreement (or in a
separate IRS model amendment, if applicable), distributions to the surviving
Spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70½, if later.





#4200 (Vanguard) (4/2014)                79                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





ii
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, then, except as provided in the Adoption Agreement (or in a
separate IRS model amendment, if applicable), distributions to the Designated
Beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

iii
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse are required to begin, this Plan Section
5.05(D)(2), other than Plan Section 5.05(D)(2)(a), will apply as if the
surviving Spouse were the Participant.

b.
No Designated Beneficiary- If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

3.
Election to Allow Designated Beneficiary Receiving Distributions Under Five-Year
Rule to Elect Life Expectancy Distributions - Unless specified otherwise in a
separate IRS model amendment, a Designated Beneficiary who is receiving payments
under the five- year rule may have made a new election to receive payments under
the life expectancy rule until December 31, 2003, provided that all amounts that
would have been required to be distributed under the life expectancy rule for
all distribution calendar years before 2004 are distributed by the earlier of
December 31, 2003 or the end of the five-year period.

E.
TEFRA Section 242(b) Elections

1.
Notwithstanding the other requirements of this Plan Section 5.05 and subject to
the requirements of Plan Section 5.10, Joint and Survivor Annuity Requirements,
distribution on behalf of any Employee (or former Employee), including a
five-percent owner, who has made a designation under the Tax Equity and Fiscal
Responsibility Act of1982 Section 242(b)(2) (a “Section 242(b)(2) Election’) may
be made in accordance with all of the following requirements (regardless of when
such distribution commences).

a.
The distribution by the Fund is one which would not have qualified such Fund
under Code section 401(a)(9) as in effect before amendment by the Deficit
Reduction Act of 1984.

b.
The distribution is in accordance with a method of distribution designated by
the Employee whose interest in the Fund is being distributed or, if the Employee
is deceased, by a Beneficiary of such Employee.

c.
Such designation was in writing, was signed by the Employee or the Beneficiary,
and was made before January 1, 1984.

d.
The Employee had accrued a benefit under the Plan as of December 31, 1983.

e.
The method of distribution designated by the Employee or the Beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case





#4200 (Vanguard) (4/2014)                80                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





of any distribution upon the Employee’s death, the Beneficiaries of the Employee
listed in order of priority.
2.
A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Employee.

3.
If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code section 401(a)(9) and the corresponding regulations. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute, by the end of the calendar year following the
calendar year in which the revocation occurs, the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code section 401(a)(9) and the corresponding regulations, but for an election
made under the Tax Equity and Fiscal Responsibility Act of 1982, Section
242(b)(2). For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, provided such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).

4.
In the case in which an amount is transferred or rolled over from one plan to
another plan, the rules in Treasury Regulation section l.401(a)(9)-8, Q&A 14 and
Q&A 15, will apply.

F.
Transition Rules - For plans in existence before 2003, required minimum
distributions before 2003 were made pursuant to Plan Section 5.05(E), if
applicable, and Plan Sections 5.05(F)(l) through 5.05(F)(3) below.

1.
2000 and Before - Required minimum distributions for calendar years after 1984
and before 2001 were made in accordance with Code section 401(a)(9) and the
corresponding Proposed Treasury Regulations published in the Federal Register on
July 27, 1987 (the “1987 Proposed Regulations”).

2.
2001 - Required minimum distributions for calendar year 2001 were made in
accordance with Code section 401(a)(9) and the Proposed Treasury Regulations in
Section 401(a)(9) as published in the Federal Register on January 17, 2001 (the
“2001 Proposed Regulations”) unless a prior IRS model amendment provision was
adopted that stated that the required minimum distributions for 2001 were made
pursuant to the 1987 Proposed Regulations. If distributions were made in 2001
under the 1987 Proposed Regulations before the date in 2001 that the Plan began
operating under the 2001 Proposed Regulations, the special transition rule in
Announcement 2001-82, 2001-2 C.B. 123, applied.

3.
2002 - Required minimum distributions for calendar year 2002 were made in
accordance with Code section 401 (a)(9) and the 2001 Proposed Regulations unless
the prior IRS model amendment, if applicable, provided that either a. orb. below
applies.

a.
Required minimum distributions for 2002 were made pursuant to the 1987 Proposed
Regulations.

b.
Required minimum distributions for 2002 were made pursuant to the Final and
Temporary Treasury Regulations under Code section 401(a)(9) published in the
Federal Register on April 17, 2002 (the





#4200 (Vanguard) (4/2014)                81                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





“2002 Final and Temporary Regulations”), which are described in Plan Sections
5.05(B) through 5.05(E). If distributions were made in 2002 under either the
1987 Proposed Regulations or the 2001 Proposed Regulations before the date in
2002 on which the Plan began operating under the 2002 Final and Temporary
Regulations, the special transition rule in Section 1.2 of the model amendment
in Revenue Procedure 2002-29, 2002-1 C.B. 1176, applied.
G.
Temporary Waiver of Required Minimum Distribution Requirements - Notwithstanding
anything in the Plan or the definition of Distribution Calendar Year to the
contrary and unless otherwise elected in a plan amendment addressing Code
section 401(a)(9)(H), Participants and Beneficiaries who would have been
required to receive a 2009 RMD or Extended 2009 RMD but for the enactment of
Code section 401(a)(9)(H) were given the choice to receive such distributions
for 2009.

Unless otherwise elected in a plan amendment addressing Code section
401(a)(9)(H), if a Participant or Beneficiary described above was allowed to
remove their 2009 RMD or Extended 2009 RMD but did not elect to receive such
amount, the 2009 RMD or Extended 2009 RMD was retained in the Plan.
In addition, notwithstanding anything in the Plan to the contrary, if a
Beneficiary’s balance was required to be distributed under Code section
401(a)(9)(B)(ii), the five-year period described in such section will be
determined without regard to calendar year 2009.

5.06
ANNUITY CONTRACTS

Any annuity contract distributed under the Plan (if permitted or required by
this Plan Section Five) must be nontransferable. The terms of any annuity
contract purchased and distributed by the Plan to a Participant or Spouse will
comply with the requirements of the Plan.

5.07
DISTRIBUTIONS IN-KIND

The Plan Administrator may, but need not, cause any distribution under this Plan
to be made either in a form actually held in the Fund, or in cash by converting
assets other than cash into cash, or in any combination of the two preceding
methods. Assets other than cash, or other assets with a readily ascertainable
market value, must be subject to a third-party appraisal before they may be
distributed from the Plan.

5.08
PROCEDURE FOR MISSING PARTICIPANTS OR BENEFICIARIES

The Plan Administrator must take reasonable steps to locate Participants or
Beneficiaries who are entitled to distributions from the Plan. Such measures may
include checking records of other plans maintained by the Employer, contacting
the Participant’s Beneficiaries, internet search tools, commercial locator
services, and/or credit reporting agencies, or using certified mail or a
governmental letter-forwarding service. The Plan Administrator should consider
the cost of the measures relative to the Individual Account balance when
determining which measures are used.
In the event that the Plan Administrator cannot locate a Participant or
Beneficiary who is entitled to a distribution from the Plan, or to whom a
distribution check has been issued that remains uncashed, after taking all
reasonable measures to locate the Participant or Beneficiary, the Plan
Administrator may, consistent with applicable laws, regulations, and other
guidance under the Code or ERISA, use any reasonable procedure to dispose of
distributable Plan assets including, among other things, treating the amount
distributed as a Forfeiture and allocating it in accordance with the terms of
the Plan and, if the Participant or Beneficiary is later located, restoring such
benefit in the amount of the Forfeiture, unadjusted for earnings and losses to
the Plan.
In the event the Plan is terminated, the Plan Administrator must use reasonable
steps to locate missing Participants and Beneficiaries, including those who have
received distributions that were treated as a Forfeiture, consistent with
applicable law, regulation and guidance (including, to the extent applicable,
Field Assistance Bulletin 2004-02 and the automatic rollover safe harbor
regulations), and the Plan Administrator must direct payments to be made in a
manner that protects the benefit rights of a Participant or Beneficiary. Benefit
rights will be deemed to be protected if the amount in a Participant’s or
Beneficiary’s Individual Account is placed into an IRA, used to purchase an
annuity contract, or transferred to another qualified retirement plan. Benefit
rights need not, however, be protected if an




#4200 (Vanguard) (4/2014)                82                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Individual Account becomes subject to state escheat laws, or if a payment is
made to satisfy Code section 401(a)(9), or if such other process is followed
that is consistent with applicable statutory or regulatory guidance.

5.09
CLAIMS PROCEDURES

A.
Filing a Claim for Plan Distributions - A Participant or Beneficiary who has
been denied a request for a distribution or loan and desires to make a claim for
the Vested portion of the Participant’s Individual Account will file a request
(either in writing or in any other form permitted under rules promulgated by the
IRS and DOL and acceptable to the Plan Administrator) with the Plan
Administrator. If such request is required in writing, such request must be made
on a form furnished to them by the Plan Administrator for such purpose. The
request will set forth the basis of the claim. The Plan Administrator is
authorized to conduct such examinations as may be necessary to facilitate the
payment of any benefits to which the Participant or Beneficiary may be entitled
under the terms of the Plan.

B.
Denial of a Claim - Whenever a claim for a Plan distribution or loan submitted
in accordance with this Plan Section 5.09 by any Participant or Beneficiary has
been wholly or partially denied, the Plan Administrator must furnish such
Participant or Beneficiary notice (either in writing or in any other form
permitted under rules promulgated by the IRS and DOL) of the denial within 90
days (45 days for claims involving disability benefits) of the date the original
claim was filed. This notice will set forth the specific reasons for the denial,
specific reference to pertinent Plan provisions on which the denial is based, a
description of any additional information or material needed to perfect the
claim, an explanation of why such additional information or material is
necessary, and an explanation of the procedures for appeal.

C.
Remedies Available - The Participant or Beneficiary will have 60 days from
receipt of the denial notice in which to make written application for review by
the Plan Administrator. The Participant or Beneficiary may request that the
review be in the nature of a hearing. The Participant or Beneficiary will have
the right to representation, to review pertinent documents, and to submit
comments in writing (or in any other form permitted by the IRS or DOL). The Plan
Administrator shall issue a decision on such review within 60 days (45 days for
claims involving disability benefits) after receipt of an application for review
as provided for in this Plan Section 5.09. Upon a decision unfavorable to the
Participant or Beneficiary, such Participant or Beneficiary will be entitled to
bring such actions in law or equity as may be necessary or appropriate to
protect or clarify their right to benefits under this Plan.


5.10
JOINT AND SURVIVOR ANNUITY REQUIREMENTS

A.
Application - The provisions of this Plan Section 5.10 will apply to any
Participant who is credited with at least one Hour of Service with the Employer
on or after August 23, 1984, and such other Participants as provided in Treasury
Regulations.

B.
Qualified Joint and Survivor Annuity- Unless an optional form of benefit is
selected pursuant to a Qualified Election within the 180- day period ending on
the Annuity Starting Date, a married Participant’s Vested Account Balance will
be paid in the form of a Qualified Joint and Survivor Annuity and an unmarried
Participant’s Vested Account Balance will be paid in the form of a life annuity.
The Participant may elect to have such annuity distributed upon attainment of
the Earliest Retirement Age under the Plan. In the case of a married
Participant, the Qualified Joint and Survivor Annuity must be at least as
valuable as any other optional form of benefit payable under the Plan at the
same time.

A Plan that is subject to the Qualified Joint and Survivor Annuity requirements
must offer an additional survivor annuity option in the form of a Qualified
Optional Survivor Annuity.
C.
Qualified Preretirement Survivor Annuity- Unless an optional form of benefit has
been selected within the Election Period pursuant to a Qualified Election, if a
Participant dies before the Annuity Starting Date then the Participant’s Vested
Account Balance will be applied toward the purchase of an annuity for the life
of the surviving Spouse. The surviving Spouse may elect to have such annuity
distributed within a reasonable period after the Participant’s death.

D.
Notice Requirements





#4200 (Vanguard) (4/2014)                83                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





1.
In the case of a Qualified Joint and Survivor Annuity, the Plan Administrator
shall no less than 30 days and not more than 180 days before the Annuity
Starting Date provide each Participant an explanation (either in writing or in
any other form permitted under rules promulgated by the IRS and DOL) of 1) the
terms and conditions of a Qualified Joint and Survivor Annuity, 2) the
Participant’s right to make and the effect of an election to waive the Qualified
Joint and Survivor Annuity form of benefit, 3) the rights of a Participant’s
Spouse, and 4) the right to make, and the effect of, a revocation of a previous
election to waive the Qualified Joint and Survivor Annuity. The written
explanation shall comply with the requirements of Treasury Regulation section
l.417(a)(3)-1.

The Annuity Starting Date for a distribution in a form other than a Qualified
Joint and Survivor Annuity may be less than 30 days after receipt of the
explanation described in the preceding paragraph provided 1) the Participant has
been provided with information that clearly indicates that the Participant has
at least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity and elect (with spousal consent) a form of distribution other than a
Qualified Joint and Survivor Annuity,
2.
the Participant is permitted to revoke any affirmative distribution election at
least until the annuity starting date or, if later, at any time before the
expiration of the seven-day period that begins the day after the explanation of
the Qualified Joint and Survivor Annuity is provided to the Participant, and 3)
the annuity starting date is a date after the date that the explanation was
provided to the Participant.

In the case of a Qualified Preretirement Survivor Annuity as described in Plan
Section 5.lO(C), the Plan Administrator shall provide each Participant within
the applicable period for such Participant an explanation (either in writing or
in any other form permitted under rules promulgated by the IRS and DOL) of the
Qualified Preretirement Survivor Annuity in such terms and in such manner as
would be comparable to the explanation provided for meeting the requirements of
Plan Section 5.lO(D)(l) applicable to a Qualified Joint and Survivor Annuity.
The written explanation shall comply with the requirements of Treasury
Regulation section l.417(a) (3)-1.
The applicable period for a Participant is whichever of the following periods
ends last: 1) the period beginning with the first day of the Plan Year in which
the Participant attains age 32 and ending with the close of the Plan Year
preceding the Plan Year in which the Participant attains age 35, 2) a reasonable
period ending after the individual becomes a Participant, 3) a reasonable period
ending after Plan Section 5.10(D)(3) ceases to apply to the Participant, and 4)
a reasonable period ending after this Plan Section 5.10 first applies to the
Participant. Notwithstanding the preceding, notice must be provided within a
reasonable period ending after separation from service in the case of a
Participant who separates from service before attaining age 35.
For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in 2), 3) and 4) is the end of the
two-year period beginning one year before the date the applicable event occurs,
and ending one year after that date. In the case of a Participant who separates
from service before the Plan Year in which age 35 is attained, notice will be
provided within the two-year period beginning one year before separation and
ending one year after separation. If such a Participant thereafter returns to
employment with the Employer, the applicable period for such Participant will be
redetermined.
3.
Notwithstanding the other requirements of this Plan Section 5.lO(D), the
respective notices prescribed by this Plan Section 5.lO(D) need not be given to
a Participant if 1) the Plan “fully subsidizes” the costs of a Qualified Joint
and Survivor Annuity or Qualified Preretirement Survivor Annuity, and 2) the
Plan does not allow the Participant to waive the Qualified Joint and Survivor
Annuity or Qualified Preretirement Survivor Annuity and does not allow a married
Participant to designate a non-Spouse Beneficiary. For purposes of this Plan
Section 5.10(0)(3), a plan fully





#4200 (Vanguard) (4/2014)                84                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





subsidizes the costs of a benefit if no increase in cost or decrease in benefits
to the Participant may result from the Participant’s failure to elect another
benefit.
E.
Retirement Equity Act Safe Harbor Rules

1.
Unless otherwise elected in the Adoption Agreement, the safe harbor provisions
of this Plan Section 5.lO(E) will apply to a Participant in a profit sharing
plan and will always apply to any distribution made on or after the first day of
the first Plan Year beginning after December 31, 1988, from or under a separate
account attributable solely to accumulated deductible employee contributions, as
defined in Code section 72(o)(5)(B), and maintained on behalf of a Participant
in a money purchase pension plan, if the following conditions are satisfied:

a.
the Participant does not or cannot elect payments in the form of a life annuity;
and

b.
on the death of a Participant, the Participant’s Vested Account Balance will be
paid to the Participant’s surviving Spouse, but if there is no surviving Spouse,
or if the surviving Spouse has consented in a manner conforming to a Qualified
Election, then to the Participant’s Designated Beneficiary. The surviving Spouse
may elect to have distribution of the Vested Account Balance commence within the
180-day period following the date of the Participant’s death. The Vested Account
Balance will be adjusted for gains or losses occurring after the Participant’s
death in accordance with the provisions of the Plan governing the adjustment of
account balances for other types of distributions. This Plan Section 5.10(E)
will not apply to a Participant in a profit sharing plan if the plan is a direct
or indirect transferee of a defined benefit plan, money purchase pension plan, a
target benefit pension plan, stock bonus, or profit sharing plan that is subject
to the survivor annuity requirements of Code sections 401(a)(11) and 417. If
this Plan Section 5.10(E) applies, then no other provisions of this Plan Section
5.10 will apply except as provided in Treasury Regulations.

2.
The Participant may waive the spousal death benefit described in this Plan
Section 5.10(E) at any time provided that no such waiver will be effective
unless it is a Qualified Election (other than the notification requirement
referred to therein) that would apply to the Participant’s waiver of the
Qualified Preretirement Survivor Annuity.

3.
For purposes of this Plan Section 5.10(E), Vested Account Balance will mean, in
the case of a money purchase pension plan, the Participant’s separate account
balance attributable solely to accumulated deductible employee contributions
within the meaning of Code section 72(o)(5)(B). In the case of a profit sharing
plan, Vested Account Balance will have the same meaning as provided in the
Definitions Section of this Plan.

4.
In the event this Plan is a direct or indirect transferee of or a restatement of
a plan previously subject to the survivor annuity requirements of Code sections
401(a)(l l) and 417 and the Employer has selected to have this Plan Section
5.lO(E) apply, the provisions of this Plan Section 5.lO(E) will not apply to any
benefits accrued (including subsequent adjustments for earnings and losses)
before the adoption of these provisions. Such amounts will be separately
accounted for in a manner consistent with Plan Section 7.02 and administered in
accordance with the general survivor annuity requirements of Plan Section 5.10.





#4200 (Vanguard) (4/2014)                85                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






5.11
LIABILITY FOR WITHHOLDING ON DISTRIBUTIONS

The Plan Administrator shall be responsible for withholding federal income taxes
from distributions from the Plan, unless the Participant (or Beneficiary, where
applicable) elects not to have such taxes withheld. The Trustee (or Custodian,
if applicable) or other payor may act as agent for the Plan Administrator to
withhold such taxes and to make the appropriate distribution reports, provided
the Plan Administrator furnishes all the information to the Trustee (or
Custodian, if applicable) or other payor which such payor may need to properly
perform withholding and reporting.

5.12
DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS

A.
General Rule - A Participant may assign to this Plan any Excess Elective
Deferrals made during a taxable year of the Participant by notifying the Plan
Administrator of the amount of the Excess Elective Deferrals to be assigned to
the Plan. Unless otherwise elected in the Adoption Agreement, Participants who
claim Excess Elective Deferrals for the preceding calendar year must submit
their claims (either in writing or in any other form permitted under rules
promulgated by the IRS and DOL) to the Plan Administrator by March 1. A
Participant is deemed to notify the Plan Administrator of any Excess Elective
Deferrals that arise by taking into account only those Elective Deferrals made
to this Plan and any other plan, contract, or arrangement of the Employer.

Notwithstanding any other provision of the Plan, Excess Elective Deferrals, plus
any income and minus any loss allocable thereto, will be distributed no later
than April 15th to any Participant to whose Individual Account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year, except to the extent such Excess Elective
Deferrals were classified as Catch-up Contributions. For years beginning after
2005, the Plan Administrator, in a uniform and nondiscriminatory manner, will
determine whether the distribution of Excess Elective Deferrals for a year will
be made first from the Participant’s Pre-Tax Elective Deferral account or the
Roth Elective Deferral account, or a combination of both, to the extent both
Pre-Tax Elective Deferrals and Roth Elective Deferrals were made for the year,
or may allow Participants to specify otherwise.
B.
Determination of Income or Loss - For taxable years beginning after 2007, Excess
Elective Deferrals will be adjusted for any income or loss up to the end of the
Plan Year to which such contributions were allocated. The income or loss
allocable to Excess Elective Deferrals is the income or loss allocable to the
Participant’s Elective Deferral account for the taxable year multiplied by a
fraction, the numerator of which is such Participant’s Excess Elective Deferrals
for the year and the denominator of which is the Participant’s Individual
Account balance attributable to Elective Deferrals without regard to any income
or loss occurring during such taxable year. For taxable years beginning before
2008, income or loss allocable to Excess Elective Deferrals also included ten
percent of the amount determined under the preceding sentence multiplied by the
number of whole calendar months between the end of the Participant’s taxable
year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month. Notwithstanding the preceding
sentences, the Plan Administrator may compute the income or loss allocable to
Excess Elective Deferrals in the manner described in Plan Section 7.02(B) (i.e.,
the usual manner used by the Plan for allocating income or loss to Participants’
Individual Accounts or any reasonable method), provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year. The Plan will not fail to use a reasonable method for
computing the income or loss on Excess Elective Deferrals merely because the
income allocable is based on a date that is no more than seven days before the
distribution.


5.13
DISTRIBUTION OF EXCESS CONTRIBUTIONS

A.
General Rule - Notwithstanding any other provision of this Plan, Excess
Contributions, plus any income and minus any loss allocable thereto, will be
distributed no later than 12 months after a Plan Year to Participants to whose
Individual Accounts such Excess Contributions were allocated for such Plan Year,
except to the extent such Excess Contributions were classified as Catch• up
Contributions. Excess Contributions are allocated to the Highly Compensated
Employees with the largest amounts of Employer Contributions taken into account
in calculating the ADP test for the year in which the excess arose, beginning
with the Highly Compensated Employee with the largest amount of such Employer
Contributions and continuing in descending order until all the Excess
Contributions have been allocated. Both the total amount of the Excess
Contribution and, for purposes of the preceding sentence, the “largest amount”
are determined after distribution of any Excess Deferrals. To the extent a
Highly Compensated Employee has not reached their Catch-up Contribution limit
under the Plan, Excess Contributions allocated to such Highly Compensated
Employees as Catch-up





#4200 (Vanguard) (4/2014)                86                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Contributions will not be treated as Excess Contributions. If such Excess
Contributions are distributed more than 2½ months (six months in the case of
Excess Contributions under an EACA if all Employees who are eligible to
participate are affected as described in the Plan) after the last day of the
Plan Year in which such Contributions were made, a ten-percent excise tax will
be imposed on the Employer maintaining the Plan with respect to such amounts.
Excess Contributions will be treated as annual additions under the Plan even if
distributed.
B.
Determination of Income or Loss - For taxable years beginning after 2007, Excess
Contributions will be adjusted for any income or loss up to the end of the Plan
Year to which such contributions were allocated. The income or loss allocable to
Excess Contributions allocated to each Participant is the income or loss
allocable to the Participant’s Elective Deferral account(s) (and, if applicable,
the Qualified Nonelective Contribution account or the Qualified Matching
Contributions account or both) for the Plan Year multiplied by a fraction, the
numerator of which is such Participant’s Excess Contributions for the year and
the denominator of which is the Participant’s Individual Account balance
attributable to Elective Deferrals (and Qualified Nonelective Contributions or
Qualified Matching Contributions, or both, if any of such contributions are
included in the ADP test) without regard to any income or loss occurring during
such Plan Year. For taxable years beginning before 2008, income or loss
allocable to Excess Contributions also included ten percent of the amount
determined under the preceding sentence multiplied by the number of whole
calendar months between the end of the Participant’s taxable year and the date
of distribution, counting the month of distribution if distribution occurs after
the 15th of such month. Notwithstanding the preceding sentences, the Plan
Administrator may compute the income or loss allocable to Excess Contributions
in the manner described in Plan Section 7.02(B) (i.e., the usual manner used by
the Plan for allocating income or loss to Participants’ Individual Accounts or
any reasonable method), provided such method is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year. The Plan will not fail to use a reasonable method for computing the income
or loss on Excess Contributions merely because the income allocable is based on
a date that is no more than seven days before the distribution.

C.
Accounting for Excess Contributions - Excess Contributions allocated to a
Participant will be distributed from the Participant’s Elective Deferral
account(s) and Qualified Matching Contribution account (if applicable) in
proportion to the Participant’s Elective Deferrals and Qualified Matching
Contributions (to the extent used in the ADP test) for the Plan Year. For years
beginning after 2005, the Plan Administrator, in a uniform and nondiscriminatory
manner, will either determine whether the distribution of Excess Contributions
for a year will be made first from the Participant’s Pre-Tax Elective Deferral
account or the Roth Elective Deferral account, or a combination of both, to the
extent both Pre-Tax Elective Deferrals and Roth Elective Deferrals were made for
the year, or may allow Participants to specify otherwise. Excess Contributions
will be distributed from the Participant’s Qualified Nonelective Contribution
account only to the extent that such Excess Contributions exceed the balance in
the Participant’s Elective Deferral account(s) and Qualified Matching
Contribution account.


5.14
DISTRIBUTION OF EXCESS AGGREGATE CONTRIBUTIONS

A.
General Rule - Notwithstanding any other provision of this Plan, Excess
Aggregate Contributions, plus any income and minus any loss allocable thereto,
will be forfeited, if forfeitable, or if not forfeitable, distributed no later
than 12 months after a Plan Year to Participants to whose accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all the Excess Aggregate Contributions have
been allocated. If such Excess Aggregate Contributions are distributed more than
2½ months (six months in the case of Excess Aggregate Contributions under an
EACA if all Employees who are eligible to participate are affected as described
in the Plan) after the last day of the Plan Year in which such Excess Aggregate
Contributions were made, a ten• percent excise tax will be imposed on the
Employer maintaining the Plan with respect to those amounts. Excess Aggregate
Contributions will be treated as annual additions under the Plan even if
distributed.

B.
Determination of Income or Loss - For taxable years beginning after 2007, Excess
Aggregate Contributions will be adjusted for any income or loss up to the end of
the Plan Year to which such contributions were allocated. The income or loss
allocable to Excess Aggregate Contributions allocated to each Participant is the
income or loss allocable to the





#4200 (Vanguard) (4/2014)                87                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Participant’s Nondeductible Employee Contribution account, Matching Contribution
account, Qualified Matching Contribution account (if any, and if all amounts
therein are not used in the ADP test) and, if applicable, Qualified Nonelective
Contribution account and Elective Deferral account(s) for the Plan Year
multiplied by a fraction, the numerator of which is such Participant’s Excess
Aggregate Contributions for the year and the denominator of which is the
Participant’s Individual Account balance(s) attributable to Contribution
Percentage Amounts without regard to any income or loss occurring during such
Plan Year. For taxable years beginning before 2008, income or loss allocable to
Excess Aggregate Contributions also included ten percent of the amount
determined under the preceding sentence multiplied by the number of whole
calendar months between the end of the Participant’s taxable year and the date
of distribution, counting the month of distribution if distribution occurs after
the 15th of such month. Notwithstanding the preceding sentences, the Plan
Administrator may compute the income or loss allocable to Excess Aggregate
Contributions in the manner described in Plan Section 7.02(B) (i.e., the usual
manner used by the Plan for allocating income or loss to Participants’
Individual Accounts or any reasonable method), provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year. The Plan will not fail to use a reasonable method for
computing the income or loss on Excess Aggregate Contributions merely because
the income allocable is based on a date that is no more than seven days before
the distribution.
C.
Accounting for Excess Aggregate Contributions - Excess Aggregate Contributions
allocated to a Participant will be forfeited, if forfeitable, or distributed on
a pro rata basis from the Participant’s Nondeductible Employee Contribution
account, Matching Contribution account, and Qualified Matching Contribution
account (and, if applicable, the Participant’s Qualified Nonelective
Contribution account or Elective Deferral account, or both). For years beginning
after 2005, the Plan Administrator, in a uniform and nondiscriminatory manner,
will determine whether the distribution of Elective Deferrals that are Excess
Aggregate Contributions for a year will be made first from the Participant’s
Pre-Tax Elective Deferral account or the Roth Elective Deferral account, or a
combination of both, to the extent both Pre-Tax Elective Deferrals and Roth
Elective Deferrals were made for the year, or may allow Participants to specify
otherwise.


5.15
RECHARACTERIZATION

Provided the Plan allows Participants to make Nondeductible Employee
Contributions, the Plan Administrator may, in a uniform and nondiscriminatory
manner, permit a Participant to elect to treat all or a portion of an Excess
Contribution allocated to them as an amount distributed to the Participant and
then contributed by the Participant to the Plan as a Nondeductible Employee
Contribution.
Recharacterized amounts will remain nonforfeitable and subject to the same
distribution requirements as Elective Deferrals. Amounts may not be
recharacterized by a Highly Compensated Employee to the extent that such amount
in combination with other Nondeductible Employee Contributions made by that
Employee would exceed any stated limit under the Plan on Nondeductible Employee
Contributions.
Recharacterization must occur no later than 2½ months (six months in the case of
Excess Contributions under an EACA if all Employees who are eligible to
participate are affected, as described in the Plan) after the last day of the
Plan Year in which such Excess Contributions arose and is deemed to occur no
earlier than the date the last Highly Compensated Employee is informed (either
in writing or in any other form permitted under rules promulgated by the IRS and
DOL) of the amount recharacterized and the consequences. Recharacterized amounts
will be taxable to the Participant for the Participant’s tax year in which the
Participant would have received them in cash.

5.16
LOANS TO PARTICIPANTS

If the Adoption Agreement so indicates, a Participant may receive a loan from
the Fund, subject to the following rules and the Plan’s loan policy.
A.
Loans will be made available to all Participants on a reasonably equivalent
basis. Notwithstanding the preceding, new loans will not be available to
Participants who cease to be employed by the Employer, unless such Participants
are parties-in-interest as defined in ERISA section 3(14). In addition, existing
loans will be considered due and payable at such time as a Participant ceases to
be an Employee, and the loan will be considered in default and the Participant’s
Individual Account will be reduced by the outstanding amount of the loan unless
otherwise specified in the loan policy statement or other loan documentation.





#4200 (Vanguard) (4/2014)                88                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





B.
Loans will not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other Employees.

C.
Loans must be adequately secured and bear a reasonable interest rate.

D.
No Participant loan will exceed the Present Value of the Vested portion of a
Participant’s Individual Account.

E.
A Participant must obtain the consent of their Spouse, if any, to the use of the
Individual Account as security for the loan. Spousal consent will be obtained no
earlier than the beginning of the 90-day period that ends on the date on which
the loan is to be so secured. The consent must be in writing (or any other form
permitted by the IRS and DOL), must acknowledge the effect of the loan, and must
be witnessed by a notary public or plan representative. Such consent will
thereafter be binding with respect to the consenting Spouse or any subsequent
Spouse with respect to that loan. A new consent will be required if the
Individual Account is used for renegotiation, extension, renewal, or other
revision of the loan. Notwithstanding the preceding, no spousal consent is
necessary if, at the time the loan is secured, no consent would be required for
a distribution under Code section 417(a)(2)(B). In addition, spousal consent is
not required if the Plan or the Participant is not subject to Code section
401(a)(l 1) at the time the Individual Account is used as security, or if the
total Individual Account subject to the security is less than or equal to
$5,000.

F.
In the event of default, foreclosure on the note and attachment of security will
not occur until a distribution eligibility requirement is met under the Plan.

G.
For plan loans made before January 1, 2002, no loans will be made to any
shareholder-employee or Owner-Employee. For purposes of this requirement, a
shareholder-employee means an employee or officer of an electing small business
(Subchapter S) corporation who owns (or is considered as owning within the
meaning of Code section 318(a)(l)), on any day during the taxable year of such
corporation, more than five-percent of the outstanding stock of the corporation.

H.
Loan repayments will be suspended under the Plan as permitted under Code section
414(u)(4) (USERRA).

I.
For years beginning after 2005, if the Participant’s Individual Account contains
any combination of Pre-Tax Elective Deferrals and Roth Elective Deferrals, the
specific rules governing the loan program may also designate the extent to which
Pre-Tax Elective Deferrals and Roth Elective Deferrals, or any combination
thereof will 1) be used to calculate the maximum amount available for a loan, or
2) be available as a source from which loan proceeds may be taken or which may
be used as security for a loan. To the extent permitted by law and related
regulations, the rules established by the Plan Sponsor may specify the ordering
rules to be applied in the event of a defaulted loan.

If a valid spousal consent has been obtained in accordance with Plan Section 5.
l 6(E), then, notwithstanding any other provisions of this Plan, the portion of
the Participant’s Vested Individual Account used as a security interest held by
the Plan by reason of a loan outstanding to the Participant will be taken into
account for purposes of determining the amount of the Individual Account payable
at the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100 percent of the Participant’s Vested
Individual Account (determined without regard to the preceding sentence) is
payable to the surviving Spouse, then the Individual Account will be adjusted by
first reducing the Vested Individual Account by the amount of the security used
as repayment of the loan, and then determining the benefit payable to the
surviving Spouse.
To avoid taxation to the Participant, unless otherwise permitted by law or
regulatory guidance, no loan to any Participant or Beneficiary can be made to
the extent that such loan, when added to the outstanding balance of all other
loans to the Participant, would exceed the lesser of 1) $50,000 reduced by the
excess (if any) of the highest outstanding balance of loans during the one year
period ending on the day before the loan is made, over the outstanding balance
of loans from the Plan on the date the loan is made, or 2) 50 percent of the
Present Value of the nonforfeitable Individual Account of the Participant. For
the purpose of the above limitation, all loans from all plans of the Employer
and other members of a group of employers described in Code sections 414(b),
414(c), and 414(m) are aggregated. Furthermore, any loan will by its terms
require that repayment (principal and interest) be amortized in level payments,
not less frequently than quarterly, over a period not extending beyond five
years from the date of the loan, unless such loan is used to acquire a dwelling
unit which, within a reasonable time (determined at the time the loan is made),
will be used as the principal residence of the Participant.




#4200 (Vanguard) (4/2014)                89                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Notwithstanding the preceding, a Participant will suspend their loan repayments
under this Plan as permitted under Code section 414(u)(4). An assignment or
pledge of any portion of the Participant’s interest in the Plan and a loan,
pledge, or assignment with respect to any insurance contract purchased under the
Plan, will be treated as a loan under this paragraph.
The Plan Administrator shall administer the loan program in accordance with
specific rules that are documented either in writing or in such other format as
permitted by the IRS and the DOL. Such rules will include, at a minimum, the
following: 1) the identity of the person or positions authorized to administer
the Participant loan program, 2) the procedure for applying for loans, 3) the
basis on which loans will be approved or denied, 4) limitations (if any) on the
types and amounts of loans offered, 5) the procedure under the program for
determining a reasonable rate of interest, 6) the types of collateral that may
secure a Participant loan, and 7) the events constituting default and the steps
that will be taken to preserve Plan assets in the event of such default.

Section 6.    DEFINITIONS
Unless modified in Adoption Agreement Section Six, words and phrases used in the
Plan with initial capital letters will, for the purpose of this Plan, have the
meanings set forth in the portion of the Plan entitled “Definitions” unless the
context indicates that other meanings are intended.

Section 7.    MISCELLANEOUS

7.01
THE FUND

A.
Establishment and Maintenance - By adopting this Plan, the Employer establishes
the Fund, which will consist of the assets of the Plan received and held by the
Trustee (or Custodian, if applicable) pursuant to Section Eight. Assets within
the Fund may be pooled on behalf of all Participants, earmarked on behalf of
each Participant, or be a combination of pooled and earmarked assets. To the
extent that assets are earmarked for a particular Participant, they will be held
in a Separate Fund for that Participant.

No part of the corpus or income of the Fund may be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries. The Fund will be valued each Valuation Date at fair market value.
B.
Division of Fund Into Investment Funds - Subject to Section 8.02, the Employer
may direct the Trustee (or Custodian, if applicable) to divide and redivide the
Fund into one or more Investment Funds. Such Investment Funds may include, but
are not limited to, Investment Funds representing the assets under the control
of an investment manager pursuant to Plan Section 7.22(C) and Investment Funds
representing investment options available for individual direction by
Participants pursuant to Plan Section 7.22(B). Upon each division or redivision,
the Employer may specify the part of the Fund to be allocated to each such
Investment Fund and the terms and conditions, if any, under which the assets in
such Investment Fund will be invested.

C.
Establishment of Multiple Trusts - Notwithstanding the preceding, the Fund may
be divided into more than one trust. All such trusts shall be for the exclusive
benefit of Participants in the Plan and their beneficiaries. To the extent more
than one trust is created hereunder, such trust and the assets of such trust
shall be so identified in Plan’s Adoption Agreement and, except as otherwise
specifically provided as may be agreed upon between the Adopting Employer and
the trustee, each shall be subject to the provisions of this Plan. Each trustee
is hereby expressly relieved of any responsibility or liability, whether as
co-fiduciary or otherwise, in accordance with Section 405(b)(3)(A) of ERISA for
any losses resulting to the Plan arising from any acts or omissions on the part
of any other trustee for the Plan.


7.02
INDIVIDUAL ACCOUNTS

A.
Establishment and Maintenance - The Plan Administrator shall establish and
maintain an Individual Account in the name of each Participant to reflect the
total value of their interest in the Fund (including but not limited to Employer
Contributions and earnings thereon). Each Individual Account established
hereunder will consist of such subaccounts as may be needed for each
Participant, including:





#4200 (Vanguard) (4/2014)                90                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





1.
a subaccount to reflect Employer Contributions and Forfeitures allocated on
behalf of a Participant;

2.
a subaccount to reflect a Participant’s rollover contributions;

3.
a subaccount to reflect a Participant’s transfer contributions;

4.
a subaccount to reflect a Participant’s Nondeductible Employee Contributions;

5.
a subaccount to reflect a Participant’s Pre-Tax Elective Deferrals;

6.
a subaccount to reflect a Participant’s Roth Elective Deferrals; and

The Plan Administrator may establish additional accounts as it may deem
necessary for the proper administration of the Plan, including, but not limited
to, an account for Forfeitures as required pursuant to Plan Section 4.01(C) or
(D).
If this Plan is funded by individual contracts that provide a Participant’s
Benefit under the Plan, such individual contracts will constitute the
Participant’s Individual Account. If this Plan is funded by group contracts
under the group annuity or group insurance contract, premiums or other
consideration received by the insurance company must be allocated to
Participants’ Individual Accounts under the Plan.
B.
Valuation of Individual Accounts

1.
Where all or a portion of the assets of a Participant’s Individual Account are
invested in a Separate Fund for the Participant, then the value of that portion
of such Participant’s Individual Account at any relevant time equals the sum of
the fair market values of the assets in such Separate Fund, less any applicable
charges or penalties.

2.
The fair market value of the remainder of each Individual Account is determined
in the following manner:

a.
Separate Fund- First, the portion of the Individual Account invested in each
Investment Fund as of the previous Valuation Date is determined. Each such
portion is reduced by any withdrawal made from the applicable Investment Fund to
or for the benefit of a Participant or the Participant’s Beneficiary, further
reduced by any amounts forfeited by the Participant

b.
pursuant to Plan Section 4.01(C) or (D), and further reduced by any transfer to
another Investment Fund since the previous Valuation Date, and is increased by
any amount transferred from another Investment Fund since the previous Valuation
Date. The resulting amounts are the net Individual Account portions invested in
the Investment Funds.

c.
No Separate Fund- Second, the net Individual Account portions invested in each
Investment Fund are adjusted upwards or downwards, pro rata (i.e., using the
ratio of each net Individual Account portion to the sum of all net Individual
Account portions) so that the sum of all the net Individual Account portions
invested in an Investment Fund will equal the then fair market value of the
Investment Fund. Notwithstanding the previous sentence, for the first Plan Year
only, the net Individual Account portions will be the sum of all contributions
made to each Participant’s Individual Account during the first Plan Year.





#4200 (Vanguard) (4/2014)                91                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





d.
Allocations - Third, any contributions to the Plan and Forfeitures are allocated
in accordance with the appropriate allocation provisions of Plan Section Three.
For purposes of this Plan Section Seven, contributions made by the Employer for
any Plan Year but after that Plan Year will be considered to have been made on
the last day of that Plan Year regardless of when paid to the Trustee (or
Custodian, if applicable).

Amounts contributed between Valuation Dates will not be credited with investment
gains or losses until the next following Valuation Date.
e.
Aggregation of Portions- Finally, the portions of the Individual Account
invested in each Investment Fund (determined in accordance with (a), (b), and
(c) above) are added together.

C.
Modification of Method for Valuing Individual Accounts- If necessary or
appropriate, the Plan Administrator may establish different or additional
procedures (which will be uniform and nondiscriminatory) for determining the
fair market value of the Individual Accounts including, but not limited to,
valuation on a daily basis pursuant to the number of shares of each permissible
investment held on behalf of a Participant.


7.03
POWERS AND DUTIES OF THE PLAN ADMINISTRATOR

A.
The Plan Administrator will have the authority to control and manage, in its
sole and absolute discretion, the operation, administration and interpretation
of the Plan, and its decisions, determinations and interpretations shall be
conclusive and binding on all persons. Any determination made by the Plan
Administrator shall be given deference in the event the determination is subject
to judicial review and shall be overturned by a court of law only if and to the
extent it is arbitrary and capricious. The Plan Administrator shall administer
the Plan for the exclusive benefit of the Participants and their Beneficiaries
in accordance with the specific terms of the Plan.

B.
The Plan Administrator may, by appointment, allocate the duties of the Plan
Administrator among several individuals or entities. Such appointments will not
be effective until the party designated accepts such appointment in writing.

C.
The Plan Administrator shall have all powers reasonably necessary to carry out
its responsibilities under the Plan and shall be charged with the duties of the
general administration of the Plan, including, but not limited to, the sole and
absolute discretionary authority to:

1.
determine all questions of interpretation or policy in a manner consistent with
the Plan’s documents. The Plan Administrator’s construction or determination in
good faith will be conclusive and binding on all persons except as otherwise
provided herein. Any interpretation or construction will be done in a
nondiscriminatory manner and will be consistent with the intent that the Plan
will continue to be deemed a qualified plan under the terms of Code section
401(a), as amended from time to time, and will comply with the terms of ERISA,
as amended from time to time;

2.
determine all questions relating to the eligibility of Employees to become or
remain Participants hereunder;

3.
compute the amounts necessary or desirable to be contributed to the Plan;

4.
compute the amount and kind of benefits to which a Participant or Beneficiary
will be entitled under the Plan and to direct the Trustee (or Custodian, if
applicable) with respect to all disbursements under the Plan, and, when
requested by the Trustee (or Custodian, if applicable), to furnish the Trustee
(or Custodian, if applicable) with instructions, in writing, on matters
pertaining to the Plan on which the Trustee (or Custodian, if applicable) may
rely and act;





#4200 (Vanguard) (4/2014)                92                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





5.
maintain all records necessary for the administration of the Plan;

6.
prepare and file such disclosures and tax forms as may be required from time to
time by the Secretary of Labor or the Secretary of the Treasury;

7.
furnish each Employee, Participant, or Beneficiary such notices, information,
and reports under such circumstances as may be required by law;

8.
periodically review the performance of each Fiduciary and all other relevant
parties to ensure such individuals’ obligations under the Plan are performed in
a manner that is acceptable under the Plan and applicable law; and

9.
furnish a statement to each Participant or Beneficiary no later than 270 days
after the close of each Plan Year, indicating the Individual Account balances of
such Participant as of the last Valuation Date in such Plan Year.

D.
The Plan Administrator will have all of the powers necessary or appropriate to
accomplish their duties under the Plan, including, but not limited to, the
following:

1.
to appoint and retain such persons as may be necessary to carry out the
functions of the Plan Administrator;

2.
to appoint and retain counsel, specialists, or other persons as the Plan
Administrator deems necessary or advisable in the administration of the Plan;

3.
to resolve all questions of administration of the Plan;

4.
to establish such uniform and nondiscriminatory rules that it deems necessary to
carry out the terms of the Plan;

5.
to make any adjustments in a uniform and nondiscriminatory manner that it deems
necessary to correct any arithmetical or accounting errors that may have been
made for any Plan Year;

6.
to correct any defect, supply any omission, or reconcile any inconsistency in
such manner and to such extent as will be deemed necessary or advisable to carry
out the purpose of the Plan; and

7.
if the Plan permits a form of distribution other than a lump sum, and a
Participant elects such form of distribution, the Plan Administrator may place
that Participant’s Individual Account into a segregated Investment Fund for the
purpose of maintaining the necessary liquidity to provide benefit installments
on a periodic basis.


7.04
EXPENSES AND COMPENSATION

All reasonable expenses of administration, including, but not limited to, those
involved in retaining necessary professional assistance, may be paid from the
assets of the Fund. Alternatively, the Employer may, in its discretion, pay any
or all such expenses. Pursuant to uniform and nondiscriminatory rules that the
Plan Administrator may establish from time to time, administrative expenses and
expenses unique to a particular Participant or group of Participants may be
charged to the Individual Account of such Participant or Participants or may be
assessed against terminated Participants even if not assessed against active
Participants (subject to rules promulgated by the IRS and the DOL), or the Plan
Administrator may allow




#4200 (Vanguard) (4/2014)                93                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Participants to pay such fees outside of the Plan. The Employer shall furnish
the Plan Administrator with such clerical and other assistance as the Plan
Administrator may need in the performance of their duties.

7.05
INFORMATION FROM EMPLOYER

To enable the Plan Administrator to perform their duties, the Employer shall
supply complete, accurate, and timely information to the Plan Administrator (or
their designated agents) on all matters relating to the Compensation of all
Participants; their regular employment; retirement, death, Disability, Severance
from Employment, or Termination of Employment; and such other pertinent facts as
the Plan Administrator (or their agents) may require. The Plan Administrator
shall advise the Trustee (or Custodian, if applicable) of such of the preceding
facts as may be pertinent to the Trustee’s (or Custodian’s) duties under the
Plan. The Plan Administrator (or their agents) is entitled to rely on such
information as is supplied by the Employer and will have no duty or
responsibility to verify such information. Such information, including
authorizations and directions, may be exchanged among the Employer, the Plan
Administrator, the Trustee (or Custodian, if applicable), or their agents
through electronic, telephonic, or other means (including, for example, through
the internet) pursuant to applicable servicing arrangements in effect for the
Plan.

7.06
PLAN AMENDMENTS

A.
Right of Prototype Document Sponsor to Amend the Plan or Terminate Sponsorship

1.
The Employer, by adopting the Plan, expressly delegates to the Prototype
Document Sponsor the power, but not the duty, to amend the Plan without any
further action or consent of the Employer as the Prototype Document Sponsor
deems either necessary for the purpose of adjusting the Plan to comply with all
laws and regulations governing pension or profit sharing plans or desirable to
the extent consistent with such laws and regulations. Specifically, it is
understood that the amendments may be made unilaterally by the Prototype
Document Sponsor. However, it will be understood that the Prototype Document
Sponsor will be under no obligation to amend the Plan documents, and the
Employer expressly waives any rights or claims against the Prototype Document
Sponsor for not exercising this power to amend. For purposes of Prototype
Document Sponsor amendments, the mass submitter will generally be recognized as
the agent of the Prototype Document Sponsor. If the Prototype Document Sponsor
does not adopt IRS model amendments adopted by the mass submitter, the Plan will
no longer be identical to or a minor modifier of the mass submitter plan and
will be considered an individually designed plan. Notwithstanding the preceding,
the adoption of good faith IRS amendments must be accomplished pursuant to the
rules for each such amendment as prescribed by the IRS.

However, for purposes of reliance on an opinion letter, the Prototype Document
Sponsor will no longer have the authority to amend the Plan on behalf of the
Employer as of the date the Employer amends the Plan to incorporate a type of
plan that is not permitted under the prototype program, or as of the date the
IRS notifies the Employer that the Plan is an individually designed plan due to
the nature and extent of the Employer’s amendments to the Plan.
An amendment by the Prototype Document Sponsor will be accomplished by giving
notice (either in writing or in any other form permitted under rules promulgated
by the IRS and DOL) to the Adopting Employer of the amendment to be made. The
notice will set forth the text of such amendment and the date such amendment is
to be effective. Such amendment will take effect unless within the 30-day period
after such notice is provided, or within such shorter period as the notice may
specify, the Adopting Employer gives the Prototype Document Sponsor written
notice of refusal to consent to the amendment. Such written notice of refusal
will have the effect of withdrawing the Plan as a prototype plan and will cause
the Plan to be considered an individually designed plan.
In addition to the amendment rights described above, the Prototype Document
Sponsor will have the right to terminate its sponsorship of this Plan by
providing notice (either in writing or in any other form permitted under




#4200 (Vanguard) (4/2014)                94                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





rules promulgated by the IRS and DOL) to the Adopting Employer of such
termination. Such termination of sponsorship will have the effect of withdrawing
the Plan as a prototype plan and will cause the Plan to be considered an
individually designed plan. The Prototype Document Sponsor will have the right
to terminate its sponsorship of this Plan regardless of whether the Prototype
Document Sponsor has terminated sponsorship with respect to other employers
adopting its prototype Plan.
B.
Right of Adopting Employer to Amend the Plan - The Adopting Employer may amend
the Plan to

1.
change options previously selected in the Adoption Agreement;

2.
add overriding language in the Adoption Agreement when such language is
necessary to satisfy Code section 415 or Code section 416 because of the
required aggregation of multiple plans;

3.
amend administrative provisions of the trust or custodial document in the case
of a nonstandardized plan and make more limited amendments in the case of a
standardized plan, such as the name of the Plan, Employer, Trustee or Custodian,
Plan Administrator and other Fiduciaries, the trust year, and the name of pooled
trust in which the Plan’s trust will participate;

4.
add certain sample and model amendments published by the IRS or other required
good faith amendments, that specifically provide that their adoption will not
cause the Plan to be treated as individually designed; and

5.
add or change provisions permitted under the Plan or specify or change the
Effective Date of a provision as permitted under the Plan.

An Adopting Employer that amends the Plan for any other reason, including a
waiver of the minimum funding requirement under Code section 412(d), will no
longer participate in this prototype plan and will be considered to have an
individually designed plan.
An Adopting Employer who wishes to amend the Plan shall document the amendment
in writing, executed by a duly authorized officer of the Adopting Employer. If
the amendment is in the form of a restated Adoption Agreement, the amendment
will become effective on the date provided in the Adoption Agreement. Any other
amendment will become effective as described therein upon execution by the
Adopting Employer and, if appropriate, the Trustee (or Custodian, if
applicable). A copy of a restated Adoption Agreement or other amendment must be
provided to the Prototype Document Sponsor and the Trustee (or Custodian, if
applicable) before the effective date of the amendment.
The Adopting Employer further reserves the right to replace the Plan in its
entirety by adopting another retirement plan which the Adopting Employer
designates as a replacement plan.
C.
Limitation on Power to Amend - No amendment to the Plan will be effective to the
extent that it has the effect of decreasing a Participant’s accrued benefit.
Notwithstanding the preceding sentence, a Participant’s Individual Account may
be reduced to the extent permitted under Code section 412(d)(2) or to the extent
permitted under Treasury Regulations sections 1.41l(d)-3 and 1.411(d)-4. For
purposes of this paragraph, a Plan amendment that has the effect of decreasing a
Participant’s Individual Account with respect to benefits attributable to
service before the amendment will be treated as reducing an accrued benefit. For
purposes of this paragraph, a Participant will not accrue a right to an
allocation of an Employer Profit Sharing Contribution or Employer Money Purchase
Pension Contribution for the current Plan Year until the last day of such Plan
Year and after the application of all amendments required or permitted by the
IRS.





#4200 (Vanguard) (4/2014)                95                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





No amendment to the Plan will be effective to eliminate or restrict an optional
form of benefit. The preceding sentence will not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of their
Individual Account under a particular optional form of benefit if the amendment
provides a single-sum distribution form. Where this Plan document is being
adopted to amend another plan that contains a protected benefit not provided for
in this document, the Employer must complete a “Protected Benefit and Prior Plan
Document Provisions Attachment,” describing such protected benefit which, will
become part of the Plan.
D.
Amendment of Vesting Schedule-If the vesting schedule of the Plan is amended, in
the case of an Employee who is a Participant as of the later of the date such
amendment is adopted or the date it becomes effective, the Vested percentage
(determined as of such date) of such Employee’s Individual Account derived from
Employer Contributions will not be less than the percentage computed under the
Plan as of that date without regard to such amendment. Furthermore, if the
Plan’s vesting schedule is amended, or the Plan is amended in any way that
directly or indirectly affects the computation of the Participant’s Vested
percentage, or if the Plan is deemed amended by an automatic change to or from a
top-heavy vesting schedule, each Participant with at least three Years of
Vesting Service (Periods of Service, if applicable) with the Employer may elect,
within the time set forth below, to have the Vested percentage computed under
the Plan without regard to such amendment.

The period during which the election may be made will commence with the date the
amendment is adopted or deemed to be made and will end the later of:
1.
60 days after the amendment is adopted;

2.
60 days after the amendment becomes effective; or

3.
60 days after the Participant is issued a notice (either in writing or in any
other form permitted under rules promulgated by the IRS and DOL) of the
amendment by the Employer or Plan Administrator.

With respect to benefits accrued as of the later of the adoption or effective
date of the amendment, the Vested percentage of each Participant will be the
greater of the Vested percentage under the old vesting schedule or the Vested
percentage under the new vesting schedule.

7.07
PLAN MERGER OR CONSOLIDATION

In the case of any merger or consolidation of the Plan with, or transfer of
assets or liabilities of such Plan to, any other plan, each Participant will be
entitled to receive benefits immediately after the merger, consolidation, or
transfer (if the Plan had then terminated) that are equal to or greater than the
benefits they would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated). The Trustee (or
Custodian, if applicable) has the authority to enter into merger agreements or
agreements to directly transfer the assets of this Plan, but only if such
agreements are made with trustees or custodians of other retirement plans
described in Code section 401(a) or such other plans permitted by laws or
regulations. If it is later determined that all or part of a non-elective
transfer was ineligible to be transferred into the Plan, the Plan Administrator
shall direct that any ineligible amounts, plus earnings or losses attributable
thereto (determined in the manner described in Plan Section7.02(B)), be returned
to the transferor plan or correct the ineligible transfer using any other method
permitted by the IRS under regulation or other guidance.

7.08
PERMANENCY

The Employer expects to continue this Plan and make the necessary contributions
thereto indefinitely, but such continuance and payment is not assumed as a
contractual obligation. Neither the Adoption Agreement nor the Plan nor any
amendment or modification thereof nor the making of contributions hereunder will
be construed as giving any Participant or any other person any legal or
equitable right against the Employer, the Trustee (or Custodian, if applicable),
the Plan Administrator, or the Prototype Document Sponsor except as specifically
provided herein, or as provided by law.

7.09
METHOD AND PROCEDURE FOR TERMINATION

The Plan may be terminated by the Adopting Employer at any time by appropriate
action of its managing body. Such termination will be effective on the date
specified by the Adopting Employer. The Plan shall terminate, if required by
either




#4200 (Vanguard) (4/2014)                96                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





the IRS or the DOL, if the Adopting Employer is dissolved or terminated. Written
notice of the termination and effective date thereof will be given to the
Trustee (or Custodian, if applicable), Plan Administrator, Prototype Document
Sponsor, and the Participants and Beneficiaries of deceased Participants. The
required filings (such as the Form 5500 series and others) must be made by the
Adopting Employer with the IRS and any other regulatory body as required by
current laws and regulations. Until all of the assets have been distributed from
the Fund, the Adopting Employer must keep the Plan in compliance with current
laws and regulations by making appropriate amendments to the Plan and by taking
such other measures as may be required. If the Plan is abandoned by the Adopting
Employer, however, a qualified termination administrator (QTA) (or other entity
permitted by the IRS or DOL) may terminate the Plan according to rules
promulgated by the IRS and DOL.
Notwithstanding anything to the contrary in the Plan, a reversion to the
Employer of amounts contributed to the Plan that exceed the limitations imposed
under Code section 415(c) may occur upon termination of the Plan according to
rules promulgated by the IRS.

7.10
CONTINUANCE OF PLAN BY SUCCESSOR EMPLOYER

Notwithstanding the preceding Plan Section 7.09, a successor of the Adopting
Employer may continue the Plan and be substituted in the place of the present
Adopting Employer. The successor and the present Adopting Employer (or, if
deceased, the executor of the estate of a deceased Self-Employed Individual who
was the Adopting Employer) must execute a written instrument authorizing such
substitution, and the successor shall amend the Plan in accordance with Plan
Section 7.06.

7.11
FAILURE OF PLAN QUALIFICATION

If the Plan fails to retain its qualified status, the Plan will no longer be
considered to be part of a prototype plan, and such Employer can no longer
participate under this prototype. In such event, the Plan will be considered an
individually designed plan.

7.12
GOVERNING LAWS AND PROVISIONS

To the extent such laws are not preempted by federal law, the terms and
conditions of this Plan will be governed by the laws of the state in which the
Prototype Document Sponsor is located without regard to such state’s provisions
concerning conflicts of law, unless otherwise agreed to in writing by the
Prototype Document Sponsor and the Employer.
In the event of any conflict between the provisions of this Basic Plan Document
and provisions of the Adoption Agreement, the summary plan description, or any
related documents, the Basic Plan Document will control.

7.13
STATE COMMUNITY PROPERTY LAWS

The terms and conditions of this Plan will be applicable without regard to the
community property laws of any state.

7.14
HEADINGS

The headings of the Plan have been inserted for convenience of reference only
and are to be ignored in any construction of the provisions hereof.

7.15
GENDER AND NUMBER

Whenever any words are used herein in the masculine gender, they will be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and whenever any words are used herein in the
singular form, they will be construed as though they were also used in the
plural form in all cases where they would so apply.

7.16
STANDARD OF FIDUCIARY CONDUCT

The Employer, Plan Administrator, Trustee, and any other Fiduciary under this
Plan shall discharge their respective duties with respect to this Plan solely in
the interests of Participants and their Beneficiaries, and with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims

7.17
GENERAL UNDERTAKING OF ALL PARTIES





#4200 (Vanguard) (4/2014)                97                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





All parties to this Plan and all persons claiming any interest whatsoever
hereunder agree to perform any and all acts and execute any and all documents
and papers that may be necessary or desirable for the carrying out of this Plan
and any of its provisions.

7.18
AGREEMENT BINDS HEIRS, ETC.

This Plan shall be binding upon the heirs, executors, administrators,
successors, and assigns as those terms will apply to any and all parties hereto,
present and future.

7.19
DETERMINATION OF TOP-HEAVY STATUS

A.
In General - Except as provided in Plan Section 7.19(B), this Plan is a
Top-Heavy Plan if any of the following conditions exist:

1.
if the top-heavy ratio for this Plan exceeds 60 percent and this Plan is not
part of any Required Aggregation Group or Permissive Aggregation Group of plans;

2.
if this Plan is part of a Required Aggregation Group of plans but not part of a
Permissive Aggregation Group and the top• heavy ratio for the group of plans
exceeds 60 percent; or

3.
if this Plan is a part of a Required Aggregation Group and part of a Permissive
Aggregation Group of plans and the top-heavy ratio for the Permissive
Aggregation Group exceeds 60 percent.

B.
Top-Heavy Ratio

1.
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer has not maintained any
defined benefit plan that during the five-year period ending on the
Determination Date(s) has or has had accrued benefits, the top-heavy ratio for
this Plan alone or for the Required or Permissive Aggregation Group as
appropriate is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the one-year period ending on the
Determination Date(s) (five-year period ending on the Determination Date in the
case of a distribution made for a reason other than Severance from Employment,
death, or Disability and in determining whether the Plan is top-heavy for Plan
Years beginning before January I, 2002)) and the denominator of which is the sum
of all account balances (including any part of any account balance distributed
in the one-year period ending on the Determination Date(s), (five-year period
ending on the Determination Date in the case of a distribution made for a reason
other than Severance from Employment, death, or Disability and in determining
whether the Plan is top-heavy for Plan Years beginning before January 1, 2002))
both computed in accordance with Code section 416 and the corresponding
regulations. Both the numerator and the denominator of the top-heavy ratio are
increased to reflect any contribution not actually made as of the Determination
Date, but that is required to be taken into account on that date under Code
section 416 and the corresponding regulations.

2.
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer maintains or has maintained
one or more defined benefit plans that during the five-year period ending on the
Determination Date(s) has or has had any accrued benefits, the top-heavy ratio
for any Required or Permissive Aggregation Group, as appropriate, is a fraction,
the numerator of which is the sum of account balances under the





#4200 (Vanguard) (4/2014)                98                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with 1) above, and the Present Value of accrued benefits under the
aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
Participants, determined in accordance with I) above, and the Present Value of
accrued benefits under the defined benefit plan or plans for all Participants as
of the Determination Date(s), all determined in accordance with Code section 416
and the corresponding regulations. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the top-heavy ratio are increased
for any distribution of an accrued benefit made in the one- year period ending
on the Determination Date (five-year period ending on the Determination Date in
the case of a distribution made for a reason other than Severance from
Employment, death, or Disability and in determining whether the Plan is
top-heavy for Plan Years beginning before January I, 2002).
3.
For purposes of (I) and (2) above, the value of account balances and the Present
Value of accrued benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code section 416 and the corresponding
regulations for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a Participant 1) who is not a Key
Employee but who was a Key Employee in a prior year, or 2) who has not been
credited with at least one Hour of Service with any employer maintaining the
plan at any time during the one- year period (five-year period ending on the
Determination Date in the case of a distribution made for a reason other than
Severance from Employment, death, or Disability and in determining whether the
Plan is top-heavy for Plan Years beginning before January 1, 2002) ending on the
Determination Date will be disregarded. The calculation of the top-heavy ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code section 416 and the corresponding
regulations. Deductible employee contributions will not be taken into account
for purposes of computing the top-heavy ratio. When aggregating plans, the value
of account balances and accrued benefits will be calculated with reference to
the Determination Dates that fall within the same calendar year.

The accrued benefit of a Participant other than a Key Employee will be
determined under 1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or 2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code section
411(b)(1)(C).
C.
SIMPLE 401(k) Plan Exception -Notwithstanding Plan Section 7.19(A) above, the
Plan is not treated as a Top-Heavy Plan under Code section 416 for any Year for
which an Eligible Employer maintains this Plan as a SIMPLE 401(k) Plan.

D.
Safe Harbor 40l(k) Plan Exception -Notwithstanding Plan Section 7.19(A) above,
the Plan is not treated as a Top-Heavy Plan under Code section 416 for any Year
for which an Eligible Employer makes only those contributions described in Code
sections 401(k:)(12) and 401(m)(l 1) for any Plan Year. If any other
contributions are made for a Plan Year (e.g., Employer Profit Sharing
Contributions, forfeitures), the top-heavy rules described in Code section
416(g)(4)(H) will apply for that Plan Year. However, ADP Test Safe Harbor
Contributions and ACP Test Safe Harbor Matching Contributions may be applied to
satisfy all or a portion of the top-heavy contribution, if any, that may be
required.

E.
QACA Plan Exception -Notwithstanding Plan Section 7.19(A) above, the Plan is not
treated as a Top-Heavy Plan under Code section 416 for any Year for which an
Employer makes only those contributions described in Code sections 401(k)





#4200 (Vanguard) (4/2014)                99                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





(l3) and 401(m)(l2). If any other contributions are made for a Plan Year (e.g.,
Employer Profit Sharing Contributions, forfeitures), the top• heavy rules
described in Code section 416(g)(4)(H) will apply for that Plan Year.

7.20
INALIENABILITY OF BENEFITS

No benefit or interest available under the Plan will be subject to assignment or
alienation, either voluntarily or involuntarily. The preceding sentence will not
apply to judgments and settlements described in Code section 401(a)(13)(C) and
ERISA section 206(d)(4). Such sentence will, however, apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a Domestic Relations Order, unless such order is
determined to be a Qualified Domestic Relations Order as defined in the
Definitions Section of the Plan.
Generally, a Domestic Relations Order cannot be a Qualified Domestic Relations
Order until January 1, 1985. However, in the case of a Domestic Relations Order
entered before January 1, 1985, the Plan Administrator:
1.
shall treat such order as a Qualified Domestic Relations Order if the Plan
Administrator is paying benefits pursuant to such order on January 1, 1985; and

2.
may treat any other such order entered before January 1, 1985, as a Qualified
Domestic Relations Order even if such order does not meet the requirements of
Code section 414(p).

Notwithstanding any provision of the Plan to the contrary, a distribution to an
Alternate Payee under a Qualified Domestic Relations Order will be permitted
even if the Participant affected by such order is not otherwise entitled to a
distribution, and even if such Participant has not attained the earliest
retirement age as defined in Code section 414(p).

7.21
BONDING

Every Fiduciary and every person who handles funds or other property of the Plan
shall be bonded to the extent required by ERISA section 412 and the
corresponding regulations for purposes of protecting the Plan against loss by
reason of acts of fraud or dishonesty on the part of the person, group, or
class, alone or in connivance with others, to be covered by such bond. The
amount of the bond will be fixed at the beginning of each Plan Year and will not
be less than ten-percent of the amount of funds handled. The amount of funds
handled will be determined by the funds handled the previous Plan Year or, if
none, the amount of funds estimated, in accordance with rules provided by the
Secretary of Labor, to be handled during the current Plan Year. Notwithstanding
the preceding, no bond will be less than $1,000 nor more than $500,000, except
that the Secretary of Labor will have the right to prescribe an amount in excess
of $500,000. In the case of a Plan that holds employer securities (within the
meaning of ERISA section 407(d)(l)), the maximum bond amount is $1,000,000 or
such other amount as the Secretary of Labor prescribes.

7.22
INVESTMENT AUTHORITY

A.
Plan Investments - Except as provided in Plan Section 7.22(8) (relating to
individual direction of investments by Participants), the Investment Fiduciary,
not the Trustee (or Custodian, if applicable), will have exclusive management
and control over the investment of the Fund into any permitted investment. The
Investment Fiduciary will be responsible for establishing a funding policy
statement on behalf of the Plan and shall provide a copy of such funding policy
statement to the Discretionary Trustee, if any. Notwithstanding the preceding,
if the Trustee is designated as a Discretionary Trustee in the Adoption
Agreement, such Discretionary Trustee may enter into an agreement with the
Investment Fiduciary whereby the Discretionary Trustee will manage the
investment of all or a portion of the Fund. Any such agreement will be in
writing and will set forth such matters as the Discretionary Trustee deems
necessary or desirable.

B.
Direction of Investments by Participants - Unless otherwise elected in the
Adoption Agreement, each Participant will have the responsibility for directing
the Trustee (or Custodian, if provided for under a separate agreement between
the Adopting Employer and the Custodian), regarding the investment of all or
part of their Individual Account. If all of the requirements pertaining to
Participant direction of investment in ERISA section 404(c)(I) are satisfied,
then to the extent so directed, the Adopting Employer, Plan Administrator,
Investment Fiduciary, Trustee, Custodian (if applicable), and all other
Fiduciaries are relieved of Fiduciary liability under ERISA section 404,
provided that it shall be the Investment





#4200 (Vanguard) (4/2014)                100                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Fiduciary’s responsibility to direct the Trustee (or Custodian, if applicable)
as to permissible investments into which Participants may direct their
individual investments.
The Plan Administrator shall direct that a Separate Fund be established in the
name of each Participant who directs the investment of part or all of their
Individual Account. Each Separate Fund will be charged or credited (as
appropriate) with the earnings, gains, losses, or expenses attributable to such
Separate Fund. No Fiduciary will be liable for any loss that results from a
Participant’s individual direction. The assets subject to individual direction
will not be invested in collectibles as that term is defined in Code section
408(m).
The Plan Administrator shall establish such uniform and nondiscriminatory rules
relating to individual direction as it deems necessary or advisable including,
but not limited to, rules describing 1) which portions of Participants’
Individual Accounts can be individually directed, 2) the frequency of investment
changes, 3) the forms and procedures for making investment changes, and 4) the
effect of a Participant’s failure to make a valid direction. The Plan
Administrator may, in a uniform and nondiscriminatory manner, limit the
available investments for Participants’ individual direction to certain
specified investment options (including, but not limited to, certain mutual
funds, investment contracts, deposit accounts, and group trusts). The Plan
Administrator may permit, in a uniform and nondiscriminatory manner, a
Beneficiary of a deceased Participant or the Alternate Payee under a Qualified
Domestic Relations Order to individually direct investments in accordance with
this Plan Section 7.22(B).
Notwithstanding any provision hereof to the contrary, if the Adoption Agreement
permits Participants to direct investments and also names a Directed Trustee,
such Participants will furnish investment instruction to the Plan Administrator
under procedures adopted by the Plan Administrator consistent with the Plan, and
it will be the responsibility of the Plan Administrator to provide direction to
the Directed Trustee regarding the investment of such amounts. If a Participant
who has the right to direct investments under the terms of the Plan fails to
provide such direction to the Plan Administrator, the Investment Fiduciary shall
direct the investment of such Participant’s Individual Accounts. The Plan
Administrator shall maintain records showing the interest of each Participant
and/or Beneficiary in the Fund unless the Directed Trustee enters into a written
agreement with the Adopting Employer to keep separate accounts for each such
Participant or Beneficiary.
C.
Investment Managers

1.
Definition of Investment Manager - The Investment Fiduciary may appoint one or
more investment managers to make investment decisions with respect to all or a
portion of the Fund. The investment manager will be any firm or individual
registered as an investment adviser under the Investment Advisers Act of 1940, a
bank as defined in said Act, or an insurance company qualified under the laws of
more than one state to perform services consisting of the management,
acquisition, or disposition of any assets of the Plan.

2.
Investment Manager’s Authority-A separate Investment Fund will be established
representing the assets of the Fund invested at the direction of the investment
manager. The investment manager so appointed shall direct the Trustee (or
Custodian, if applicable) with respect to the investment of such Investment
Fund. The investments that may be acquired at the direction of the investment
manager are those described in Plan Section 7.22(D).

3.
Written Agreement- The appointment of any investment manager will be by written
agreement between the Investment Fiduciary and the investment manager, and a
copy of such agreement (and any modification or termination thereof) must be
given to the Trustee (or Custodian, if applicable). The agreement will set
forth, among other matters, the effective date of the investment manager’s
appointment and an acknowledgment by the investment manager that it is a
Fiduciary of the Plan under ERISA.





#4200 (Vanguard) (4/2014)                101                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





4.
Concerning the Trustee (or Custodian, if applicable) - Written notice of each
appointment of an investment manager will be given to the Trustee (or Custodian,
if applicable) at least 30 days in advance of the effective date of such
appointment. Such notice will specify which portion of the Fund will constitute
the Investment Fund subject to the investment manager’s direction. If the
separate Investment Fund subject to the direction of the Investment Manager is a
permissible investment option to the Trustee (or Custodian, as applicable)
pursuant to Plan Section 7.22(D), the Trustee (or Custodian, if applicable) will
comply with the investment direction given to it by the investment manager and
will not be liable for any loss which may result by reason of any action (or
inaction) it takes at the direction of the investment manager.

D.
Permissible Investments-The Trustee (or Custodian, if applicable) may invest the
assets of the Plan in property of any character, real or personal, including,
but not limited to, the following: stocks, including Qualifying Employer
Securities, and including shares of open-end investment companies (mutual
funds); bonds; notes; debentures; proprietary mutual funds; deposit accounts;
options; limited partnership interests; mortgages; real estate or any interests
therein; unit investment trusts; Treasury Bills, and other U.S. Government
obligations; common trust funds, combined investment trusts, collective trust
funds or commingled funds maintained by a bank or similar financial organization
(whether or not the Trustee hereunder); savings accounts, certificates of
deposit, demand or time deposits or money market accounts of a bank or similar
financial organization (whether or not the Trustee hereunder);investment
contracts;, annuity contracts that are “guaranteed benefit policies,” as defined
in ERISA section 40l(b)(2)(B); unless excluded in the Adoption Agreement; life
insurance policies; or in such other investments as the Investment Fiduciary
deems proper without regard to investments authorized by statute or rule of law
governing the investment of trust funds but with regard to ERISA and this Plan.
Notwithstanding the preceding sentence, the Prototype Document Sponsor may, as a
condition of making the Plan available to the Adopting Employer, limit the types
of property in which the assets of the Plan may be invested. The list of
permissible investment options will be further limited in accordance with any
applicable law, regulations, or other restrictions applicable to the Trustee or
Custodian, including, but not limited to, internal operational procedures
adopted by such Trustee (or Custodian, if applicable). The actions of a
Discretionary Trustee named in the Adoption Agreement will also be subject to
the funding policy statement provided by the Adopting Employer. If any Trustee
(or Custodian, if applicable) invests all or any portion of the Fund pursuant to
written instructions provided by the Adopting Employer (including an investment
manager appointed by the Adopting Employer pursuant to Plan Section 7.22(C)) or
any Participant pursuant to Plan Section 7.22(B), the Trustee (or Custodian, if
applicable) will be deemed to have invested pursuant to the Adopting Employer’s
funding policy statement.

To the extent the assets of the Plan are invested in a group trust, including a
collective trust fund or commingled funds maintained by a bank or similar
financial organization, the declaration of trust of such composite trust will be
deemed to be a part of the Plan, and any investment in such composite trust will
be subject to all of the provisions of such declaration of trust, as the same
may be amended or supplemented from time to time.
If the responsibility for directing investments for Elective Deferrals (and
earnings) is executed by someone other than the Participants, the acquisition of
Qualifying Employer Securities will be limited to ten-percent of the fair market
value of the assets of the Plan, to the extent required by ERISA section
407(b)(2).
E.
Matters Relating to Insurance

1.
If elected by the Plan Sponsor in the Adoption Agreement, a life insurance
contract may be purchased on behalf of a Participant. No life insurance contract
may be purchased unless the insured under the contract is the Participant or,
where this Plan is a profit sharing or 401(k) plan, the Participant’s Spouse or
another individual in whom the Participant has an insurable interest. If a life
insurance contract is to be purchased for a Participant, the aggregate premium
for certain life insurance for each Participant must be less than a certain
percentage of the aggregate Employer





#4200 (Vanguard) (4/2014)                102                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Contributions and Forfeitures allocated to a Participant’s Individual Account at
any particular time as follows.
a.
Ordinary Life Insurance - For purposes of these incidental insurance provisions,
ordinary life insurance contracts are contracts with both nondecreasing death
benefits and nonincreasing premiums. If such contracts are purchased, less than
50 percent of the aggregate Employer Contributions and Forfeitures allocated to
any Participant’s Individual Account will be used to pay the premiums
attributable to them.

b.
Term and Universal Life Insurance - No more than 25 percent of the aggregate
Employer Contributions and Forfeitures allocated to any Participant’s Individual
Account will be used to pay the premiums on term life insurance contracts,
universal life insurance contracts, and all other life insurance contracts that
are not ordinary life.

c.
Combination - The sum of 50 percent of the ordinary life insurance premiums and
all other life insurance premiums will not exceed 25 percent of the aggregate
Employer Contributions and Forfeitures allocated to any Participant’s Individual
Account.

If this Plan is a profit sharing plan, the above incidental benefits limits do
not apply to life insurance contracts (1) purchased by an Employee who has been
a Participant in the Plan for five or more years, (2) purchased with Employer
Contributions and Forfeitures that have been in the Participant’s Individual
Account for at least two full Plan Years, measured from the date such
contributions were allocated, or (3) purchased using rollover contributions. For
purposes of this Plan Section 7.22(E)(l), transfer contributions will be
considered Employer Contributions, and therefore may be used to pay contract
premiums. No part of the Deductible Employee Contribution account will be used
to purchase life insurance.
2.
Any dividends or credits earned on insurance contracts for a Participant will be
allocated to such Participant’s Individual Account derived from Employer
Contributions for whose benefit the contract is held.

3.
Subject to Plan Section 5.10, the contracts on a Participant’s life will be
converted to cash or an annuity or distributed to the Participant upon
separation from service with the Employer. In addition, contracts on the joint
lives of a Participant and another person may not be maintained under this Plan
if such Participant ceases to have an insurable interest in such other person.

4.
Subject to Plan Section 7.22(D), the Trustee (or Custodian, if applicable) shall
apply for and will be the owner of any insurance contract(s) purchased under the
terms of this Plan. The insurance contract(s) must provide that proceeds will be
payable to the Fund. However, the Trustee (or Custodian, if applicable) will be
required to pay over all proceeds of the contract(s) to the Participant’s
Designated Beneficiary in accordance with the distribution provisions of this
Plan. A Participant’s Spouse will be the designated beneficiary of the proceeds
in all circumstances unless a Qualified Election has been made in accordance
with Plan Section 5.10. Under no circumstances will the Fund retain any part of
the proceeds. In the event of any conflict between the terms of this Plan and
the terms of any insurance contract purchased hereunder, the Plan provisions
will control.





#4200 (Vanguard) (4/2014)                103                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





5.
Subject to Plan Section 7.22(D), the Plan Administrator may direct the Trustee
(or Custodian, if applicable) to sell and distribute insurance or annuity
contracts to a Participant (or other party as may be permitted) in accordance
with applicable law or regulations.

Notwithstanding any other provision herein, and except as may be otherwise
provided by ERISA, the Employer will indemnify and hold harmless the insurer,
its officers, directors, employees, agents, heirs, executors, successors, and
assigns, from and against any and all liabilities, damages, judgments,
settlements, losses, costs, charges, or expenses (including legal expenses) at
any time arising out of or incurred in connection with any action taken by such
parties in the performance of their duties with respect to this Plan, unless
there has been a final adjudication of gross negligence or willful misconduct in
the performance of such duties.
Further, except as may be otherwise provided by ERISA, the Employer will
indemnify the insurer from any liability, claim, or expense (including legal
expense) that the insurer incurs by reason of, or which results in whole or in
part from, the reliance of the insurer on the facts and other directions and
elections the Employer communicates or fails to communicate.
F.
Diversification Requirements When Employer Securities are Held as Investments in
the Plan - For Plan Years beginning on or after January 1, 2007, Code section
401(a)(35) requires qualified retirement plans that hold employer securities to
allow Participants, Alternate Payees with Individual Accounts under the Plan, or
Beneficiaries of deceased Participants to diversify their investments. This Code
section and other relevant guidance govern the diversification procedures, which
include, at a minimum, the following.

1.
Employee Contributions and Elective Deferrals Invested in Employer Securities -
In the case of the portion of an Individual Account attributable to
Nondeductible Employee Contributions and Elective Deferrals (if applicable) that
are invested in employer securities, the Participant, Alternate Payee, or
Beneficiary, as applicable, may elect to direct the Plan to divest any such
securities and to reinvest an equivalent amount in other investments that meet
the investment option requirements below.

2.
Employer Contributions Invested in Employer Securities - In the case of the
portion of an Individual Account attributable to Employer Contributions other
than Elective Deferrals that are invested in employer securities, a Participant
who has completed at least three Years of Vesting Service (Periods of Service,
if applicable), an Alternative Payee with respect to a Participant who has
completed at least three Years of Vesting Service (Periods of Service, if
applicable), or a Beneficiary, as applicable, may elect to direct the Plan to
divest any such securities and to reinvest an equivalent amount in other
investments that meet the investment option requirements below. Notwithstanding
the preceding, if the Plan provides for immediate vesting, the three years of
service requirement will be satisfied on the day immediately preceding the third
anniversary of the Participant’s date of hire.

3.
Investment Options -The diversification requirements above are met if the Plan
offers not less than three investment options, other than employer securities,
to which a Participant, Alternate Payee, or Beneficiary, as applicable may
direct the proceeds from the divestment of employer securities, each of which is
diversified and has materially different risk and return characteristics. The
Plan may limit the time for divestment and reinvestment to periodic, reasonable
opportunities that occur no less frequently than quarterly. Except as provided
in regulations, the Plan must not impose employer securities investment
restrictions or conditions that are not imposed on the investment of other Plan
assets (other than restrictions or conditions imposed by securities laws or
other relevant guidance) except that a Plan may allow for more frequent
transfers to or from either a stable value fund or a qualified default
investment alternative.





#4200 (Vanguard) (4/2014)                104                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





4.
Exception for Certain Plans - The diversification requirement does not apply to
a one-Participant retirement plan, an employee stock ownership plan (ESOP) if 1)
there are no contributions or earnings in the ESOP that are held within such
plan and that are subject to Code sections 401(k) or (m), and 2) such plan is a
separate plan for purposes of Code section 414(1) with respect to any other
defined benefit plan or defined contribution plan maintained by the same
employer or employers, or to a retirement plan where employer securities are
held in an investment fund as described in Treasury Regulation section
1.401(a)(35)-1(f)(2) (B)(3)(ii).

5.
Transition Rule for Securities Attributable to Employer Contributions - In the
case of the portion of an Individual Account attributable to Employer
Contributions other than Elective Deferrals that are invested in employer
securities, including, a Participant who has completed at least three Years of
Vesting Service (Periods of Service, if applicable), an Alternate Payee with
respect to a Participant who has completed at least three Years of Vesting
Service (Periods of Service, if applicable), or a Beneficiary, as applicable,
the employer securities acquired in a Plan Year beginning before January 1,
2007, will be subject to the following divestiture and reinvestment transition
schedule, which applies separately with respect to each class of securities.

For the Plan Year in which diversification requirement applies, the minimum
applicable percentage subject to diversification is:
•
First.    33%

•
Second    66%

•
Third    100%

This three-year phase-in requirement does not apply to a Participant who has
attained age 55 and who has completed at least three Years of Vesting Service
(Periods of Service, if applicable) before the first Plan Year beginning after
December 31, 2005.
Notwithstanding the preceding, if the Plan provides for immediate vesting, the
three-years-of-service requirement will be satisfied on the day immediately
preceding the third anniversary of the Participant’s date of hire.

7.23
PROCEDURES AND OTHER MATTERS REGARDING DOMESTIC RELATIONS ORDERS

A.
To the extent provided in any Qualified Domestic Relations Order, the former
Spouse of a Participant will be treated as a surviving Spouse of such
Participant for purposes of any benefit payable in the form of either a
Qualified Joint and Survivor Annuity or Qualified Preretirement Survivor
Annuity.

B.
The Plan will not be treated as failing to meet the requirements of the Code,
which generally prohibits payment of benefits before the Participant’s
Termination of Employment or Severance from Employment, as applicable, with the
Employer, solely by reason of payments to an Alternate Payee pursuant to a
Qualified Domestic Relations Order.

C.
In the case of any Domestic Relations Order received by the Plan:

1.
the Plan Administrator shall promptly notify the Participant and any other
Alternate Payee of the receipt of such order and the Plan’s procedure for
determining the qualified status of Domestic Relations Orders; and

2.
within a reasonable period after receipt of such order, the Plan Administrator
shall determine whether such order is a Qualified Domestic Relations Order and
notify the Participant and each Alternate Payee of such determination.





#4200 (Vanguard) (4/2014)                105                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





The Plan Administrator shall establish reasonable procedures to determine the
qualified status of Domestic Relations Orders and to administer distributions
under such qualified orders.
D.
During any period in which the issue of whether a Domestic Relations Order is a
Qualified Domestic Relations Order is being determined by the Plan
Administrator, by a court of competent jurisdiction, or otherwise, the Plan
Administrator shall place an administrative hold on the Participant’s account or
segregate in a separate account in the Plan or in an escrow account the amounts
which would have been payable to the Alternate Payee during such period if the
order had been determined to be a Qualified Domestic Relations Order. If within
18 months the order or modification thereof is determined to be a Qualified
Domestic Relations Order, the Plan Administrator shall pay the segregated
amounts (plus any interest thereon) to the person or persons entitled thereto.
If within 18 months either 1) it is determined that the order is not a Qualified
Domestic Relations Order, or 2) the issue as to whether such order is a
Qualified Domestic Relations Order is not resolved, then the Plan Administrator
shall pay the segregated amounts (plus any interest thereon) to the person or
persons who would have been entitled to such amounts if there had been no order.
Any determination that an order is a Qualified Domestic Relations Order that is
made after the close of the 18- month period will be applied prospectively only.


7.24
INDEMNIFICATION OF PROTOTYPE DOCUMENT SPONSOR

Notwithstanding any other provision herein, and except as may be otherwise
provided by ERISA, the Employer shall indemnify and hold harmless the Prototype
Document Sponsor, its officers, directors, employees, agents, heirs, executors,
successors, and assigns, from and against any and all liabilities, damages,
judgments, settlements, losses, costs, charges, or expenses (including legal
expenses) at any time arising out of or incurred in connection with any action
taken by such parties in the performance of their duties with respect to this
Plan, unless there has been a final adjudication of gross negligence or willful
misconduct in the performance of such duties. Further, except as may be
otherwise provided by ERISA, the Employer will indemnify the Prototype Document
Sponsor from any liability, claim, or expense (including legal expense) that the
Prototype Document Sponsor incurs by reason of, or which results in whole or in
part from, the reliance of the Prototype Document Sponsor on the facts and other
directions and elections the Employer, Plan Administrator, or Investment
Fiduciary communicates or fails to communicate.

7.25
MILITARY SERVICE

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code section 414(u), including, but not limited to
the following.
A.
Benefit Accrual in the Case of Death or Disability Resulting from Active
Military Service.

1.
Benefit Accrual - If elected in the Adoption Agreement, for benefit accrual
purposes, an individual who dies or becomes disabled while performing qualified
military service (as defined in Code section 414(u)) will be treated as if the
individual resumed employment in accordance with the individual’s reemployment
rights under the Uniformed Services Employment and Reemployment Rights Act of
1994 (USERRA), on the day preceding death or Disability (as applicable) and
terminated employment on the actual date of death or Disability. If the Employer
elects to treat an individual as having resumed employment as described above,
subject to items (2) and (3) below, any full or partial compliance by the Plan
with respect to the benefit accrual requirements will be treated for purposes of
Code section 414(u)(l) as if such compliance were required under USERRA.

2.
Nondiscrimination Requirement- Part A, item (1) above will only apply if all
individuals performing qualified military service with respect to the Employer
(as determined under Code sections 414(b), (c), (m), and (o)) who die or became
disabled as a result of performing qualified military service (as defined in
Code section 414(u)) before reemployment by the Employer are credited with
service and benefits on reasonably equivalent terms.





#4200 (Vanguard) (4/2014)                106                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





3.
Determination of Benefits - The amount of Nondeductible Employee Contributions
and the amount of Elective Deferrals of an Employee treated as reemployed under
Part A, item (1) for purposes of applying Code section 414(u)(8)(C) will be
determined on the basis of the individual’s average actual Nondeductible
Employee Contributions or Elective Deferrals for the lesser of

a.
the 12-month period of service with the Employer immediately before qualified
military service (as defined in Code section 414(u)), or

b.
if service with the Employer is less than such 12-month period, the actual
length of continuous service with the Employer.

B.
Vesting in the Case of Disability Resulting from Active Military Service

1.
Years of Vesting Service (Periods of Service, if applicable) - If elected in the
Adoption Agreement, for vesting purposes, an individual who becomes disabled
while performing qualified military service (as defined in Code section 414(u))
will be treated as if the individual resumed employment in accordance with the
individual’s reemployment rights under USERRA, on the day preceding Disability
(as applicable) and terminated employment on the actual date of Disability. If
the Employer elects to treat an individual as having resumed employment as
described above, subject to item (2) below, compliance by the Plan with respect
to the vesting requirements will be treated for purposes of Code section
414(u)(l) as if such compliance were required under USERRA.

2.
Nondiscrimination Requirements - Part B, item (1) above will apply to the extent
permitted under other applicable rules, including the rules provided in Treasury
Regulation section 1.401(a)(4)-1 l(d)(3), which provides nondiscrimination rules
for crediting imputed service. Under Treasury Regulation section 1.401(a)(4)-l
l(d)(3), the provisions crediting vesting service to any Highly Compensated
Employee must apply on the same terms to all similarly situated non-Highly
Compensated Employees.

3.
Death Benefits - In the case of an individual Participant who dies on or after
January 1, 2007, while performing qualified military service (as defined in Code
section 414(u)), the Participant’s survivors are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan had the Participant resumed employment
with the Employer and then terminated employment on account of death.


7.26
MULTIPLE EMPLOYER PLAN

If allowed by the Adopting Employer, the Plan may also be adopted by employers
that are not Related Employers of the Adopting Employer. Such employers will
adopt the Plan by completing a Participating Employer Election Attachment. If
the Adopting Employer allows the Plan to have Participating Employers, the Plan
will be considered a multiple employer plan and will be subject to the rules of
Code section 413(c) and the corresponding regulations (which are herein
incorporated by reference), specific annual reporting requirements, and
different procedures for obtaining determination letters from the Internal
Revenue Service regarding the qualified status of the Plan.
A.
Service - For purposes of eligibility and vesting service under the Plan, the
Adopting Employer and all Participating Employers will be considered a single
employer. An Employee’s service includes all service with the Adopting Employer
and any Participating Employer(s) (and with any employer that is a Related
Employer of the Adopting Employer or Participating Employer(s)). An Employee who
discontinues service with the Adopting Employer or a Participating





#4200 (Vanguard) (4/2014)                107                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Employer will no longer be considered to have a Severance from Employment or
Termination of Employment upon resuming service with the Adopting Employer or a
Participating Employer.
B.
Testing - For purposes of the limitations under the Plan relating to the
requirements of Code sections 415, 402(g), and 414(v) the Adopting Employer and
all Participating Employers will be considered a single employer. The
requirements of Code sections 410(b), 401(a)(4), 401(k)(3)(A)(ii), 401(m)(2)(A),
414(q), and 416 will be applied separately to the Adopting Employer and to each
Participating Employer, except as required under Code sections 414(b), (c), (m)
or (o). For purposes of determining a Participant’s Required Beginning Date, a
Participant will be considered a five-percent owner in a year in which the
Participant is both a five-percent owner and an Employee of the Adopting
Employer or a Participating Employer.

C.
Plan Document and Amendments - Except to the extent that the Participating
Employer elects separate provisions on a Participating Employer Election
Attachment with respect to its Employees, the Participating Employer will be
bound by the terms of the Plan and trust, including amendments thereto and any
elections made by the Adopting Employer. If a Participating Employer so elects
on a Participating Employer Election Attachment, Employer Contributions will be
determined by the Participating Employer and will be allocated only to
Participants employed by the Participating Employer. If a Participating Employer
so elects on a Participating Employer Election Attachment, Forfeitures related
to the Participating Employer will be allocated only to Participants employed by
the Participating Employer.

D.
Duties of the Participating Employer and Indemnification - Each Participating
Employer agrees to provide, in a timely manner, all information and
contributions to the Plan Administrator that the Plan Administrator in its sole
discretion deems necessary to keep the Plan operating in compliance with all
Code and regulatory requirements.

Notwithstanding any provisions hereof, each Participating Employer agrees to
indemnify, defend and hold harmless the Plan Administrator, the Adopting
Employer, the Plan, all Participants and Beneficiaries, all Fiduciaries, and
their respective directors, managers, officers, employees, agents and other
representatives harmless from any loss, costs, expenses, fees, liabilities,
damages, claims, suits, or actions and appeals thereof resulting from their
reliance upon any certificate, notice, confirmation, or instruction purporting
to have been delivered by a representative of a Participating Employer that has
been duly identified to the Plan Administrator or Adopting Employer in a manner
required or accepted by such Plan Administrator or Adopting Employer
(“Designated Representative”). Each Participating Employer waives any and all
claims of any nature it now has or may have against the Plan Administrator or
Adopting Employer and its affiliates, and their respective directors, managers,
officers, employees, agents, and other representatives, which arise, directly or
indirectly, from any action that it takes in good faith in accordance with any
certificate, notice, confirmation, or instruction from a Designated
Representative of a Participating Employer. Each Participating Employer also
hereby agrees to indemnify, defend, and hold the Plan Administrator or Adopting
Employer, and any parent, subsidiary, related corporation, or affiliates of the
Plan Administrator or Adopting Employer, including their respective directors,
managers, officers, employees, agents, and other representatives, harmless from
and against any and all loss, costs, damages, liability, expenses, or claims of
any nature whatsoever, including but not limited to legal expenses, court costs,
legal fees, and costs of investigation, including appeals thereof, arising,
directly or indirectly, out of any loss or diminution of the Fund resulting from
changes in the market value of the Fund assets; reliance, or action taken in
reliance, on instructions from a Participating Employer or its Designated
Representative; any exercise or failure to exercise investment direction
authority by a Participating Employer or by its Designated Representative; Plan
Administrator’s or Adopting Employer’s refusal on advice of counsel to act in
accordance with any investment direction by a Participating Employer or its
Designated Representative; any other act or failure to act by a Participating
Employer or its Designated Representative; any prohibited transaction or plan
disqualification of a qualified plan due to any actions taken or not taken by
the Plan Administrator or Adopting Employer, in reliance on instructions from a
Participating Employer or its Designated Representative; or any other act the
Plan Administrator or Adopting Employer, takes in good faith hereunder that
arises under the Plan or the administration of the Fund.
The Plan Administrator or Adopting Employer will not be liable to a
Participating Employer for any act, omission, or determination made in
connection with the Plan except for its gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Plan Administrator or
Adopting Employer will not be liable for any losses arising from its compliance
with instructions from a Participating Employer or its Designated
Representative; for executing,




#4200 (Vanguard) (4/2014)                108                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





failing to execute, failing to timely execute, or for any mistake in the
execution of any instructions, unless such action or inaction is by reason of
the gross negligence or willful misconduct of the Plan Administrator or Adopting
Employer.
The provisions of this Plan Section 7.26(D) will survive the termination or
amendment of the Plan.
E.
Termination - A Participating Employer will have the right to cease
participation in the Plan at any time by giving written notice to the Adopting
Employer. The termination of participation will become effective thirty (30)
days after receipt of such notice unless a different period is agreed upon by
both the Adopting Employer and the Participating Employer. The Adopting Employer
will have the power to terminate the participation in the Plan of any
Participating Employer at any time by giving written notice to such
Participating Employer. The termination will become effective thirty (30) days
after receipt of such notice unless a different period is agreed upon by both
the Adopting Employer and the Participating Employer. Upon termination of
participation, Employees of the former Participating Employer will cease to
accrue further benefits under the Plan pertaining to the former Participating
Employer. Upon termination of participation of a Participating Employer, the
Participating Employer must promptly contribute to the Plan such amounts as
necessary to cover accrued but unfunded contributions related to its
Participants under the Plan.

Upon termination of participation of a Participating Employer, the Adopting
Employer has the right, but not the duty, to establish a new qualified
retirement plan for the benefit of the Participants of such former Participating
Employer and to initiate a non-elective transfer to the spin-of plan. The
Adopting Employer may, in its sole discretion, appoint either itself or the
former Participating Employer as the Adopting Employer and/or Plan Administrator
of the spin-off plan. If a spin- off plan is not established, the former
Participating Employer has the right, but not the duty, to initiate a
non-elective transfer to another qualified retirement plan that the former
Participating Employer either maintains or participates in. The former
Participating Employer will bear all reasonable costs associated with ceasing
participation in the Plan.

Section 8.    TRUSTEE AND CUSTODIAN

8.01
FINANCIAL ORGANIZATION AS CUSTODIAN

This Plan Section 8.01 applies when the Adopting Employer, by execution of the
Adoption Agreement, appoints the entity named therein as Custodian for the Plan,
and the entity accepts such appointment, all subject to the terms of the Basic
Plan Document. The Adopting Employer represents and warrants to the entity that
it has all requisite right, power, and authority and has taken all required
actions necessary under the Plan and applicable law to designate the financial
organization as Custodian of the Plan pursuant to the terms of the Basic Plan
Document. The Employer, Plan Administrator, any Trustee, any other Investment
Fiduciary, and the Custodian so appointed will be bound by all the terms of this
Basic Plan Document and Adoption Agreement. Notwithstanding any provision hereof
regarding the responsibilities of or granting powers to the Custodian, the
Custodian will serve as a nondiscretionary, directed Custodian of the Fund, will
have no discretionary authority with respect to the management or administration
of the Plan or the Fund, and will act only as directed by the entity or
individual who has such authority.
A.
Responsibilities of the Custodian - The Custodian’s responsibilities may be
further limited by the Plan Trustee(s) and, notwithstanding any provision hereof
to the contrary, may also be further limited by the terms of a separate
agreement between the Custodian and the Adopting Employer. Subject to the
previous sentence, the responsibilities of the Custodian will be limited to the
following.

1.
To receive Plan contributions and to hold, invest and reinvest, and distribute
the Fund as authorized by the Adopting Employer or its designee without
distinction between principal and interest; provided, however, that nothing in
this Plan will require the Custodian to maintain physical custody of stock
certificates (or other indicia of ownership of any type of asset) representing
assets within the Fund.

2.
To maintain accurate records of contributions, investments, earnings, receipts,
disbursements, withdrawals, and other transactions with respect to the Fund, and
all accounts, books, and records relating thereto will be open at all reasonable
times to inspection and audit by any person designated





#4200 (Vanguard) (4/2014)                109                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





by the Employer; provided, however, that the Custodian is given reasonable
advance notice of such inspection by the Employer. On direction of the Adopting
Employer or Plan Administrator, and if agreed to in writing by the Custodian,
the Custodian may provide annual or interim accountings, valuations, or other
reports concerning the assets of the custodial account subject to payment of all
required additional fees for such reports. The Custodian’s accounting will be at
the Custodial Account level rather than the Participant level, and the Custodian
will not be responsible for Participant-level record-keeping, reporting, or
communication unless it agrees to do so in a separate written agreement with the
Adopting Employer or Plan Administrator. The Custodian will also furnish the
Adopting Employer with such other information as the Custodian possesses and
which is necessary for the Adopting Employer to comply with the reporting
requirements of ERISA, as applicable. An accounting will be deemed to have been
approved by the Adopting Employer unless the Adopting Employer or Plan
Administrator objects to the contents of an accounting within sixty (60) days of
its mailing or electronic transmission by the Custodian. Any objections must set
forth the specific grounds on which they are based. Upon approval, the Custodian
will be forever released from any and all liability with respect to the Account.
3.
To make disbursements from the Fund to Participants or Beneficiaries upon the
proper authorization of the Plan Administrator.

4.
To furnish to the Plan Administrator an annual statement that reflects the value
of the investments in the custody of the Custodian as of the end of the period
and as of any other times as the Custodian and Plan Administrator may agree to
in writing, including an agreement regarding the application of additional fees
for such additional report.

B.
Powers of the Custodian - Except as otherwise provided in this Plan, and subject
to receipt of instructions from the Adopting Employer, Plan Administrator, or
Investment Fiduciary, as appropriate, the Custodian will have the power, but, in
the absence of proper direction as provided in Plan Section 8.01(A) above, not
the duty to take any action with respect to the Fund which it deems necessary or
advisable to discharge its responsibilities under this Plan including, but not
limited to, the following powers.

1.
To invest all or a portion of the Fund (including idle cash balances) in time
deposits, savings accounts, money market accounts, or similar investments
bearing a reasonable rate of interest in the Custodian’s own savings department
or the savings department of another financial organization;

2.
To vote upon any stocks, bonds, or other securities; to give general or special
proxies or powers of attorney with or without power of substitution; to exercise
any conversion privileges or subscription rights and to make any payments
incidental thereto; to oppose, or to consent to, or otherwise participate in,
corporate reorganizations or other changes affecting corporate securities, and
to pay any assessment or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property;

3.
To hold securities or other property of the Fund in its own name, in the name of
its nominee (as allowed under Department of Labor Regulation section 2550.403a-
l(b)), or in bearer form; and

4.
To make, execute, acknowledge, and deliver any and all documents of transfer and
conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted.





#4200 (Vanguard) (4/2014)                110                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------






8.02
TRUSTEE

This Plan Section 8.02 applies when either a financial organization has and/or
one or more individuals have, indicated in the Adoption Agreement that it will
serve as Trustee with respect to all or a portion of the assets of the Fund. The
responsibilities and powers of the Trustee may not be expanded except with its
prior written consent and, notwithstanding any provision hereof to the contrary,
may be further limited by the terms of a separate agreement between the Trustee
and the Adopting Employer. Notwithstanding any provision hereof regarding the
responsibilities of or granting powers to the Trustee, a Directed Trustee will
have no discretionary authority with respect to the management or administration
of the Plan or the Fund, and is subject to the proper and lawful directions of
the Plan Administrator, who has authority with respect to receipt of the Plan’s
assets.
A.
Establishment of the Trust

1.
The Adopting Employer and the Trustee hereby agree to the establishment of a
trust consisting of the Fund and the Trustee shall carry out the duties and
responsibilities herein specified. The Adopting Employer acknowledges that the
Adopting Employer is required to deposit contributions to the Fund that are
attributable to Participant payroll deferrals (including loan repayments) as
soon as such amounts can be reasonably segregated from the Adopting Employer’s
general assets, but no later than the 15th business day of the month following
the month in which Participant payroll deferrals were withheld from the
employees’ paychecks.

2.
The Fund shall be held, invested, reinvested and administered by the Trustee in
accordance with the terms of the Plan and this Agreement solely in the interest
of Participants and their Beneficiaries and for the exclusive purpose of
providing benefits to Participants and their Beneficiaries and defraying
reasonable expenses of administering the Plan. Except as provided in Section
8.02(G)(2), no assets of the Plan shall inure to the benefit of the Employer.

3.
The Trustee shall pay benefits and expenses from the Fund only upon the written
direction of the Plan Administrator. The Trustee shall be fully entitled to rely
on such directions furnished by the Plan Administrator, and shall be under no
duty to ascertain whether the directions are in accordance with the provisions
of the Plan.

B.
Investment of the Fund

1.
The Investment Fiduciary shall have the exclusive authority and discretion to
select the permissible investment funds (“Permissible Investment Funds”)
available for investment under the Plan. In making such selections, the
Investment Fiduciary shall use the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims. The available investments under the Plan
shall be sufficiently diversified so as to minimize the risk of large losses,
unless under the circumstances it is clearly prudent not to do so. The
Investment Fiduciary shall notify the Trustee in writing of the selection of the
Permissible Investment Funds currently available for investment under the plan,
and any changes thereto, in a form and manner acceptable to the Trustee.

2.
Unless otherwise designated by the Employer in the Adoption Agreement, each
Participant shall have the exclusive right, in accordance with the provisions of
the Plan, to direct the investment by the Trustee of all amounts allocated to
the separate accounts of the Participant under the Plan among any one or more of
the available Permissible Investment Funds. All investment directions by





#4200 (Vanguard) (4/2014)                111                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Participants shall be timely furnished to the Trustee by the Plan Administrator,
except to the extent such directions are transmitted telephonically or otherwise
by Participants directly to the Trustee or its delegate in accordance with rules
and procedures established and approved by the Plan Administrator and
communicated to the Trustee. In making any investments of the assets of the
Fund, the Trustee shall be fully entitled to rely on such directions furnished
to it by the Investment Fiduciary or by Participants in accordance with the Plan
Administrator’s approved rules and procedures, and shall be under no duty to
make any inquiry or investigation with respect thereto.
3.
Notwithstanding Section 7.22(A) of the Plan, to the extent so designated by the
Employer in the Adoption Agreement, the Trustee shall invest amounts allocated
to the separate accounts of Participants under the Plan as directed by the
Investment Fiduciary or other fiduciary of the Plan (including any investment
manager as described in ERISA Section 3(38)) identified by the Employer. In
making any investments of the assets of the Fund, the Trustee shall be fully
entitled to rely on such direction properly furnished to it by the Investment
Fiduciary or other appointed fiduciary and shall be under no duty to make any
inquiry or investigation with respect thereto.

4.
The Plan or Investment Fiduciary may designate a default fund under the Plan in
which the Trustee shall deposit contributions to the Fund on behalf of
Participants who have been identified by the Plan Administrator as having not
specified investment choices under the Plan. If the Trustee receives any asset
that is not accompanied by instruction directing its investment, the Trustee
shall immediately notify the Plan Administrator of that fact, and the Trustee
may, in its discretion, return or hold all or a portion of the received asset
outside of the Fund without liability for loss of income or appreciation pending
receipt of proper investment directions. Otherwise, it is specifically intended
under the Plan and this Agreement that the Trustee shall have no discretionary
authority to determine the investment of the assets of the Fund.

5.
Except as may be authorized by regulations promulgated by the Secretary of
Labor, the Trustee shall not maintain the indicia of ownership in any assets of
the Fund outside the jurisdiction of the district courts of the United States.

C.
Powers of the Trustee - Subject to other provisions of Plan Sections 8.02(B)
above, the Trustee shall have the authority, in addition to any authority given
by law, to exercise the following powers in the administration of the Fund as
directed by the appropriate Plan fiduciary:

1.
to invest and reinvest all or a part of the Fund in accordance with
Participant’s investment directions in any available Permissible Investment
Funds selected by the Investment Fiduciary without restrictions to investments
authorized for fiduciaries, including without limitation on the amount that may
be invested therein, any common, collective or commingled trust fund. Any
investment in and any terms and conditions of, any common, collective or
commingled trust fund available only to employee trusts that meets the
requirements of the Code, or corresponding provisions of subsequent income tax
laws of the United States, shall constitute an integral part of this Plan
Section 8.02 and the trust created hereunder;

2.
to dispose of all or any part of the investments, securities, or other property
that may from time to time or at any time constitute the Fund, and to make,
execute and deliver to the purchasers thereof good and sufficient deeds of
conveyance therefore, and all assignments, transfers and other legal





#4200 (Vanguard) (4/2014)                112                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





instruments, either necessary or convenient for passing the title and ownership
thereto, free and discharged of all trusts and without liability on the part of
such purchasers to see to the application of the purchase money;
3.
to hold that portion of the Fund as the Trustee may deem necessary for ordinary
administration, the transfer of assets to another trust or fiduciary, pending
investment instructions, and for the disbursement of funds in cash, without
liability for interest, by depositing the same in any bank (including deposits
that bear no interest or a reasonable rate of interest in a bank or similar
financial institution supervised by the United States or a State, even where a
bank or financial institution is the Trustee, or otherwise is a Fiduciary of the
Plan, subject to the rules and regulations governing such deposits, and without
regard to the amount of any such deposit);

4.
to cause any investment of the Fund to be registered in the name of the Trustee
or the name of its nominee or nominees or to retain such investments
unregistered or in a form permitting transfer by delivery; provided that the
books and records of the Trustee shall at all times show that all such
investments are part of the Fund;

5.
except as provided further in Plan Section 8.02(E) hereof with respect to shares
of Qualifying Employer Securities that are held by the Fund, to

a.
vote in person or by proxy with respect to all mutual fund shares that are held
by the Plan (except for mutual fund shares acquired by a Participant or
Beneficiary through an individual brokerage account option that is an investment
alternative under the Plan) solely in accordance with directions furnished to it
by the Investment Fiduciary, and

b.
to vote in person or by proxy with respect to all other securities (including
all investments held through an individual brokerage account option) credited to
a Participant’s separate accounts under the Plan solely in accordance with
directions furnished to it by the Participant;

6.
to consult and employ any suitable agent to act on behalf of the Trustee and to
contract for legal, accounting, clerical and other services deemed necessary by
the Trustee to manage and administer the Fund according to the terms of his
instrument;

7.
upon the written direction of the Plan Administrator; to make loans from the
Fund to Participants in amounts, and on terms, approved by the Plan
Administrator in accordance with the provisions of the Plan; provided that the
Plan Administrator shall have the responsibility for collection of all loan
repayments required to be made under the Plan and for furnishing the Trustee
with copies all promissory notes evidencing such loans;

8.
to pay from the Fund all taxes imposed or levied with respect to the Fund on any
part thereof under existing or future laws, and, if directed by the Plan
Administrator, to contest the validity or amount of any tax, assessment, claim
or demand respecting the Fund or any part thereof.

9.
to purchase or subscribe for securities or other property and to retain them in
trust; to sell any such property at any time held by it for cash or other
consideration at such time or times and on such terms and conditions as may be
deemed appropriate; to exchange such property and to grant options





#4200 (Vanguard) (4/2014)                113                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





for the purchase or exchange thereof: and to convey, partition, or otherwise
dispose of, with or without covenants, including covenants of warranty of title,
any securities or other property free of all trusts; to charge the trust for the
cost of all securities purchased or received against a payment and to credit the
trust with the proceeds received from the securities sold or delivered against
payment. For any trades not settled immediately upon placement, the Trustee
shall have the right to sell securities from the trust in a reasonably prudent
fashion sufficient to recover any funds advanced;
10.
to oppose, or consent to and participate in, any plan of reorganization,
consolidation, merger, combination, or other similar plan; to oppose or to
consent to any contract, lease, mortgage, purchase, sale, or other action by any
corporation pursuant to such plan, and to accept and retain any securities or
other property issued under any such plan; to deposit any such property with any
protective, reorganization or other similar Plan Administrator; to delegate
discretionary power thereto and to pay and agree to pay part of its expenses and
compensation and any assessments levied with respect to any such securities or
other property so deposited;

11.
to exercise all conversion and subscription rights pertaining to any securities
or other property;

12.
to collect and receive any and all moneys, securities, or other property of
whatsoever kind or nature due or owing or belonging to the Fund and to give full
discharge and acquittance therefore;

13.
to settle, compromise, or submit to arbitration, any claims, debts, or damages
due or owing to or from the Fund; to commence or defend suits or legal
proceedings whenever, in its judgment, any interest of the Fund so requires, and
to represent the Fund in all suits or legal proceedings in any court of law or
equity or before any other body or tribunal and to charge against the Fund all
reasonable expenses and attorney’s fees in connection therewith;

14.
to invest and reinvest all or a portion of the Fund pursuant to an agreement
between the Adopting Employer and the Trustee establishing a special designated
“pooled investment fund” primarily for the purpose of valuing certain trust
assets held by the Trustee in a fiduciary capacity;

15.
to exercise or dispose of any right it may have as the holder of any security,
to convert the same into another security, to acquire any additional security or
securities, to make any payments, to exchange any security, or to do any other
act with reference thereto;

16.
to exchange any property for other property upon such terms and conditions as
the Trustee may deem proper, and to give or receive money to effect equality in
price;

17.
to deposit any security with any protective or reorganization committee, to
delegate to that committee such power and authority as the Trustee may deem
proper, and to agree to pay out of the Fund that portion of the expenses and
compensation of that committee as the Trustee may deem proper; and

18.
generally to do all such acts, execute all such instruments, initiate such
proceedings, and exercise all such rights and privileges with relation to
property constituting the Fund as if the Trustee were the absolute owner
thereof: and, to the extent not inconsistent with the express provisions hereof,
the enumeration of any power herein shall not be by way of limitation, but shall
be cumulative and





#4200 (Vanguard) (4/2014)                114                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





construed as full and complete power in favor of the Trustee. In addition to the
authority specifically herein granted, the Trustee shall have such power to do
all acts as may be deemed necessary for full and complete management of the Fund
and appropriate to carry out the purposes of the Fund, and shall further have
all powers and authorities conferred on trustees by the laws of the Trustee’s
domiciliary state.
D.
Duties and Responsibilities of the Trustee

1.
This Trustee, the Employer, the Plan Administrator and the Investment Fiduciary
shall each discharge their assigned duties and responsibilities under the
Agreement and the Plan solely in the interest of Participants and their
Beneficiaries in the following manner;

a.
for exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

b.
with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;

c.
by diversifying the available investments under the Plan so as to minimize the
risk of large losses, unless under the circumstances it is clearly prudent not
to do so; and

d.
in accordance with the provisions of the Plan and this Plan Section 8.02 insofar
as they are consistent with the provisions of ERISA.

2.
The Trustee shall keep full and accurate accounts of all receipts, investments,
disbursements and other transactions hereunder, including such specific records
as may be agreed upon in writing between the Plan Administrator and the Trustee.
All such accounts, books and records containing Plan information shall be open
to inspection and audit at all reasonable times by any authorized representative
of the Employer or the Plan Administrator. A Participant may examine only those
individual account records pertaining directly to him.

3.
Within 120 days after the end of each Plan year or within 120 days after its
removal or resignation, the Trustee shall file with the Plan Administrator a
written account of the administration of the Fund showing all transactions
effected by the Trustee subsequent to the period covered by the last preceding
account to the end of such Plan Year or date of removal or resignation and all
property held at its fair market value at the end of the accounting period. Upon
approval of such accounting by the Plan Administrator, neither the Employer nor
the Plan Administrator shall be entitled to any further accounting by the
Trustee. The Plan Administrator may approve such accounting by written notice of
approval delivered to the Trustee or by failure to express objection to such
accounting in writing delivered to the Trustee within 90 days from the date on
which the accounting is delivered to the Plan Administrator.

4.
The Trustee shall not be required to determine the facts concerning the
eligibility of any Participant to participate in the Plan, the amount of
benefits payable to any Participant or Beneficiary under the Plan, or the date
or method of payment or disbursement. The Trustee shall be fully entitled to
rely





#4200 (Vanguard) (4/2014)                115                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





solely upon the written advice and directions of the Plan Administrator as to
any such question of fact.
5.
The Trustee shall not be responsible for the collection of any Employer
Contributions to the Plan. The Plan Administrator will be the fiduciary
responsible for the collection and deposit of Employer Contributions except to
the extent that the Adopting Employer has appointed another person to act as the
fiduciary responsible for the collection of Employer Contributions and such
other person has accepted such appointment.

6.
Unless resulting from the Trustee’s negligence, willful misconduct, lack of good
faith, or breach of its fiduciary duties under this Plan or ERISA, the Employer
shall indemnify and save harmless the Trustee from, against, for and in respect
of any and all damages, losses, obligations, liabilities, liens, deficiencies,
costs and expenses, including without limitation, reasonable attorney’s fees
incident to any suit, action, investigation, claim or proceedings suffered,
sustained, incurred or required to be paid by the Trustee in connection with the
Plan or this Plan Section 8.02. The provisions of this Plan section 8.02(D)(6)
will survive termination or amendment of the Plan.

E.
Voting and Other Rights of Qualifying Employer Securities

1.
Each Participant and Beneficiary of a deceased Participant (solely for purposes
of this Section 8.02 (E), each a “Participant’’ and collectively, the
“Participants”) shall have the right to direct the Trustee as to the manner of
voting and the exercise of all other rights that a shareholder of record has
with respect to shares (and fractional shares) of Qualifying Employer Securities
that have been allocated to the Participant’s separate account including, but
not limited to, the right to sell or retain shares in a public or private tender
offer.

2.
All shares (and fractional shares) of Qualifying Employer Securities for which
the Trustee has not received timely Participant directions shall be voted or
exercised by the Trustee in the same proportion as the shares (and fractional
shares) of Qualifying Employer Securities for which the Trustee received timely
Participant directions, except in the case where to so would be inconsistent
with the provisions of Title I of ERISA. All reasonable efforts will be made to
inform each Participant that shares of Employer Stock for which the Trustee does
not receive Participant direction will be voted pro rata in proportion to the
shares for which the Trustee has received timely Participant direction.

3.
Notwithstanding any other provision of this Plan to the contrary, in the event
of a tender offer for Qualifying Employer Securities, the Trustee shall
interpret a Participant’s failure to timely provide instructions as a direction
not to tender the shares of Qualifying Employer Securities allocated to the
Participant’s separate account and, therefore, the Trustee shall not tender any
shares (or fractional shares) of Qualifying Employer Securities for which it
does not receive timely directions to tender such shares (or fractional shares)
from Participants, except in the case where to do so would be inconsistent with
the provisions of Title I of ERISA. Furthermore, tender offer materials provided
to Participants will inform Participants that the Trustee will interpret a
Participant’s silence as a direction not to tender the Participant’s shares of
Qualifying Employer Securities.





#4200 (Vanguard) (4/2014)                116                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





4.
Each Participant exercising his authority under this Article shall be considered
a named fiduciary of the Plan within the meaning of ERISA Section 402(a)(2) with
respect to the voting directions or response to an offer provided by the
Participant (including in the case where a Participant’s silence is treated by
the Trustee as a direction not to tender as provided under Plan Section
8.02(E)(3) hereof).

5.
Information relating to the purchase, holding and sale of securities and the
exercise of voting, tender and other similar rights with respect to Qualifying
Employer Securities by Participants shall be maintained in accordance with
procedures that are designed to safeguard the confidentiality of such
information, except to the extent necessary to comply with Federal laws or State
laws not preempted by ERISA. The Trustee shall be the fiduciary who is
responsible for ensuring that such procedures are sufficient to safeguard the
confidentiality of the information described above, and that such procedures are
followed.

6.
Notwithstanding any provision contained in the Plan to the contrary, this Plan
Section 8.02(E) shall govern the procedures to be followed in connection with
the voting of Qualifying Employer Securities held by the Plan and the
disposition of Qualifying Employer Securities pursuant to any tender or exchange
offer thereof. In the event of any conflict or inconsistency between the
provisions of the Plan Section 8.02(E) and any other provisions of the Plan, the
provisions of this Section 8.02 (E) shall control.

F.
Appointment of Investment Managers

1.
Subject to Plan Section 7.22(D), the Investment Fiduciary may appoint one or
more investment managers with respect to some or all of the assets of the Fund
as contemplated by ERISA Section 402(c)(3). Any such investment manager shall
acknowledge to the Investment Fiduciary in writing that it accepts such
appointment and that it is an ERISA fiduciary with respect to the Plan and the
Fund. The Investment Fiduciary shall provide the Trustee with a copy of the
written agreement (and any amendments thereto) between the Investment Fiduciary
and the investment manager. By notifying the Trustee of the appointment of the
investment manager, the Investment Fiduciary shall be deemed to certify that
such investment manager meets the requirements of ERISA Section 3(38). The
authority of the investment manager shall continue until the Investment
Fiduciary terminates the appointment or the investment manager has resigned.

2.
The assets with respect to which the Investment Fiduciary has appointed a
particular investment manager will be segregated in a separate account for the
investment manager (the “Separate Account”) and the investment manager shall
have the power to direct the Trustee in every aspect of the investment of the
assets of the Separate Account, subject to Section 7.22(D). The investment
manager will be the fiduciary responsible for selecting, negotiating, placing of
all investments (including the execution of any instruments associated
therewith, including subscription agreements and investment contracts). The
investment manager shall value all investments held under the Separate Account
on every business day and promptly inform the Trustee of such valuations,
including, in the case of investment contracts and similar fixed principal
investments, determining whether an such investment should be carried on the
Fund’s books at a value other than contract value, and the Trustee is entitled
to rely on all such valuations.





#4200 (Vanguard) (4/2014)                117                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





3.
The investment manager shall be responsible for making any proxy voting or
tender offer decisions, and exercising any other rights, with respect to
securities and other investments held in the Separate Account and the investment
manager shall maintain a record of the reasons for the manner in which it voted
proxies or responded to tender offers.

4.
The Trustee shall not be liable for the acts or omissions of an investment
manager and shall not have any liability or responsibility for acting or not
acting pursuant to the direction of, or failing to act in the absence of, any
direction from an Investment Manager, it being the intention of the parties that
the Trustee shall have the full protection of ERISA Section 405(d). In addition,
the Trustee will not be liable for any actions (including refraining to take
actions) that it takes in accordance with the directions of a terminated or
resigning investment manager before it has received written notice from the
Investment Fiduciary of the termination or resignation of such investment
manager and has had a reasonable time to act on such notice.

G.
Prohibition of Diversion

1.
Except as provided in Plan Section 8.02(G)(2), at no time prior to the
satisfaction of all liabilities with respect to Participants and their
Beneficiaries under the Plan may any part of the corpus or income of the Fund be
used for, or diverted to, purposes other than of the exclusive benefit of
Participants or their Beneficiaries, or for defraying reasonable expenses of
administering the Plan.

2.
The provisions of Plan Section 8.02(G)(l) notwithstanding, contributions made by
the Employer under the Plan may be returned to the Employer under the following
conditions:

a.
If a contribution is made by mistake of fact, such contributions may be returned
to the Employer within one year of the payment of such contribution;

b.
Contributions to the Plan are specifically conditioned upon their deductibility
under the Code. To the extent a deduction is disallowed for such contribution,
it may be returned to the Employer within one year after the disallowance of the
deduction. Contributions that are not deductible in the taxable year in which
made but that are deductible in subsequent taxable years shall not be considered
to be disallowed for purposes of this subsection; and

c.
Contributions to the Plan are specifically conditioned on initial qualification
of the Plan under the Code. If the Plan is determined to be disqualified,
contributions made in respect of any period subsequent to the effective date of
such disqualification may be returned to the Employer within one year after the
date of denial of qualification, but only if the application for the
qualification is made by the time prescribed by law for filing the employer’s
return for the taxable year in which the Plan is adopted, or such later date as
the Secretary of the Treasury may prescribe.

H.
Communication With Plan Administrator and Adopting Employer

1.
Whenever the Trustee is permitted or required to act upon the directions or
instructions of the Plan Administrator, Investment Fiduciary, or other
authorized person (for purposes of this Section 8.02(H), the “Directing
Fiduciary”), the Trustee shall be entitled to act upon any written , or
electronic communication (signed or unsigned) reasonably believed to be sent by
any person or agent designated to act as or on behalf of the Directing
Fiduciary. Such person or agent shall be so





#4200 (Vanguard) (4/2014)                118                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





designated either under the provisions of the Plan or in writing by the Adopting
Employer or Directing Fiduciary, and their authority shall continue until
revoked in writing. The Trustee shall incur no liability for failure to act on
such person’s or agent’s instructions or orders without written communication,
and the Trustee shall be fully protected in all actions taken in good faith in
reliance upon any instructions, directions, certifications and communications
believed to be genuine and to have been signed or communicated by the proper
person.
2.
The Adopting Employer shall notify the Trustee in writing as to the appointment,
removal or resignation of any person designated to act as or on behalf of the
Directing Fiduciary. After such notification, the Trustee shall be fully
protected in action upon the directions of, or dealing with, any person
designated to act as or on behalf of the Directing Fiduciary until it receives
written notice to the contrary and has had a reasonable amount of time to act on
such notice. The Trustee shall have no duty to inquire into the qualification of
any person designated to act as or on behalf of a Directing Fiduciary.

I.
Trustee’s Compensation

1.
The Trustee is entitled to reasonable compensation for its services as may be
agreed upon by the Trustee and the Adopting Employer. The Trustee shall also be
entitled to reimbursement for all expenses properly and actually incurred on
behalf of the Fund. Such compensation or reimbursement shall be paid to the
Trustee out of the Fund unless paid directly by the Employer.

2.
The Trustee agrees that it is bound by and will observe and perform all
obligations required of it under the fee disclosure rules contained in ERISA
section 408(b)(2), and the regulations thereunder, as may be amended. Adopting
Employer acknowledges that in advance of the execution of the Adoption Agreement
for this Plan, a responsible Plan fiduciary has received and agrees to such
disclosure information with respect to services and fees of the Trustee and its
affiliates including, but not limited to, such disclosures regarding float
income and trade processing and reconciliation.

J.
Resignation and Removal of Trustee

1.
The Trustee may resign at any time by written notice to the Adopting Employer,
which resignation shall be effective 30 days after delivery unless prior thereto
a successor trustee has been appointed.

2.
The Trustee may be removed by the Adopting Employer at any time upon 30 days’
written notice to the Trustee; such notice, however, may be waived by the
Trustee.

3.
The appointment of a successor trustee hereunder shall be accomplished by and
shall take effect upon the delivery to the resigning or removed Trustee, as the
case may be, of written notice of the Adopting Employer appointing such
successor trustee, and an acceptance in writing of the office of successor
trustee hereunder executed by the successor so appointed. Any successor trustee
may be either a corporation authorized and empowered to exercise trust powers or
one or more individuals. All of the provisions set forth herein with respect to
the Trustee shall relate to each successor trustee so appointed with the same
force and effect as if such successor trustee had been originally named herein
as the Trustee hereunder. If within 30 days after notice of resignation has been
given under the provisions of this Article, a successor trustee has not been
appointed, the resigning Trustee or the





#4200 (Vanguard) (4/2014)                119                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





Adopting Employer may apply to any court of competent jurisdiction for the
appointment of a successor trustee.
4.
Upon the appointment of a successor trustee, the resigning or removed Trustee
shall transfer and deliver the Fund to such successor trustee after reserving
such reasonable amount as it deems necessary to provide for its expenses in the
settlement of the account, the amount of any compensation due to it, and any
sums chargeable against the Fund for which it may be liable. If the sums so
reserved are not sufficient for such purposes, the resigning or removed Trustee
is entitled to reimbursement for any deficiency from the successor trustee and
the Employer who shall be jointly and severally liable therefore.

K.
Amendment and Termination of the Trust and Plan

1.
The Adopting Employer may, by delivery to the Trustee of an instrument in
writing, terminate or partially terminate this Agreement at any time. The
Adopting Employer and the Trustee may amend this Agreement at any time. Any
amendment must be in writing and signed by the authorized representatives of the
Adopting Employer and the Trustee, and provided further that no amendment may
divert any part of the Fund to any purpose other than providing benefits to
Participants and their Beneficiaries or defraying reasonable expenses of
administering the Plan.

2.
If the Plan is terminated, in whole or in part, or if the Employer permanently
discontinues its contributions to the Plan, the Trustee shall distribute the
Fund or any part thereof in such manner and at such times as the Plan
Administrator shall direct in writing. In the absence of receipt of such written
directions after the effective date of such termination, the Trustee may
distribute the Fund in accordance with the provisions of the Plan.


8.03
NO OBLIGATION TO QUESTION DATA

The Employer shall furnish the Trustee (or Custodian, if applicable) and Plan
Administrator the information that each party deems necessary for the
administration of the Plan including, but not limited to, changes in a
Participant’s status, eligibility, mailing addresses and other such data as may
be required. The Trustee (or Custodian, if applicable) and Plan Administrator
will be entitled to act on such information as is supplied to them and will have
no duty or responsibility to further verify or question such information.

8.04
DEGREE OF CARE- LIMITATIONS OF LIABILITY

The Trustee (or Custodian, if applicable) will be under no duty to take any
action other than its express responsibilities under this Plan. Any instructions
hereunder may be delivered to the Trustee (or Custodian, if applicable) directly
by the responsible party or by other mutually agreed upon parties. The Trustee
(or Custodian, if applicable) will not be liable for any action taken or omitted
by it in good faith in reliance upon any instructions received hereunder or any
other notice, request, consent, certificate, or other instrument or paper
reasonably believed by it to be genuine and to have been properly executed. A
Directed Trustee (or Custodian, if applicable) will have no duty to inquire into
the purpose or propriety of any order, instruction, or other communication
received hereunder and may conclusively presume that any such order,
instruction, or other communication is accurate and complete. The Trustee (or
Custodian, if applicable) will not be responsible for determining that all
instructions provided to the Trustee (or Custodian, if applicable) are being
given by the appropriate party and are in proper form under the provisions of
the Plan and applicable law. The Trustee (or Custodian, if applicable) may
conclusively presume that any instructions received have been duly authorized by
the Employer, Investment Fiduciary, Plan Administrator, Trustee, or Participant,
as applicable, pursuant to the terms of the Plan and applicable law.
The Trustee (or Custodian, if applicable) will not be responsible for the
validity or effect or the qualification under the Code of the Plan or Fund. The
Trustee (or Custodian, if applicable) will not be required to take any action
upon receipt of any notice from the IRS or other taxing authority (unless such
notice relates to the performance of the Trustee (or Custodian, if




#4200 (Vanguard) (4/2014)                120                 ©2014 Ascensus Inc.


    

--------------------------------------------------------------------------------





applicable) responsibilities in Plan Sections 8.01(A) or 8.02(A)) except to
promptly forward a copy thereof to the Adopting Employer or Plan Administrator.
Further, it is specifically understood that the Trustee (or Custodian, if
applicable) will have no duty or responsibility with respect to the
determination of matters pertaining to the eligibility of any Employee to become
a Participant or remain a Participant hereunder, the amount of benefit to which
a Participant or Beneficiary will be entitled to receive hereunder or its date
or method of payment, whether a distribution to Participant or Beneficiary is
appropriate under the terms of the Plan, the size and type of any policy to be
purchased from any insurer for any Participant or Beneficiary hereunder, or any
other similar matters, it being understood that all such responsibilities under
the Plan are vested in the Plan Administrator.

8.05
MISCELLANEOUS

A.
Governing Law - Plan Sections 8.01 and 8.02 will be construed and enforced, to
the extent possible, according to the laws of the State in which the Custodian
or Trustee maintains its principal place of business, without regard to its
provisions concerning conflicts of law that would permit the application of the
laws of another jurisdiction, to the extent not preempted by federal laws,
regulations, or rules that may from time to time be applicable.

B.
Necessary Parties - To the extent permitted by law, only the Adopting Employer
and the Trustee (or Custodian, if applicable) will be necessary parties in any
application to the courts for an interpretation of Plan Sections 8.01 or 8.02 or
for an accounting by the Trustee (or Custodian, if applicable), and no other
Plan Fiduciary, Participant, Beneficiary, or other person having an interest in
the Fund will be entitled to any notice or service of process. Any final
judgment entered in such an action or proceeding will, to the extent permitted
by law, be conclusive upon all persons claiming in Plan Sections 8.01 or 8.02.

C.
Force Majeure - The Trustee (or Custodian, if applicable) will not be
responsible or liable for the failure or delay in performance of its obligations
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, such as an act of God or any mechanical, electronic, or
communications failure.

D.
Agents - In performing its obligations under this Plan, the Trustee (or
Custodian, if applicable) will be entitled to employ suitable agents, counsel,
sub custodians, and other service providers.


Section 9.    ADOPTING EMPLOYEE SIGNATURE
Adoption Agreement Section Nine must contain the signature of an authorized
representative of the Adopting Employer evidencing the Employer’s agreement to
be bound by the terms of the Basic Plan Document, Adoption Agreement, and, if
applicable, separate trust or custodial agreement.




#4200 (Vanguard) (4/2014)                121                 ©2014 Ascensus Inc.


    